              Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 1 of 210
                                                                         The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT TACOMA
10   STATE OF WASHINGTON,                                 Case No.: 3:17-cv-05806-RJB
11                   Plaintiff,
                                                          DECLARATION OF COLIN L.
12   v.                                                   BARNACLE
13   THE GEO GROUP, INC.,
14                   Defendant.
15

16            I, Colin L. Barnacle, make the following statement under oath subject to the penalty of

17   perjury pursuant to the laws of the United States and the State of Washington:

18            1.     I am the attorney for The GEO Group, Inc. in the above-captioned matter. I am

19   over the age of eighteen (18), and I am competent to testify in this matter.

20            2.     Attached is a true and correct copy of the following exhibit:

21            EXHIBIT A: The Deposition transcript of Gregory Bingham, who was deposed by the

22   State of Washington on May 23, 2019.

23            Dated this 20th day of November, 2019 at Denver, Colorado.

24            Akerman, LLP

25            s/ Colin L. Barnacle
              Colin Barnacle, (Admitted pro hac vice)
26            Attorney for Defendant The GEO Group, Inc.

27

                                                                             AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
     (3:17-CV-05806-RJB) – PAGE 1                                        1900 Sixteenth Street, Suite 1700
                                                                             Denver, Colorado 80202
                                                                            Telephone: 303-260-7712
     50884467;1
              Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 2 of 210



 1                                       PROOF OF SERVICE
 2            I hereby certify on the 20th day of November, 2019, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DECLARATION OF COLIN L.
 4   BARNACLE via the Court's CM/ECF system on the following:
 5   Marsha J. Chien
     Andrea Brenneke
 6   Lane Polozola
     Patricio A. Marquez
 7   OFFICE OF THE ATTORNEY GENERAL
     800 Fifth Avenue, Suite 2000
 8   Seattle, Washington 98104
 9   Attorneys for Plaintiff
10

11
                                                 s/ Nick Mangels
12                                               Nick Mangels
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                         AKERMAN LLP
     PROOF OF SERVICE                                                1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB) – PAGE 2                                        Denver, Colorado 80202
                                                                        Telephone: 303-260-7712

     50884467;1
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 3 of 210




          EXHIBIT A
 Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 4 of 210
      GREG BINGHAM; May 23, 2019                                    1


·1· · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · · WESTERN DISTRICT OF WASHINGTON

·3

·4·   ·STATE OF WASHINGTON· · · · · ·)
· ·   · · · · · · · · · · · · · · · ·)
·5·   · · · ·Plaintiff,· · · · · · · )
· ·   · · · · · · · · · · · · · · · ·)
·6·   ·vs.· · · · · · · · · · · · · ·) No. 3:17-CV-05806-RJB
· ·   · · · · · · · · · · · · · · · ·)
·7·   ·THE GEO GROUP INC.· · · · · · )
· ·   · · · · · · · · · · · · · · · ·)
·8·   · · · ·Defendant.· · · · · · · )

·9

10· · · · · · · DEPOSITION UPON ORAL EXAMINATION

11· · · · · · · · · · · OF GREG BINGHAM

12

13· · · · · · · · · · · · ·10:13 A.M.

14· · · · · · · · · · · · MAY 23, 2019

15· · · · · · · · · · · 800 FIFTH AVENUE

16· · · · · · · · · · · · · ·SUITE 2000

17· · · · · · · · ·SEATTLE, WASHINGTON· 98104

18

19

20

21

22

23

24· ·REPORTED BY:· CATHERINE A. DECKER, CCR NO. 1975

25
 Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 5 of 210
     GREG BINGHAM; May 23, 2019                                     2


·1· · · · · · · · · · A P P E A R A N C E S

·2

·3· ·FOR THE PLAINTIFF:

·4· · · · ·LANE POLOZOLA

·5· · · · ·ANDREA BRENNEKE

·6· · · · ·Office of the Attorney General

·7· · · · ·800 Fifth Avenue, Suite 2000

·8· · · · ·Seattle, Washington· 98104

·9· · · · ·lane.polozola@atg.wa.gov

10· · · · ·andreab3@atg.wa.gov

11· · · · ·206 442-4492

12

13· · · · ·R. ANDREW FREE

14· · · · ·Law Office of R. Andrew Free

15· · · · ·P.O. Box 90568

16· · · · ·Nashville, Tennessee· 37209

17· · · · ·844 321-3221

18· · · · ·andrew@resist.law

19

20

21

22

23

24

25
 Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 6 of 210
     GREG BINGHAM; May 23, 2019                                     3


·1· ·For the Defendant:

·2· · · · ·J. MATTHEW DONOHUE

·3· · · · ·Holland & Knight LLP

·4· · · · ·111 Southwest Fifth Avenue, Suite 2300

·5· · · · ·Portland, Oregon· 97204-3626

·6· · · · ·503 517-2924

·7· · · · ·matt.donohue@hklaw.com

·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24· ·Also present:· KATIE HALL, Legal Assistant

25
 Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 7 of 210
      GREG BINGHAM; May 23, 2019                                     4


·1· · · · · · · · · · · · · I N D E X

·2

·3· ·EXAMINATION BY:· · · · · · · · · · · · · · · · ·PAGE

·4· · · · ·MR. POLOZOLA· · · · · · · · · · · · · · · · 5

·5· · · · ·MR. FREE· · · · · · · · · · · · · · · · · 163

·6

·7

·8· ·EXHIBITS FOR IDENTIFICATION· · · · · · · · · · ·PAGE

·9· ·Exhibit 197· · G. Bingham's report· · · · · · · · 10

10·   ·Exhibit 198· · Solicitation, offer & award· · · · 76
· ·   · · · · · · · · GS 040430-660
11
· ·   ·Exhibit 199· · Excel files, Final proposal· · · ·105
12·   · · · · · · · · revision, GS 229681

13·   ·Exhibit 200· · PBNDS 2011· · · · · · · · · · · · 122
· ·   · · · · · · · · GS 000001-03, GS
14
· ·   ·Exhibit 201·      ·   GEO Group's responses and· · · · ·130
15·   · · · · · · ·      ·   Objections to State of Wash.
· ·   · · · · · · ·      ·   Second set of request for
16·   · · · · · · ·      ·   Admissions

17·   ·Exhibit 202· · Contract award to GEO, 10/24/09· ·140
· ·   · · · · · · · · GS 00270461-0648
18
· ·   ·Exhibit 203· · Solicitation, offer and award· · ·144
19·   · · · · · · · · GEO-State 00270649-0784

20· ·Exhibit 204· · E-mail from J. Rice to· · · · · · 160
· · · · · · · · · · G. Bingham notes of conversation
21· · · · · · · · · with L. Carillo and C. Hill

22· ·Exhibit 205· · Declaration of Tae Johnson· · · · 200

23

24

25




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 8 of 210
     GREG BINGHAM; May 23, 2019                                        5


·1· · · · · · SEATTLE, WASHINGTON; MAY 30, 2019

·2· · · · · · · · · · · · 10:13 A.M.

·3· · · · · · · · · · · · ·--oOo--

·4

·5· · · · · · · · · · · ·GREG BINGHAM,

·6· ·sworn as a witness by the certified court reporter,

·7· · · · · · · · · · testified as follows:

·8

·9· · · · · · · · · · · · ·EXAMINATION

10· ·BY MR. POLOZOLA:

11· · · ·Q.· Good morning, Mr. Bingham.· Lane Polozola here

12· on behalf of the State.· With me today to Andrea

13· Brenneke and Katie Hall, our legal assistant.

14· · · · · · · · ·MR. FREE:· Mr. Bingham, I'm Andrew Free.

15· I represent a certified class of plaintiffs in a case

16· called Nwauzor vs. GEO.· It's been consolidated with

17· this case.

18· · · ·Q.· All right.· So Mr. Bingahm, I know you've been

19· deposed before.· How many times have you been deposed?

20· · · ·A.· I believe, like, 22.

21· · · ·Q.· Okay.· So I'll give you some instructions.            I

22· know you will be familiar with them, but I want to make

23· sure we're clear.· Please answer verbally yes or no,

24· don't shake your head or say "uh-uh" or "uh-huh" for

25· the sake of the court reporter.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 9 of 210
   GREG BINGHAM; May 23, 2019                                      6


·1· · · ·A.· Understood.

·2· · · ·Q.· Thank you.· Please try and let me finish my

·3· questions.· I will do my best to let you finish your

·4· answers before I ask any followup.· If you don't

·5· understand a question, please ask me to clarify;

·6· otherwise, I'll assume you understand, if that makes

·7· sense.

·8· · · ·A.· Understood.

·9· · · ·Q.· If you don't know the answer you can say so,

10· but if you do know the answer, you have to answer the

11· question.· Please give your attorney an opportunity to

12· object, but you are required to answer the question

13· unless you are instructed not to on privilege grounds.

14· Do you understand?

15· · · ·A.· Understood.

16· · · ·Q.· If you need a break at any point, feel free to

17· ask; we're happy to accommodate.· I'll just ask that

18· you answer the pending question before taking a break.

19· · · ·A.· Will do.

20· · · ·Q.· Okay.· What did you do to prepare for this

21· deposition?

22· · · ·A.· I reviewed documents, and I reviewed some

23· deposition transcripts and some other documents -- and

24· I can go into more detail as you wish.· And I met with

25· counsel, with Matt.




                                                                    YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 10 of 210
   GREG BINGHAM; May 23, 2019                                       7


·1· · · ·Q.· When did you meet with counsel?

·2· · · ·A.· Tuesday afternoon, evening.

·3· · · ·Q.· One meeting only?

·4· · · ·A.· Yes.

·5· · · ·Q.· And when you say you reviewed deposition

·6· transcripts, what transcripts did you review?

·7· · · ·A.· The deposition transcripts of Ryan Kimble,

·8· Bertha Henderson, Alisha Singleton, and William

·9· McHatton.

10· · · ·Q.· No other deposition transcripts that you are

11· reviewed to prepare?

12· · · ·A.· No others.

13· · · ·Q.· And you mentioned other documents.· What other

14· documents did you review to prepare for this

15· deposition?

16· · · ·A.· A part of a contract dated July of 2002,

17· awarded July 2002, and it starts with GEO-State

18· 00270649, I believe.

19· · · ·Q.· Can you repeat that number one more time for

20· me?· I wasn't ready for it.

21· · · ·A.· Certainly.· 00270649.

22· · · ·Q.· And what was -- can you explain to me a bit

23· about that contract.· Who were the parties and what was

24· it about?

25· · · ·A.· It was between CSC and INS, if memory serves.




                                                                     YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 11 of 210
   GREG BINGHAM; May 23, 2019                                       8


·1· And it was -- it might have been the first in a series

·2· of contracts regarding the Northwest Detention Center

·3· in that it, included with the contractor, needed to be

·4· ready to perform within 240 days of contract award.

·5· And so with such a long period of time from contract

·6· award to performance, it may have been the first in a

·7· series.

·8· · · ·Q.· And what portion of that contract did you

·9· review?

10· · · ·A.· A significant portion.· It was -- there were

11· sections referencing documents, and the documents

12· referenced were not included in the PDF file I was

13· looking at.· It's hard for me to definitively say what

14· was missing.· It was a significant part, I believe, of

15· that 2002 contract.

16· · · ·Q.· Okay.· Were there any other documents that you

17· reviewed to prepare?

18· · · ·A.· Yes.· 2009 contract, and it begins with the

19· Bates no. GEO-State 00270461.

20· · · ·Q.· And what was that contract?

21· · · ·A.· I think it's the one that in the deposition

22· transcripts, and you may have come to be referring to

23· as the 2009 contract between GEO and ICE.

24· · · ·Q.· For the Northwest Detention Center?

25· · · ·A.· Yes.




                                                                     YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 12 of 210
   GREG BINGHAM; May 23, 2019                                       9


·1· · · ·Q.· Okay.· Had you reviewed that contract at the

·2· time you offered your report in this case?

·3· · · ·A.· I had not.

·4· · · ·Q.· What other documents did you review to prepare

·5· for this deposition?

·6· · · ·A.· 2008 National Detainment Handbook, Bates

·7· starting with GEO-State 015696.

·8· · · · · · · · ·MR. FREE:· I'm sorry.· Can you repeat

·9· that?

10· · · · · · · · ·THE WITNESS:· The Bates number was

11· 015696.

12· · · ·Q.· And what was that document?

13· · · ·A.· It was a multipage, I believe developed by

14· ICE, and it addressed various things about detention

15· centers generally.· And I would have to look at it to

16· be more verbose.

17· · · ·Q.· Okay.· Any further documents that you reviewed

18· to prepare?

19· · · ·A.· Okay.· So the documents -- and I'm looking at

20· my appendix 3 to my report.· So it lists some documents

21· there.· And I think I probably reviewed -- I reviewed

22· most, maybe not all, but I reviewed most of those

23· documents as well.

24· · · ·Q.· For the documents that you reviewed that were

25· not listed in your appendix 3, did reviewing those




                                                                     YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 13 of 210
   GREG BINGHAM; May 23, 2019                                       10


·1· documents cause you to modify any of your opinions as

·2· set forth in your report?

·3· · · ·A.· No.

·4· · · ·Q.· And why didn't you review those documents

·5· before you offered your report in this case?

·6· · · · · · · · ·MS. ARMSTRONG:· Object to the form.

·7· · · ·A.· Well, they were not available to me is the

·8· short answer.· For some reason -- well, for some of

·9· them they had not yet occurred, so several of the

10· depositions had not yet been taken, so I could not --

11· they just didn't exist at that time.

12· · · ·Q.· And for the documents that did exist, was

13· there a reason that they were not provided to you?

14· · · · · · · · ·MS. ARMSTRONG:· Object to the form.

15· · · ·A.· I'm not aware, if there is reason, what the

16· reason was.

17· · · ·Q.· So turning to your appendix 3, is this list --

18· I see that you have a copy of your report.· Let's go

19· ahead and have one marked as an exhibit so that we know

20· what we're referring to.· It's going to be Exhibit 197.

21· · · · ·[Exhibit No. 197 was marked for identification.]

22· · · ·Q.· So can you actually take a look at Exhibit 197

23· that I provided to you.· Once you have had a moment to

24· review my question will be whether that's a complete

25· copy of your report as you provided in this case.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 14 of 210
   GREG BINGHAM; May 23, 2019                                       11


·1· · · ·A.· Yes.· This appears to be a full and complete

·2· copy of my report.

·3· · · ·Q.· Great.· So turning to appendix 3 where we

·4· were, there are, as far as I can tell, ten documents

·5· listed here or ten bullet points, and number 11 refers

·6· to an interview with GEO personnel.· For numbers 1

·7· through 10, is that a complete list of documents that

·8· you had reviewed in order to prepare your report in

·9· this case?

10· · · ·A.· No.

11· · · ·Q.· What other documents had you reviewed to

12· prepare your report that are not listed here?

13· · · ·A.· And I'll do my best to answer that, of course,

14· as with everything today.· But the -- on page 1 of my

15· report, the second full paragraph, at the end where it

16· says "I also considered requirements of the Federal

17· Acquisition Regulation (FAR) and the Department of

18· Homeland Security (DHS) Acquisition Regulation (HSAR)."

19· So I reviewed four -- those are other documents that I

20· reviewed.· So item 4 here, the GEO FPR (final proposal

21· revision), I don't know the Bates ranges here if they

22· include the Excel file that was submitted, I believe by

23· GEO, to ICE as part of their FPR, but I have reviewed

24· that spreadsheet, the Excel workbook, which was

25· submitted as part of the FPR.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 15 of 210
   GREG BINGHAM; May 23, 2019                                       12


·1· · · ·Q.· And what was contained in that Excel file?

·2· · · ·A.· A number of tabs, different sheets that can be

·3· selected and that build up the pricing by CLIN and also

·4· by different categories of cost.

·5· · · ·Q.· Okay.· And who provided you with that Excel

·6· spreadsheet?

·7· · · ·A.· Counsel.

·8· · · ·Q.· Can you be clear on which counsel?

·9· · · ·A.· I believe -- I'm certain that was from

10· Greenberg Traurig.· That's T-r-a-u-r-i-g.

11· · · ·Q.· So in addition to the legal authorities you

12· mentioned, the FARs, are there any other documents that

13· are not included in this list that you reviewed to

14· prepare your report?

15· · · · · · · · ·MS. ARMSTRONG:· Object to the form.

16· · · ·A.· I don't remember any others.· There are -- as

17· you know from my report, there are footnotes providing

18· sources.· And if there are any sources there that are

19· not listed here, like the FAR and the HSAR, I didn't

20· include here as a document relied upon, but I have them

21· in the footnote.· I'll say I generally reference

22· various authoritative texts, and I don't remember if I

23· did when forming my opinion because I reference them so

24· frequently, and I can list a few of those are a book by

25· Nash and Cibinic, that's C-i-b-i-n-i-c, and it's




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 16 of 210
   GREG BINGHAM; May 23, 2019                                       13


·1· called:· Formation of Government Contracts.· And I

·2· often reference the defense contract audit agencies,

·3· the DCAA's Contract Audit Manual.· And going forward I

·4· will refer to that as the DCAM, DCAA Contract Audit

·5· Manual.· I often refer to it for when I'm researching

·6· things.· There's another book also by Nash and Cibinic,

·7· and the name is Administration of Government Contracts.

·8· And I may have referenced it.

·9· · · ·Q.· Okay.· So number 11 refers to interview of GEO

10· personnel.· Who from GEO did you interview?

11· · · ·A.· Chuck Hill.· He's a director of business

12· development for GEO western region.· On the phone

13· statement at the same time was Lewis Carillo,

14· C-a-r-i-l-l-o, and I believe he's a VP of corp counsel.

15· · · ·Q.· So he's an attorney?

16· · · ·A.· I believe so.

17· · · ·Q.· Did you speak with anyone else from GEO?

18· · · ·A.· I don't believe so.

19· · · ·Q.· When did that conversation or conversations

20· occur?

21· · · ·A.· In mid September of 2018.

22· · · ·Q.· So days before your report was issued?

23· · · ·A.· Yes.

24· · · ·Q.· And to be clear, your report is dated

25· September 20, 2018, so in the week or two before your




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 17 of 210
   GREG BINGHAM; May 23, 2019                                       14


·1· report was submitted?

·2· · · ·A.· It was within certainly within a week.

·3· · · ·Q.· Had your report been drafted before you spoke

·4· with those individuals from GEO?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· I'm sure we had at least an outline, maybe a

·7· rough draft.

·8· · · ·Q.· Why didn't you name the individuals from GEO

·9· in your report?

10· · · · · · · · ·MR. DONOHUE:· Object to the form.

11· · · ·A.· No reason.

12· · · ·Q.· What did you discuss with regard to -- or

13· excuse me.· What did you discuss with Mr. Hill?

14· · · ·A.· Well, and one way to address that answer is

15· for us to go -- there are four or five times in my

16· report where I make a reference to an interview of GEO

17· personnel.· And I either put that as a source or I make

18· reference to that for how I know something.· Or often

19· it's -- I know something from three different ways, if

20· you will, and that's one of the ways.· So we could do

21· that now, we could do that in the course of the

22· deposition.· I'll leave that up to you.

23· · · ·Q.· Okay.· Is there anything you discussed with

24· Mr. Hill that did not end up in your report aside from

25· those four to five times you're referring to?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 18 of 210
   GREG BINGHAM; May 23, 2019                                       15


·1· · · ·A.· Well, I didn't transcribe every word that was

·2· said in the phone call, so I'm sure there was things

·3· said that I found to be not relevant that didn't make

·4· it into the report.· Everything that I found to be

·5· relevant did make it into the report.

·6· · · ·Q.· Do you have any examples of information you

·7· found to be not relevant that you chose not to include

·8· in the report?

·9· · · ·A.· No, I do not.

10· · · ·Q.· And so if I heard you correctly, did you

11· transcribe notes from the call?

12· · · ·A.· A colleague of mine -- there was no literal

13· transcription of notes.· There was a colleague of mine

14· that summarized, was taking notes during the call.

15· · · ·Q.· Okay.· Who was that person?

16· · · ·A.· That person was Jonathan Rice.

17· · · ·Q.· So there was a record at least in notes form

18· of what was discussed on that call?

19· · · ·A.· Yes.

20· · · ·Q.· How long did that conversation last?

21· · · ·A.· The conversation I was on was less than an

22· hour.· And there may have been another conversation --

23· I'm speculating, but there may have been another

24· conversation between Jonathan and Mr. Hill prior to

25· mine.· I don't remember.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 19 of 210
   GREG BINGHAM; May 23, 2019                                       16


·1· · · ·Q.· Okay.· Do you supervise Jonathan Rice?

·2· · · ·A.· I do.

·3· · · ·Q.· So for conversations that may or may not have

·4· occurred between Mr. Rice and, GEO, is that potentially

·5· a conversation you're relying upon in your report?

·6· · · ·A.· No.

·7· · · · · · · · ·MR. DONOHUE:· Object to the form.

·8· · · ·Q.· So I'm trying to understand, there may or may

·9· not have been additional conversations with GEO

10· personnel, correct?

11· · · ·A.· There may have been, and it wasn't -- it would

12· have been at my direction, but I don't remember now if

13· I directed Jonathan to do that or not in this case.

14· Sometimes I will, if I am not available, he has a less

15· busy schedule than mine, I might say go ahead and reach

16· out to them and then I'll be on a later call.· I don't

17· remember if I did that in this case or in this instance

18· or not.

19· · · ·Q.· So for the information you learned from GEO

20· and any instances where you cite interview with GEO

21· personnel in your report, did you independently confirm

22· the facts you discussed with GEO?

23· · · · · · · · ·MR. DONOHUE:· Object to the form.

24· · · ·A.· We would -- it's hard for me to answer that

25· broadly.· I mean, if we to go item by item where it's




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 20 of 210
   GREG BINGHAM; May 23, 2019                                       17


·1· referenced in my report, I could answer it better that

·2· way.

·3· · · ·Q.· Okay.· Have you spoken with anyone from GEO

·4· since submitting your report?

·5· · · ·A.· I have not.

·6· · · ·Q.· Okay.· So let's turn back to your experience a

·7· bit.· Can you explain to me your educational

·8· background, please.

·9· · · ·A.· Certainly.· I have a bachelor's of science

10· degree in electrical engineering from the University of

11· Kentucky and I worked a bit as an electrical engineer.

12· And after that I went and got an MBA, master's of

13· business administration, degree from the University of

14· Texas in Austin.· And after that I began working in the

15· field that I work in now about 33 years ago.· I have --

16· I don't know if you want me to cover this now, but I

17· also teach a lot in the field that we're talking about

18· today.· I'm an adjunct professor at George Washington

19· University where I teach a course called Pricing and

20· Cost Issues in Government Contracts.· And I teach a lot

21· of government COs, contracting officers, and CORs,

22· contracting officer representatives, as well as company

23· people -- people that work for contractors that do

24· business with the federal government, agencies of the

25· federal government.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 21 of 210
   GREG BINGHAM; May 23, 2019                                       18


·1· · · ·Q.· Okay.· So to be clear.· When you refer to the

·2· field that we are talking about today, what field do

·3· you understand that to be?

·4· · · · · · · · ·MR. DONOHUE:· Object to the form.

·5· · · ·A.· I guess I would say procurement, especially

·6· U.S. federal government procurement processes and

·7· practices.

·8· · · ·Q.· So in the past 33 years have you been with the

·9· same firm the entire time or no?

10· · · ·A.· I have not been with the same firm for the

11· entire time.

12· · · ·Q.· How long have you been with your current firm?

13· · · ·A.· Since 2004 -- since April of 2004.

14· · · ·Q.· But were you doing the same type of work

15· before that period?

16· · · ·A.· Yes, I was -- well, let me clarify.· There

17· have been changes in federal procurement over the

18· course of that 33 years.· Early in my career the U.S.

19· government bought a lot of hardware -- Jeeps, tanks,

20· airplanes, things like that.· Today they buy a lot of

21· services and a lot of -- just the nature -- even the

22· hardware they buy is often, the consent is more

23· software than it is hardware.· But especially the

24· services, like in this matter, like in the subject

25· contract where there is a service.· So there have been




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 22 of 210
   GREG BINGHAM; May 23, 2019                                       19


·1· a lot of changes in federal procurement over that time

·2· period.· But I have been working in federal procurement

·3· policies and practices for that 33 years.

·4· · · ·Q.· Okay.· How long have you served as a

·5· testifying expert for litigation purposes?

·6· · · ·A.· So I -- my job responsibilities involve a lot

·7· of different things in addition to that, and I guess I

·8· would say that I think I first testified in, like,

·9· 1994.· So I'm just checking that because it's easy to

10· see in my listing.· 1991 was the first time I

11· testified.· And at that time it was somewhat rare for

12· me to testify.· Now I testify more than once a year,

13· multiple times a year.

14· · · · · ·I also provide a lot of advice to clients,

15· consulting advice, that is not in the context of a

16· dispute.· So it's -- there is a new regulation or the

17· company -- as an example, the company -- a regulation

18· is applicable to the company that was not applicable to

19· the company prior, and they want to know how to modify

20· their operations with respect to this new clause that's

21· been added to one of their contracts.· So I provide a

22· lot of consulting assistance of that nature.

23· · · · · ·Also there's sometimes whistle blowers or

24· False Claims Act type allegations and I will

25· investigate that sort of thing more from an accounting




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 23 of 210
   GREG BINGHAM; May 23, 2019                                       20


·1· and finance and practices in the industry, because...

·2· So I'll just say that testimony is not -- it's maybe

·3· half or less of my job responsibilities.· I'm also the

·4· president of the Kenrich Group, and that takes some

·5· amount of time performing the role of president.

·6· · · ·Q.· How many times have you testified at trial?

·7· · · ·A.· Approximately 15 -- well, and I'm including

·8· trials, mediations, arbitrations.· And if the number is

·9· important we should go through my list and we'll figure

10· out how I developed it.· Because some of the mediations

11· I presented multiple times, and I count that as one for

12· the purposes of the number that I think is 15.

13· · · ·Q.· Okay.· I'll take your word on 15.· And I

14· believe you said you've been deposed, was it, 22 times?

15· · · ·A.· I believe that's correct.

16· · · ·Q.· And how many times -- have you been retained

17· by Greenberg prior to this case for any matter?

18· · · ·A.· I may have been.· I worked on a matter about

19· ten years ago, 2008 or '09, and the attorney I was

20· working with, he has moved firms a few times.· I think

21· he was at Greenberg Traurig at that time, but I'm not

22· absolutely sure.

23· · · ·Q.· And have you been retained by Holland and

24· Knight ever before this case?

25· · · ·A.· Yes.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 24 of 210
   GREG BINGHAM; May 23, 2019                                       21


·1· · · ·Q.· How many times?

·2· · · ·A.· I would say between five and ten times.

·3· · · ·Q.· And how far back time wise was your first

·4· retention by Holland and Knight?

·5· · · ·A.· Approximately ten years ago.

·6· · · ·Q.· Have you been -- excuse me.· Have you done

·7· work for the GEO Group aside from your testimony in

·8· this case?

·9· · · ·A.· I have not.

10· · · ·Q.· Has any of your prior experience involved

11· issues related to state law labor standards?

12· · · · · · · · ·MR. DONOHUE:· Object to the form.

13· · · ·A.· So state procurement regulations multiple

14· times, I don't remember it involving -- would you

15· restate your question.

16· · · · · · · · ·MR. POLOZOLA:· Would you read the

17· question back, please.

18· · · · · · [The question was read back by the reporter.]

19· · · ·A.· I believe so.

20· · · ·Q.· How so?

21· · · ·A.· I think state law labor standards have been

22· implicated in some of the work we have done assisting

23· construction contractors in their reporting of

24· information about their union and other workers to, I

25· believe it was, the state -- I'm fairly sure it was the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 25 of 210
   GREG BINGHAM; May 23, 2019                                       22


·1· state regulatory body.· So that's how I remember right

·2· now I've encountered it.· There may be more.

·3· · · ·Q.· But can you recall any others specifically?

·4· · · ·A.· And again it's the labor standards.· And I'm

·5· struggling a bit because I work on procurement issues

·6· at the state level a fair amount.· But the labor

·7· standards -- I can't remember other times when I've

·8· dealt with the labor standards, or interfaced the labor

·9· standards.

10· · · ·Q.· So for the example you did mention the

11· construction contractors.· Did that involve an analysis

12· of state minimum wage requirements?

13· · · ·A.· It did not.

14· · · ·Q.· Have you worked on any other matters involving

15· state minimum wage requirements?

16· · · ·A.· I don't remember at the time.

17· · · ·Q.· Has any of your prior experience involved

18· issues related to federal detention standards?

19· · · ·A.· Somewhat, yes.

20· · · ·Q.· How so?

21· · · ·A.· Well, one of the matters -- and I can draw

22· your attention to page 6 of my appendix 2.· At the top

23· of the page there is a matter listed, it starts with

24· Medical Development International Inc., and a long list

25· of people and companies.· And this related to the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 26 of 210
   GREG BINGHAM; May 23, 2019                                       23


·1· provision of medical services for detainees, for

·2· prisoners, at various prison facilities.

·3· · · ·Q.· Do you have any other experience with federal

·4· detention standards aside from that one case?

·5· · · ·A.· My memory is fuzzy on this, it's hard over 33

·6· years.· But I think I worked on a bid protest where a

·7· company that provides -- it may be a competitor of GEO

·8· for all I know -- but provides that type of services,

·9· did not get awarded a federal contract and protested

10· that nonaward.· And I worked on that matter, I believe.

11· My memory is fuzzy on that.

12· · · ·Q.· Do you have any experience with private

13· prisons or detention facilities, generally speaking?

14· · · · · · · · ·MR. DONOHUE:· Object to the form.

15· · · ·A.· Could you -- by experience, could you expand

16· on that.

17· · · ·Q.· Sure.· Do you have prior experience where you

18· have contracted -- or excuse me.· Do you have prior

19· experience where you have worked as a consultant for

20· other private detention companies or private prison

21· companies?

22· · · ·A.· Just the bid protest that my memory is

23· somewhat fuzzy on.· Just that.

24· · · ·Q.· Have you worked on -- well, let me give you

25· some preface here.· Putting aside the identity of the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 27 of 210
   GREG BINGHAM; May 23, 2019                                       24


·1· client, have you ever worked on any issues relating to

·2· private detention or private prison aside from this

·3· case?

·4· · · ·A.· Aside from the bid protest, I don't remember a

·5· time.

·6· · · ·Q.· So in the bid protest that you mentioned, what

·7· was the name of the company that you were working with?

·8· · · ·A.· I'm sorry.· I don't remember.

·9· · · ·Q.· Do you recall the outcome of that?

10· · · ·A.· No.· And let me say, I remember discussing

11· this matter and then -- but I don't remember if --

12· sometimes in a bid protest the company is trying to

13· decide whether they need a cost expert or someone that

14· does what I do, and they will ask us to fill out a

15· protective order application to be admitted to the

16· case, and then they won't need us.· So we review some

17· documents and we get ramped up, but then we don't end

18· up doing it.· That may have happened, and that may be

19· why my recollection is fuzzy on what the matter was.

20· And it's also quite some time ago.

21· · · ·Q.· Have you ever worked as an expert in a case

22· where you were hired by a state government?

23· · · ·A.· I don't believe so.

24· · · ·Q.· Have you ever worked as an expert in a case

25· where you were hired by a local government?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 28 of 210
   GREG BINGHAM; May 23, 2019                                       25


·1· · · ·A.· Yes.

·2· · · ·Q.· What case was that?

·3· · · ·A.· Well, do you mean by case, like a dispute?

·4· · · ·Q.· Let's start with dispute, yes.

·5· · · ·A.· I don't believe so.

·6· · · ·Q.· So is there a nondispute matter where you've

·7· consulted for a local government?

·8· · · ·A.· Yes.

·9· · · ·Q.· And what was that matter?

10· · · ·A.· That was a -- it's been 20 years ago.· There

11· may be others, but this one comes to me first.· It was

12· assisting in Iowa, a local government, in developing a

13· solicitation.· It needed certain things procured, and

14· it was developing a solicitation trying to figure out

15· what companies might provide the service and how to

16· structure the solicitation.· And I was working on that.

17· · · ·Q.· Similar set of questions.· Have you ever

18· worked in a case where you were hired by a union?

19· · · ·A.· I don't believe so.

20· · · ·Q.· And I said "case," so I want to be clear here.

21· Have you ever consulted or worked on nondispute-related

22· matters for a union?

23· · · ·A.· I don't believe so.

24· · · ·Q.· Have you ever worked on a case where you were

25· hired by an employee rather than an employer?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 29 of 210
   GREG BINGHAM; May 23, 2019                                       26


·1· · · · · · · · ·MR. DONOHUE:· Object to the form.

·2· · · ·A.· A few times, yes.

·3· · · ·Q.· Can you tell me what those few times are?

·4· · · ·A.· Well, they both related to -- they were both

·5· whistle blowers in the context of the False Claims Act.

·6· · · ·Q.· And so let's take them one by one, if you

·7· could just give me a little bit of detail on each.

·8· · · ·A.· It's been so long.· They were both in the mid

·9· to late '90's and we did not have a good experience and

10· did not work for whistle blowers, or we were very much

11· more circumspect when working for whistle blowers after

12· that.· But we were retained by an outside law firm to

13· get to analyze some damages issues, assuming certain

14· facts by the whistle blower.· And I believe it was the

15· defense industry in both cases.

16· · · ·Q.· Okay.· And why were you circumspect after that

17· about working with whistle blowers?

18· · · ·A.· Well, maybe I'll amend my answer --

19· circumspect about working with counsel for whistle

20· blowers.

21· · · ·Q.· Why is that?

22· · · ·A.· Because of the experiences we had there.

23· · · ·Q.· What about those experiences were negative, if

24· any, that caused you to be circumspect?

25· · · ·A.· If memory serves, I thought we were retained




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 30 of 210
   GREG BINGHAM; May 23, 2019                                       27


·1· and we had an agreement about what we would do and what

·2· we would be paid, and we did what we -- there was some

·3· issue where we did what we thought we had agreed to do,

·4· and we thought they had agreed as well.· And then they

·5· didn't pay us.

·6· · · ·Q.· Have you ever been hired by a federal

·7· government agency?

·8· · · ·A.· Yes.

·9· · · ·Q.· Which agencies?

10· · · ·A.· The Department of Defense.

11· · · · · · · · ·THE WITNESS:· Can we continue while I

12· refill my water?

13· · · · · · · · ·MR. POLOZOLA:· Sure.

14· · · ·Q.· [By Mr. Polozola} So you mentioned the

15· Department of Defense.· What matter did you work on for

16· the Department of Defense?

17· · · ·A.· And your initial question said retained, and I

18· was contacted and I'll tell you more about the matter

19· if you want to hear about it.· But when I was

20· contacted, I thought it made more sense for one of my

21· colleagues, so I introduced my colleague; my firm was

22· retained, I worked a few hours but my colleague did

23· most of the work and provided the testimony.

24· · · ·Q.· Okay.· So putting that instance aside, have

25· you been hired by any federal agencies?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 31 of 210
   GREG BINGHAM; May 23, 2019                                       28


·1· · · ·A.· Well, and I was hired and I did incur hours

·2· and we were paid, so I was hired there.· But then there

·3· was a matter for -- I believe it was for a judicial

·4· branch, it was a judge.· It was not -- you said an

·5· executive branch agency, I believe.

·6· · · ·Q.· I think I said a federal government agency,

·7· but I understand the distinction.· So what was the

·8· matter with the judicial branch?

·9· · · ·A.· A judge in a mediation wanted someone to

10· evaluate the damages claims by the different parties

11· and advise them.

12· · · ·Q.· So you served as a damages expert in that

13· matter?

14· · · ·A.· Yeah.· It's not a damages expert in the

15· traditional sense because I was just working for the

16· judge.· I mean, there were, like, damages experts

17· reporting to the judge and the judge wanted assistance

18· in evaluating what he was given.

19· · · ·Q.· Sure.· So in your practice today, do you

20· primarily work for government contractors?

21· · · ·A.· I work more for government contractors --

22· commercial contractors, companies -- than I work for

23· government entities.

24· · · ·Q.· If you can explain the extent of that split

25· for me, what percentage of your work is for government




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 32 of 210
   GREG BINGHAM; May 23, 2019                                       29


·1· contractors versus government agencies?

·2· · · ·A.· Well, there are contractors that work for the

·3· government that are effectively an arm of the

·4· government, and I'm thinking about these M&O, that's

·5· management operations contracts, for example, that the

·6· Department of Energy awards where the contractor then

·7· runs like Sandia National Lab or Los Alamos National

·8· Lab, or the Hanford site, or Oakridge Tennessee site

·9· for the federal government.· So I've worked for those

10· entities multiple times.· And in your question of me

11· for the split, where do I put those is kind of what I'm

12· getting at.

13· · · ·Q.· Yeah.· So I guess let's go back to your

14· initial answer where I believe you referred to

15· government contractors or commercial entities versus

16· government entities.· So I'm using the split that you

17· used in your answer, and I want to know how that shakes

18· out numbers wise.

19· · · · · · · · ·MR. DONOHUE:· Object to the form.

20· · · ·A.· It's much more -- it's more than 90 percent.

21· It's 90-10 or so or higher depending on how you split

22· these M&O contractors that are effectively the

23· government.

24· · · ·Q.· Okay.· So I think you mentioned in your report

25· that you had experience regarding improper labor




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 33 of 210
   GREG BINGHAM; May 23, 2019                                       30


·1· charging issues.· Does that sound familiar?

·2· · · ·A.· Maybe you could direct me to that page of the

·3· report.

·4· · · ·Q.· I believe it's on page 2.· It's about halfway

·5· down.· It's in what would be item no. 7.

·6· · · ·A.· Yes, I see it.· And I'm writing on my version,

·7· I'm not writing on your exhibit.

·8· · · ·Q.· Well, actually, you're free to write on this

·9· one because that one will stay with the court reporter.

10· If you need to identify something and help show us

11· something, please do it on this copy.

12· · · ·A.· Will do.

13· · · ·Q.· But back to improperly recharging as referred

14· to here in item no. 7, can you explain to me what that

15· experience was?

16· · · ·A.· So I have quite a lot of experience in that

17· area investigating that and educating and training

18· contractors on how to properly charge their labor and

19· how to properly -- assisting in the accounting

20· operations of government contractors in properly

21· accounting for labor costs.· And so sometimes this has

22· been in the context of an investigation where at one

23· extreme a contractor is alleged to have -- people that

24· the contractor alleged to have worked on one contract

25· while they recorded their time to a different contract.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 34 of 210
   GREG BINGHAM; May 23, 2019                                       31


·1· That's an easy example.· That's an example I use in my

·2· class at George Washington University.

·3· · · · · ·But there is often much less exciting, if you

·4· will, labor charging issues that more relate to just

·5· overtime.· If someone works eleven hours in a day and

·6· they are a salaried employee, do they just say, well,

·7· I'm salaried.· I just record eight hours on my time

·8· sheet.· That would be -- in most instances that's

·9· improper.· They should record all eleven hours.· And if

10· they -- as an example.· And I could go on, but I may

11· have answered your question.

12· · · ·Q.· I think so.· So when you refer to this here,

13· it's referring to accounting matters involving labor

14· charging issues; is that correct?

15· · · · · · · · ·MR. DONOHUE:· Object to the form.

16· · · ·A.· It's not only accounting.· I mean, it's -- if

17· a company has 5,000 employees and all 5,000 have to

18· fill out time sheets or record their labor in some way

19· every day, it becomes a contract administration issue,

20· or just a company administration issue in how do you

21· train people to record their time properly and how do

22· you audit and evaluate to ensure that they record their

23· time properly.· How do you test that they perform their

24· labor charging properly.

25· · · ·Q.· Has that experience involved advice as to




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 35 of 210
   GREG BINGHAM; May 23, 2019                                       32


·1· whether an entity must comply with state minimum wage

·2· laws?

·3· · · · · · · · ·MR. DONOHUE:· Object to the form.

·4· · · ·A.· I don't believe so.

·5· · · ·Q.· Has any of the experience you were just

·6· discussing involved issues related to detainee labor

·7· practices?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· Well, there's a lot of overlap at least with

10· regard to how time is recorded for detainees or

11· employees.· But most of my work, maybe all of it, has

12· been related to employees.

13· · · ·Q.· And when you say they've been related to

14· employees, am I understanding you that it has not been

15· related to detainees?

16· · · ·A.· It's primarily, maybe exclusively been, but

17· certainly primarily been related to employees.

18· · · ·Q.· So I just want to make sure I understand.· Are

19· you distinguishing between the two as though detainees

20· cannot be employees?

21· · · · · · · · ·MR. DONOHUE:· Object to the form.

22· · · ·Q.· I'm just trying to understand what you're

23· referring to here.· I want to be clear.

24· · · ·A.· Understood.· I thought you were making that

25· distinction in your question when you were -- I was




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 36 of 210
   GREG BINGHAM; May 23, 2019                                       33


·1· talking about employees and you asked about detainees.

·2· I am distinguishing them in my -- I was distinguishing

·3· the employee versus detainee in my answer.

·4· · · ·Q.· Have you -- in number 7 here, this is what I'm

·5· referring to -- "forensic investigation of accounting

·6· matters involving allegations of issues such as

·7· defective pricing, improper billings, mischarges and

·8· improper labor charging."· Has any of that work

·9· involved improper labor charging at private detention

10· facilities?

11· · · ·A.· I don't believe so.

12· · · ·Q.· You mentioned earlier that you had worked on

13· certain damage-related issues.· Are you offering any

14· opinions in this case as to economic or damages-

15· related issues?

16· · · ·A.· I am not.

17· · · ·Q.· So on the same topic that we were just

18· discussing, you may have mentioned that you've

19· consulted on what the standards are for how employers

20· record time.· So can you explain to me generally what

21· is the industry standard for how employers are supposed

22· to record time, if any?

23· · · · · · · · ·MR. DONOHUE:· Object to the form.

24· · · ·A.· And this is -- what I'm addressing is how

25· companies are to instruct their employees to record




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 37 of 210
   GREG BINGHAM; May 23, 2019                                       34


·1· time and how they do it.· And I'll just say -- and some

·2· of this comes from DCAM, the audit manual.· But what

·3· I'm explaining is kind of the standards and practices

·4· in the industry, and it's that employees, every

·5· employee fills out a time sheet.· It can be electronic

·6· or paper, but fills out a time sheet every day, and

·7· that they record all of their time.· And if they worked

·8· eleven hours, for example, and they're salaried, they

·9· don't make an assumption that they should just put down

10· eight hours.· And if they work on -- and they should be

11· very accurate in their reporting.· Some require

12· recording time to the tenth of an hour, others do

13· not -- but be accurate in the reporting, and to not

14· favor one time of contract over another.

15· · · · · ·And an example of that would be if a person

16· worked eleven hours in a day, and they worked three

17· hours on a proposal, which is, say, not reimbursable,

18· and they worked eight hours on a contract, in this

19· example their time is reimbursable to the company.· An

20· improper billing, that some people are unaware of is

21· improper, would say, well, I'm salaried, so I'm just

22· going to record eight hours -- I'm salaried and I

23· worked eight hours on this reimbursable contract, so

24· I'm going to record all of my time to the reimbursable

25· contract; that would be improper.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 38 of 210
   GREG BINGHAM; May 23, 2019                                       35


·1· · · · · ·The proper way would be to say no, if I worked

·2· 8.25 hours on the reimbursable contract, record 8.25

·3· hours to the reimbursable contract.· And if I worked

·4· 2.75 hours on the proposal, record 2.75 hours to that

·5· proposal.· And then -- and I may have answered your

·6· question, but I have gotten work on this subject, just

·7· to be complete in the answer.· So then companies should

·8· oversee their employees to make sure that they are

·9· doing that and make sure that they do record their time

10· daily and that they are accurate in how they record it.

11· · · · · ·So companies can oversee that by, there are

12· electronic timekeeping systems, and they can check to

13· see kind of electronically through the computer did

14· everybody report their time every day, and if they

15· didn't, they can go to that person and educate them on

16· the property timekeeping practices.· If someone puts in

17· their time and then in a day, say on Monday, and then

18· they come in Wednesday and they edit their time to

19· adjust it to something different, they need to put a

20· reason down.· So that's something again where the

21· employer, the company, can see that type of information

22· through the electronic data and go and monitor them and

23· explain to them, train them on the proper timekeeping.

24· Those are -- there is more, but I think that addresses

25· your question.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 39 of 210
   GREG BINGHAM; May 23, 2019                                       36


·1· · · ·Q.· So what's the standard as to how company

·2· employees actually record time, if any?

·3· · · · · · · · ·MR. DONOHUE:· Object to the form.

·4· · · ·A.· When you say "actually record time," what do

·5· you mean by that?

·6· · · ·Q.· So I'm interested in knowing how employees

·7· record time worked, and I think you referred to it

·8· could be on paper, it could be electronic.· I'm curious

·9· to know what the standard practice is in your

10· experience.

11· · · · · · · · ·MR. DONOHUE:· Object to the form.

12· · · ·A.· It varies based on the industry.· A company I

13· was working with recently, a number of people there

14· don't have access to a computer because of the nature

15· of their job.· So they hand write their time on a paper

16· time sheet, and they give that to someone else, an

17· administrative person who does have access to a

18· computer, and that person enters their time, again,

19· daily.

20· · · · · ·But in other environments where virtually

21· everybody has access to a computer because of the

22· nature of their job, then there is typically an

23· electronic timekeeping system.· And they can go log

24· into the system and it will often have a drop-down menu

25· where they can -- you may envision -- one example I saw




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 40 of 210
   GREG BINGHAM; May 23, 2019                                       37


·1· had a series of rows sort of like a spreadsheet.· So

·2· you could say if you worked 11 hours in a day and you

·3· worked on three different projects, you could put in

·4· the number of hours on the first project, put in a

·5· number of hours, and then select a drop-down menu and

·6· you would select the project that that number of hours

·7· was for.· Then you go to the next row, put in the

·8· number of hours, go to the drop-down menu and select

·9· that, whatever those hours were.· And then the third

10· and so on.· And then at the bottom of the page it

11· totals so you can reconcile if you think you worked 11

12· hours, if those sum to 11 hours, that's confirmation.

13· · · · · ·If you entered the numbers wrong and it sums

14· to 21 hours instead of 11 hours, you realize, oh, I

15· must have not put in the right numbers.· Then you can

16· have the opportunity to adjust it.· What I just

17· described is kind of a typical process.

18· · · ·Q.· Why is accurate timekeeping important?

19· · · · · · · · ·MR. DONOHUE:· Object to the form.

20· · · ·A.· Well, for many reasons.· And one example would

21· be, let's say, you have a cost reimbursement contract

22· and the hours that you record -- the hours that

23· employees record in many cases are the hours that are

24· billed to the government.· And if you record the wrong

25· hours, the bill could be misstated, so not just the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 41 of 210
   GREG BINGHAM; May 23, 2019                                       38


·1· employer record but the bill to the government could be

·2· misstated.· So that's obviously a problem.· Even if you

·3· do not have a cost reimbursement contract where it

·4· could cause a bill to be wrong, there's a category of

·5· cost called fringe benefits, and it includes things

·6· like health care and vacation and paid time off and

·7· 401(k) and that sort of thing -- human resources type

·8· costs.· And you need to accurately apportion their cost

·9· of fringe benefits to contracts.

10· · · · · ·You need to determine the amount of fringe

11· benefits by hour -- not by person, not by day, but by

12· hour.· So if someone works 11 hours, the fringe benefit

13· rate per hour is slightly smaller than if they worked 8

14· hours.· So if they don't accurately record their time,

15· the fringe benefit hourly rate developed will be

16· inaccurate and that could cause an overbilling to the

17· federal government, that could cause a misapportionment

18· of cost internally.· So that's just not sound

19· accounting or appropriate cost accounting.

20· · · · · ·There are other -- I use fringe benefits as an

21· example.· There are other indirect costs that it also

22· affects if the costs were inaccurately recorded -- if

23· the labor hours were inaccurately recorded.

24· · · ·Q.· So I want to return to your report here.· What

25· were you retained to do in this case?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 42 of 210
   GREG BINGHAM; May 23, 2019                                       39


·1· · · ·A.· And I'm just on page 1, first paragraph,

·2· second sentence, "Kenrich was retained to perform an

·3· independent and objective analysis of the government

·4· contracts that are the subject of the dispute -- GEO's

·5· Federal Government contracts for a detention facility

·6· in support of US Immigration and Customs Enforcement's

·7· Seattle field office.

·8· · · ·Q.· So what about the contracts were you asked to

·9· analyze?

10· · · ·A.· Well, determine if the solicitation process

11· and the contracts awarded were typical of federal

12· government procurement practices, and to review the

13· practices related to certain passthrough costs, which

14· included payments made to detainees in accordance with

15· the voluntary work program, and if you will, the

16· contract administration -- various contract

17· administration practices related to the voluntary work

18· program and the billing of costs, the billings to ICE

19· and the oversight of the contract.· That's the types of

20· things I was asked to review.

21· · · ·Q.· And I think we established earlier that at the

22· time of your report you had not reviewed any contracts

23· prior to the 2015 contract discussed here?

24· · · ·A.· I believe that's correct.

25· · · ·Q.· And I think -- correct me if I'm wrong.          I




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 43 of 210
   GREG BINGHAM; May 23, 2019                                       40


·1· think in your report you state that you were told that

·2· they were generally consistent?

·3· · · ·A.· I was.

·4· · · ·Q.· And who told you that?

·5· · · ·A.· And I say in footnote 3 on page 4, "Kenrich is

·6· aware that GEO was also awarded predecessor contracts

·7· at NWDC in approximately 2005 and 2009, and Kendrich

·8· understands these contracts to be generally consistent

·9· with the 2015 contract."· And I believe I was -- in the

10· interview I had with GEO personnel, I brought that up,

11· and then I -- based on my experience in the industry I

12· was not surprised to hear that they would be generally

13· consistent.

14· · · ·Q.· Okay.· Did you review any ICE contracts with

15· contractors other than GEO in preparing your report?

16· · · ·A.· In preparing my report, no.

17· · · ·Q.· Have you ever?

18· · · ·A.· Could you restate the question.

19· · · ·Q.· Sure.· So I mean, I'm asking whether as part

20· of your report you reviewed similar contracts for

21· companies other than GEO with ICE -- and it's not a

22· question.· I'm just explaining.· And I think you said

23· for purposes of my report, no, right?· Am I

24· misunderstanding?

25· · · · · · · · ·MR. DONOHUE:· Object to the form.· Go




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 44 of 210
   GREG BINGHAM; May 23, 2019                                       41


·1· ahead.

·2· · · ·A.· Based on the context you added -- I mean, I've

·3· reviewed likely thousands of similar contracts.

·4· · · ·Q.· With ICE?

·5· · · ·A.· Not with ICE.

·6· · · ·Q.· So my question is with ICE.

·7· · · ·A.· I don't remember how many ICE contracts I've

·8· reviewed.· I'm sure I reviewed some at least on the MDI

·9· matter that we looked at earlier.· But it's hard -- I

10· review so many contracts, it's just part of my practice

11· somebody calls me and says, Hey, I need your advice on

12· something.· Here's my contract.· Go to page 400, or

13· whatever, and let's talk about how do I react to this.

14· How do I comply with this.· And I will say, Well, other

15· people in your industry, this is how I understand

16· people typically respond to that.· This is my advice on

17· the best way to handle that.· So I'm sure I've seen ICE

18· contracts.· I don't remember how many.

19· · · ·Q.· Okay.· So I have a similar question, not

20· necessarily limited to ICE, but DHS or INS; are you

21· familiar with INS?

22· · · ·A.· I am.

23· · · ·Q.· So have you reviewed contracts between DHS and

24· private contractors?

25· · · ·A.· Yes.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 45 of 210
   GREG BINGHAM; May 23, 2019                                       42


·1· · · ·Q.· And can you give me examples of those

·2· contracts?

·3· · · ·A.· Okay.· Well, I can give you some that -- it's

·4· hard to give -- I mean, I can't be exhaustive.· But

·5· like Coast Guard is currently under DHS, and I've

·6· worked on multiple -- you're asking if I reviewed

·7· contracts by DHS?· Contracts between DHS and

·8· contractors?

·9· · · ·Q.· Yeah.

10· · · ·A.· And so I have reviewed multiple contracts

11· between Coast Guard and companies.· And Coast Guard is

12· currently under DHS, and I believe when I reviewed them

13· they were under DHS, I don't remember that

14· definitively, but those fall into that.· I've reviewed

15· a contract for the provision of Canine Protective

16· Services awarded by DHS to a contractor.· There's a

17· security one that I can't put my finger on, some

18· security services.· But there likely are others.· Those

19· are some examples.

20· · · ·Q.· Did any of those DHS contracts relate to

21· private detention services?

22· · · ·A.· I don't believe so.

23· · · ·Q.· And same question for INS.· Have you reviewed

24· contracts between INS and private contractors?

25· · · ·A.· And this is before I authored the report -- or




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 46 of 210
   GREG BINGHAM; May 23, 2019                                       43


·1· your earlier question you limited it to before I

·2· authored the report.

·3· · · ·Q.· Let's go with ever, since it will be a more

·4· inclusive answer.

·5· · · ·A.· Ever.· Yes.· So I've reviewed a 2002 contract,

·6· a contract awarded July 2002 that was, I believe, by

·7· INS to CSC.

·8· · · ·Q.· What is CSC?

·9· · · ·A.· Correction -- I don't remember.· I believe the

10· first C was correction.· I don't want to speculate.

11· · · ·Q.· Okay.· Can you tell me what that contract

12· related to, what types of services, products?

13· · · ·A.· So that was the one that I referred to earlier

14· that may have been the first in the series on this

15· matter -- that's vague.· Let me restate that.· That may

16· have been the first contract at the Northwest Detention

17· Center.

18· · · ·Q.· Okay.

19· · · ·A.· From July of 2015.

20· · · ·Q.· So turning to your summary of opinions, the

21· opinions you're offering in this case.· I just want to

22· walk through and make sure I understand what your

23· opinions are.· So at page 3 you say the solicitation

24· process for contract HSCEDM-15-D-00015 and the

25· resulting contract are typical of Government




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 47 of 210
   GREG BINGHAM; May 23, 2019                                       44


·1· procurements."· Is that your opinion today?

·2· · · ·A.· It is my opinion, yes.

·3· · · ·Q.· And what other government procurement are you

·4· comparing this solicitation process to?

·5· · · ·A.· It's -- so over the course of my career, 33

·6· years, I've kind of developed a body of knowledge of

·7· the process by which the federal government, and, to a

·8· lesser extent, state governments and some foreign

·9· governments procure goods and services.· And that's

10· part of what I teach at George Washington University,

11· and what I teach for the National Contract Management

12· Association and the ABA and some others.· That's --

13· when I say the solicitation process here it's typical,

14· I'm referring to that it's typical of U.S. government

15· contracts for goods and services of this nature.

16· · · ·Q.· So if I wanted to test that theory and compare

17· against other contracts, what contracts would I compare

18· it against?

19· · · · · · · · ·MR. DONOHUE:· Object to the form.

20· · · ·A.· Of fixed-price contracts.· I mean, there are

21· different categories -- there is sealed bid, fixed

22· price, and there's cost plus and commercial item.· And

23· this is very kind of typical of a FAR 15, federal

24· acquisition regulation 15, a contract that is kind of a

25· solicitation process that is executed in accordance




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 48 of 210
   GREG BINGHAM; May 23, 2019                                           45


·1· with FAR 15.

·2· · · ·Q.· So am I understanding correctly that what you

·3· are saying is that it followed FAR 15; therefore, it

·4· was typical?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· It's hard for me to summarize it quite like

·7· that.· When I look at the cover sheet, that's a typical

·8· cover sheet, government form.· When I look at the CLIN

·9· structure and how that's organized, that's typical.

10· When I look at the performance work statement, that is

11· typical.· When I look at the clauses incorporated by

12· reference from the FAR, that's a typical list for this

13· type of procurement.· When I look at the other

14· documents referenced, all those things considered, you

15· just look at it and it's kind of like it's typical.             I

16· knew there would be a listing of clauses incorporated

17· by reference, and I knew what some of those clauses

18· would be.· And it proved to be true.· And I thought I

19· had a good guess at what the billing provisions would

20· be, and when I checked the billing provisions, that's

21· the way they were.· So I'm trying to give you a flavor

22· about why I think it's typical.

23· · · ·Q.· Okay.· So I think you referred to, was it a

24· fixed cost?· Was that what you said about what type of

25· contract this is?




                                                                          YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 49 of 210
   GREG BINGHAM; May 23, 2019                                       46


·1· · · ·A.· Yes.

·2· · · ·Q.· So what type of contract is the GEO-ICE

·3· contract?· And let's pause for a moment.· When we're

·4· referring to the contract, can we agree that we are

·5· referring to the 2015 GEO-ICE contract referred to in

·6· your report?

·7· · · ·A.· Yes.

·8· · · ·Q.· Just for clarity of the record.· Okay.· So

·9· what type of contract is that in your experience?

10· · · ·A.· Well, I think I would like to distinguish

11· maybe four different types.· There's kind of a

12· commercial item contract, there is a sealed bid

13· contract, a FAR 15 contract, and then a cost plus

14· contract.

15· · · ·Q.· Okay.

16· · · ·A.· This is fairly typical of a FAR 15 fixed-price

17· contract.

18· · · ·Q.· And why is that?

19· · · · · · · · ·MR. DONOHUE:· Object to the form.

20· · · ·Q.· I'll restate.· Why is the GEO-ICE contract

21· typical of a FAR 15 fixed-price contract?

22· · · ·A.· Well -- and I think I kind of answered that

23· when I spoke earlier.· It's been -- and I'll just say

24· it's more than the contract, it's the -- the contract

25· resulted from the solicitation process, and the entire




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 50 of 210
   GREG BINGHAM; May 23, 2019                                       47


·1· solicitation process is typical in my experience of a

·2· FAR 15 fixed-price contract.

·3· · · ·Q.· Okay.· So let's focus on the fixed price part

·4· of that.· What does "fixed price" mean?

·5· · · ·A.· By way of example, if you wanted to remodel

·6· your kitchen and you had drawings and you took the

·7· drawings to three different contractors and asked them

·8· to give you a price, a bid price, to remodel your

·9· kitchen in accordance with those drawings, that's a

10· fixed-price contract.· Another way of doing remodeling

11· your kitchen is to do it on a time-and-material basis,

12· T&M.· And that would be you just have to hire a

13· carpenter and say, I will direct your work, and you

14· will bill me, and for every hour you work I will pay

15· you $20 an hour.· And for all of your materials I will

16· reimburse all of -- you give me the receipts and I will

17· reimburse you for the cost of the materials and then

18· I'll pay you for your $20 per hour for every hour you

19· work.

20· · · · · ·And a third type would be a cost

21· reimbursement, and that's where you ask the carpenter

22· what are their costs, even his own labor cost, not a

23· rate of $20 per hour but his cost.· And then you pay

24· him his cost.· And then he has to demonstrate to you

25· what his costs are, and his costs would include his




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 51 of 210
   GREG BINGHAM; May 23, 2019                                       48


·1· insurance, his insurance for working, his personal

·2· health insurance and things like that.· His car, what's

·3· the depreciation on his car that he uses to, say, drive

·4· to and from the site.· What have his tools cost, that

·5· sort of thing.· So in those three you have cost

·6· reimbursement was last one, time and material, and

·7· fixed price.· And this is pretty typical of a fixed

·8· price.

·9· · · · · · · · ·MR. DONOHUE:· Can we take a break?

10· · · · · · · · ·MR. POLOZOLA:· Sure.

11· · · · · · · · · · · · · · · [A brief recess was taken.]

12· · · ·Q.· [By Mr. Polozola] Okay.· So I want to continue

13· on with just your summary of opinions here.· And I

14· think on page 3 you say "There appears to have been no

15· ambiguity between ICE and GEO about the Voluntary Work

16· Program, the payment to program participants, and GEO's

17· reimbursement for those payments, which is detailed in

18· CLIN 0003 Detainee Voluntary Wages."· Is that your

19· opinion today?

20· · · ·A.· It is.

21· · · ·Q.· On the payment to detainees aspect of that

22· sentence, what do you believe is unambiguous?

23· · · ·A.· That they were to receive -- that it was to be

24· a passthrough cost and that they were to receive a

25· dollar a day -- a dollar a shift.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 52 of 210
   GREG BINGHAM; May 23, 2019                                       49


·1· · · ·Q.· And on that second issue of a dollar a shift,

·2· is it your position that the contract requires GEO to

·3· pay them a dollar per shift?

·4· · · · · · · · ·MR. DONOHUE:· Object to the form.

·5· · · ·A.· Based on, like, the standards and practices in

·6· my work in the federal procurement, I think people

·7· would interpret that or would operationalize that as

·8· that is what they needed to do is pay them a dollar a

·9· day -- a dollar a shift, a dollar a day.

10· · · ·Q.· Okay.· What standards are you referring to?

11· · · ·A.· Well, let me -- I mean, I could refer to the

12· Nash and Ciminic Good Administration of Government

13· Contracts, I could refer to the Contract Pricing

14· Reference Guides by the Defense Acquisition University,

15· could refer to the Formation of Government Contracts by

16· Nash and Ciminic, and various other treatises that kind

17· of form my opinions, the body of knowledge that I

18· developed.· But based on that, that's how a contractor

19· would and should operationalize the contract.

20· · · ·Q.· So I just want to understand clearly.· This is

21· how you interpret the contract?

22· · · · · · · · ·MR. DONOHUE:· Object to the form.

23· · · ·A.· I'm at page 1, the third paragraph.· I'll just

24· say, I have not been asked to and do not express an

25· opinion on the proper interpretation of regulations




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 53 of 210
   GREG BINGHAM; May 23, 2019                                       50


·1· such as the FAR and the HSAR.· "Based on my," at this

·2· point, over 33 "years of working on government contract

·3· matters and teaching the practical application of FAR,

·4· I am knowledgeable about the procurement,

·5· subcontracting and accounting processes and procedures

·6· of companies with government contracts.· Based on my

·7· work with hundreds of clients over many years,

·8· including numerous cases involving procurement

·9· practices by prime contractors and acquiring goods and

10· services as well as the procurement practices of the

11· federal government, I have extensive experience in

12· assessing the appropriate practices for purchasing

13· goods and services and the administration of government

14· contracts."

15· · · · · ·So I'm addressing practices and I'm addressing

16· the standards based on review of many, many contracts

17· and solicitations and assisting companies in the

18· administration of government contracts.· And I think

19· I've answered your question.

20· · · ·Q.· Okay.· So I'm going to refer back to page 3,

21· and this is under the heading "Summary of opinions,"

22· and it's the portion we reviewed a bit earlier, there

23· appears to have been no ambiguity between ICE and GEO

24· about the Voluntary Work Program, the payment to

25· program participants, detainees, and GEO's




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 54 of 210
   GREG BINGHAM; May 23, 2019                                       51


·1· reimbursement for those payments, which is detailed in

·2· CLIN 003, Detainee Volunteer Wages."· And my question

·3· was, are you offering an interpretation of the

·4· contract?

·5· · · ·A.· No.

·6· · · · · · · · ·MR. DONOHUE:· Object to the form, asked

·7· and answered.

·8· · · ·Q.· Are you offering any opinions on whether ICE

·9· believed this contract to be ambiguous or unambiguous?

10· · · · · · · · ·MR. DONOHUE:· Could you restate that

11· question, please.

12· · · ·Q.· Are you offer any opinions as to whether ICE

13· believed the contract to be ambiguous or unambiguous?

14· · · · · · · · ·MR. DONOHUE:· Object to the form.

15· · · ·A.· I'll say based on my 33 years of experience

16· that ICE behaved as if there was no ambiguity.· They

17· behaved as if the actions of GEO were what was

18· intended.

19· · · ·Q.· Did you speak with anyone from ICE?

20· · · ·A.· I did not.

21· · · ·Q.· So then continuing on through your summary of

22· opinions here, you referred to GEO's expected rate of

23· reimbursement for the $1-a-day payments as reflecting

24· passthrough costs, and you note that they were not

25· marked up to include indirect cost, profit, or the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 55 of 210
   GREG BINGHAM; May 23, 2019                                       52


·1· added cost of administering the VWP.· And you go on and

·2· say, "GEO's invoice submission, and ICE's evaluation

·3· and payment processes, are typical of other billing,

·4· evaluation, audit, and payment practices I have

·5· evaluated during the course of my career."· Is that

·6· your opinion today?

·7· · · ·A.· It is.

·8· · · ·Q.· And what other practices are you comparing the

·9· ICE-GEO process to?

10· · · ·A.· Well, okay.· I'll just take this in turn.· The

11· bills, the invoices, I've reviewed hundreds, certainly

12· thousands of invoices from government contractors to

13· agencies of the federal government.· And this, the

14· invoices here, the way they are structured are typical

15· of matters like this with a CLIN structure such as we

16· have here.· The evaluation process and the audit

17· process -- the audit process is typical in that ICE --

18· I mean, the multiple bodies auditing the contractor's

19· compliance with the contract from ICE to the quality,

20· the surveillance, quality assurance surveillance plan,

21· whatever that is addressed later to OSHA, to internal

22· audits, to the state health agencies, et cetera.· The

23· audit is overseen here, the audit environment here is

24· typical for a contract of this nature.· And the payment

25· practices are typical.· And I'm basing that on the body




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 56 of 210
   GREG BINGHAM; May 23, 2019                                       53


·1· of knowledge I've developed with regard to payment

·2· practices by federal government agencies.

·3· · · ·Q.· Okay.· And we'll move on.· I think we're on

·4· page 4 now.· You state at the end of the first

·5· paragraph, "it therefore does not appear that GEO's

·6· performance on the contract was deficient."· And as I

·7· understand it, it's your opinion that it was not

·8· deficient because ICE did not pursue remedies or

·9· sanctions or termination of the contract in any way

10· based on GEO's performance.

11· · · · · · · · ·MR. DONOHUE:· Object to the form.

12· · · ·Q.· Am I understanding that correctly?

13· · · ·A.· It's not limited to what you said, but that's

14· part of it.

15· · · ·Q.· Okay.· Can you explain the summary here so I

16· can understand what your opinion is on this?

17· · · ·A.· Certainly.

18· · · · · · · · ·MR. DONOHUE:· Object to the form.

19· · · ·A.· Well, from the beginning to the end -- and

20· I'll expand on that.· From the beginning to the end

21· they appear to be in lockstep and in congruence on what

22· was to happen.· And I'll say that from the beginning,

23· ICE circulated a solicitation that had certain

24· requirements.· And GEO submitted a proposal to ICE

25· which mirrored those requirements, saying they would




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 57 of 210
   GREG BINGHAM; May 23, 2019                                       54


·1· provide the types of services with regard to the

·2· voluntary work program that ICE had communicated in its

·3· solicitation.· GEO then developed procedures and a

·4· program to implement the voluntary work program, and

·5· the COR, contracting officer representative, approved

·6· of that.

·7· · · · · ·And as time went on, there were minor

·8· adjustments.· As for any working relationship, there

·9· are things that came up that had not been foreseen.

10· And the parties were able to, between GEO and ICE and

11· the ICE COR, they were able to work through those in

12· that matter that appears to have been, and the record

13· indicates, were satisfactory to the ICE COR.· That in

14· addition to the various remedies from adjustment of an

15· invoice, reduction of an invoice from GEO to ICE, ICE

16· could have reduced an invoice as some kind of penalty.

17· And that was never done.· And there were no cure

18· notices, there was no negative CPARs.· All that leads

19· me to believe that GEO's performance on the contract

20· was not deficient.

21· · · ·Q.· So aside from the opinions we just discussed

22· in summary form, are there other opinions you intend to

23· offer in this case?

24· · · · · · · · ·MR. DONOHUE:· Object to the form.

25· · · ·A.· And I have a hard time answering that type of




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 58 of 210
   GREG BINGHAM; May 23, 2019                                       55


·1· question.· I don't know if I will testify at trial, I

·2· don't know what I will be asked if I do testify at

·3· trial.· So if I testify at trial and you ask me some

·4· question that's not in the four corners of this report,

·5· I will answer it.

·6· · · ·Q.· Sure.· I'm not asking whether you will answer

·7· my questions at trial.· I'm thinking in terms of

·8· buckets here.· We just discussed four major issues that

·9· you offered opinions on.· Are there any other issues

10· that you intend to offer testimony on that we have not

11· discussed?

12· · · · · · · · ·MR. DONOHUE:· Object to the form.

13· · · ·A.· Well, I'll say that -- I mean, my summary of

14· opinions, which starts on page 3 and 4, that's still a

15· summary of my opinions.

16· · · ·Q.· Is that complete?· Is that summary of opinions

17· complete?

18· · · ·A.· I believe it is.

19· · · ·Q.· Okay.

20· · · ·A.· I mean, I'll just say, if we go into some area

21· that is not here and you ask my opinion, if I have an

22· opinion, I will give it.

23· · · ·Q.· Okay.· So are you offering any opinions on

24· whether GEO violated Washington's Minimum Wage Act?

25· · · ·A.· I am not.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 59 of 210
   GREG BINGHAM; May 23, 2019                                       56


·1· · · ·Q.· Are you offering any opinions about whether

·2· GEO was unjustly enriched as alleged by Washington in

·3· this case?

·4· · · ·A.· I have formed no opinions related to that.

·5· · · ·Q.· Are you offering any opinions about whether

·6· GEO is obligated to comply with Washington's Minimum

·7· Wage Act?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· I have formed no opinions related to that.

10· · · ·Q.· Are you offering any opinions about whether

11· the ICE-GEO contract prevents GEO from complying with

12· Washington's Minimum Wage Act?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· I have formed no opinions related to that.

15· · · ·Q.· Okay.· Now we get to the fun part.

16· · · · · [Exhibit No. 198 was marked for identification.]

17· · · · · · · · ·MR. DONOHUE:· That hasn't been marked

18· previously?

19· · · · · · · · ·MR. POLOZOLA:· I think it has, but the

20· reason I'm providing it is because as identified in the

21· report, there's a Bates range.· So I want to give a

22· fresh, clean copy.

23· · · · · · · · ·MR. DONOHUE:· The Bates range is

24· GEO-State 036825 through 037027.

25· · · · · · · · ·MS. BRENNEKE:· What was the Bates range?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 60 of 210
   GREG BINGHAM; May 23, 2019                                       57


·1· · · · · · · · ·MR. DONOHUE:· 036825 to 037027.

·2· · · · · · · · ·MS. BRENNEKE:· Can we unmark it and use

·3· Exhibit 129 instead?· Because they're exactly the same.

·4· Is that okay?· He can still look at that one.

·5· · · · · · · · ·MR. POLOZOLA:· Sure.

·6· · · ·Q.· [By Mr. Polozola] This is Exhibit 129

·7· [handing].· Do you recognize this document?

·8· · · ·A.· Yes, I do.

·9· · · ·Q.· And what is this document?

10· · · ·A.· It's a contract between ICE and the GEO Group,

11· and the effective date is September 28, 2015.

12· · · ·Q.· Is this the document you reviewed for purposes

13· of your report?

14· · · ·A.· Yes.

15· · · ·Q.· And who signed this contract for GEO?

16· · · ·A.· Amber Martin.

17· · · ·Q.· Have you ever spoken with Amber Martin?

18· · · ·A.· I have not.

19· · · ·Q.· Who signed the contract for the government?

20· · · ·A.· Roberta Halls.

21· · · ·Q.· Have you ever spoken with Ms. Halls?

22· · · ·A.· I have not.

23· · · ·Q.· What's the time period for this contract?

24· · · ·A.· Well, if all options are exercised, it would

25· go from September 28, 2015, to September 27, 2025.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 61 of 210
   GREG BINGHAM; May 23, 2019                                       58


·1· · · ·Q.· So it's a ten-year contract if all options are

·2· exercised?

·3· · · ·A.· If all options are exercised, yes.

·4· · · ·Q.· What's the total value of the contract?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· I would have to go by option year to add that

·7· up, if you are assuming the ten-year period.

·8· · · ·Q.· Can we turn to -- do you see the Bates range

·9· on the bottom?

10· · · ·A.· I do.

11· · · ·Q.· So if you go to 035886.

12· · · ·A.· Mine starts at 036.

13· · · ·Q.· 036886, I'm sorry.· My fault -- 866.· Do you

14· see the last line under the "supplies and services"

15· column?

16· · · ·A.· I do.

17· · · ·Q.· So is that -- I'll just read it.· "The total

18· amount of award, $700,292,089.08," is that -- in your

19· understanding is that the full value of this 2015

20· GEO-ICE contract?

21· · · · · · · · ·MR. DONOHUE:· Object to the form.

22· · · ·A.· I wouldn't interpret it as that.· I think you

23· read the words correctly.· It also refers to box 15G of

24· the cover, which it lists 0, and there are so many

25· assumptions -- well, I wouldn't interpret that as




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 62 of 210
   GREG BINGHAM; May 23, 2019                                       59


·1· the -- what did you refer to it as?

·2· · · ·Q.· The value of the award.

·3· · · ·A.· Yeah.· I might say it's something like the

·4· estimated value of the award or something like that.

·5· When newspaper articles write about this sort of thing,

·6· that's what they might say.

·7· · · ·Q.· Okay.· So when you say the "estimated value"

·8· of the award --

·9· · · ·A.· Estimated maximum value.

10· · · ·Q.· Okay.· So estimated maximum -- are you

11· suggesting that there is the possibility that GEO would

12· be paid less than this amount on this contract, even if

13· all of the option years are exercised?

14· · · · · · · · ·MR. DONOHUE:· Object to the form.

15· · · ·A.· Yes, I am suggesting that.

16· · · ·Q.· And why is that the case?

17· · · ·A.· Because there are -- well, many possible

18· reasons.· Some include contract modifications.· There

19· are changed orders, there are deductive change orders

20· and additive change orders.· And so deductive change

21· orders is a way that it could be less.· There's partial

22· terminations for convenience that terminate part of it.

23· Over such a long period of time, it's not uncommon for

24· the parties to monitor the contract multiple times.

25· · · ·Q.· Is it typical that contract values go down in




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 63 of 210
   GREG BINGHAM; May 23, 2019                                       60


·1· value over time?

·2· · · ·A.· It's certainly the case that not all options

·3· are awarded in many instances.

·4· · · ·Q.· So you mentioned contract modifications.· Are

·5· you aware of whether there have been modifications to

·6· this contract?

·7· · · ·A.· I don't remember seeing that in the documents

·8· I've reviewed.· I find it hard -- there have to have

·9· been with a contract of this size and complexity over

10· this time period.

11· · · ·Q.· So the modifications are part of the contract,

12· though, once they are made; is that correct?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· That's the typical way of thinking of it, yes.

15· · · ·Q.· And so going back to the first page here, I

16· would like to understand what documents make up a

17· contract or an award.· So if you could just walk me

18· through.· There are these boxes, 17 and 18, towards the

19· bottom.· In your experience, what component documents

20· make up an award or contract?

21· · · · · · · · ·MR. DONOHUE:· Are you asking about this

22· contract?

23· · · · · · · · ·MR. POLOZOLA:· Well, I'm asking in his

24· experience generally.· But I am curious about this one.

25· · · ·Q.· [By Mr. Polozola] So let's start with your




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 64 of 210
   GREG BINGHAM; May 23, 2019                                       61


·1· experience, and then I want to understand this one in

·2· particular.

·3· · · ·A.· So is your question what documents are

·4· typically a part of a contract?

·5· · · ·Q.· Uh-huh.

·6· · · · · · · · ·MR. DONOHUE:· Object to the form.

·7· · · ·A.· Well, there's typically something similar to

·8· this first 42 pages, which is, I think of it as the

·9· CLIN structure.· That is typically the first thing.

10· There is typically a description of the specification

11· or what is to be required.· There is typically a

12· performance work statement or a scope of work.· There

13· are typically a list of clauses incorporated by

14· reference as well as some special clauses, sometimes

15· called "H clauses" because they start with the letter

16· H, that are written uniquely for the particular

17· contract.· So they're not just a copy of a clause from

18· the FAR or the HSAR, but they are a special clause.

19· There are often, then, references to different

20· regulations outside of the FAR and HSAR that the

21· contractor is required to adhere to or make reference

22· to.

23· · · ·Q.· Okay.· So let's turn to the first page of the

24· contract, which you are looking at now.· So in box 18

25· just above the signature by Roberta J. Halls, there is




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 65 of 210
   GREG BINGHAM; May 23, 2019                                       62


·1· a portion of that box that says "award."· And then the

·2· last sentence says "Award consummates the contract

·3· which consists of the following documents, (a) the

·4· Government's solicitation and your offer, and (b), this

·5· award contract."· So I guess my question is the

·6· solicitation, is that considered part of the contract

·7· in your experience?

·8· · · ·A.· It often is, not always, but it often is.

·9· · · ·Q.· So in this case do you understand this to mean

10· that the government solicitation is part of the

11· contract?

12· · · ·A.· And I'll just reread that sentence.· "This

13· award consummates the contract which consists of the

14· following document:· (a) the Government's solicitation

15· and your offer, and (b) this award/contract."· And so

16· you're asking if I think a typical -- in the industry,

17· people would typically anticipate that the solicitation

18· was part of the contract?

19· · · ·Q.· And that's correct.

20· · · · · · · · ·MR. DONOHUE:· Object to the form.

21· · · ·A.· In my opinion that's what the standards and

22· practices would say, yes.

23· · · ·Q.· So this is not out of the ordinary?

24· · · ·A.· This is not out of the ordinary.· I don't want

25· to say that the solicitation is always part of the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 66 of 210
   GREG BINGHAM; May 23, 2019                                       63


·1· contract, but it is common.

·2· · · ·Q.· And in this case it appears, likewise, that

·3· GEO's offer is part of this contract?

·4· · · ·A.· Yes.

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·Q.· Okay.· So we were discussing earlier the firm

·7· fixed-price contract, and I just want to turn back to

·8· that for a moment.· Why does the government use firm

·9· fixed-price contract structures?

10· · · · · · · · ·MR. DONOHUE:· Object to the form.

11· · · ·A.· Well, it's a -- you often think of it in terms

12· of the ends of a spectrum, with cost reimbursement

13· contracting at one end of the spectrum and a fixed

14· price being at the other end of the spectrum.· And FAR

15· 16 -- well, and kind of the standards in the industry

16· are that if the scope of work can be adequately

17· defined, then it should be a fixed-price contract.· And

18· if the scope of work is too vague to well define, then

19· it should not be a fixed-price contract; it should be a

20· T&M or cost reimbursement contract.· So this -- because

21· the scope of work could be adequately well defined, the

22· contracting officer, which would be typical in a

23· circumstance like this, the contracting officer decided

24· the solicitation should be on a fixed-price basis.

25· · · ·Q.· So under a fixed-price contract, does the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 67 of 210
   GREG BINGHAM; May 23, 2019                                       64


·1· contractor bear the risk if costs increase or does the

·2· government bear that risk?

·3· · · · · · · · ·MR. DONOHUE:· Object to the form.

·4· · · ·A.· In general, the risk of a cost increase is

·5· more on the contractor than the government, but it's

·6· not exclusively on the contractor.· Often the

·7· parties -- there are things that are outside of the

·8· scope of work or so different than the scope work.· So

·9· if the government -- an example that's often bantered

10· around, if the government is buying Jeeps and then it

11· says, I want a Jeep with a fifth wheel, that's outside

12· of the scope of the contract, and they mod the contract

13· to address that cost because the contractors can say,

14· Well, no, what you've asked for is outside of my

15· general scope.

16· · · ·Q.· So under this contract between GEO and ICE, is

17· it structured in a way such that GEO is guaranteed a

18· certain amount of profit?

19· · · ·A.· I don't believe so.

20· · · ·Q.· So is the next step from that if certain costs

21· increase, generally speaking that cuts into GEO's

22· profit, or is it the case that they are reimbursed for

23· increases in costs?

24· · · · · · · · ·MR. DONOHUE:· Object to the form.

25· · · ·A.· And that's because of the explanation I just




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 68 of 210
   GREG BINGHAM; May 23, 2019                                       65


·1· gave about mods to the contract.· It's hard to say in

·2· generality.· If there's an area where the contractor

·3· estimated what it was going to cost and put that in

·4· their price, and then they just missed the estimate, it

·5· was not a good estimate.· And there was no change in

·6· scope, everything was as planned, then they generally

·7· would not get increased cost; they'd get a mod to

·8· increase what they're paid.· But if it's outside of

·9· their control, more often they would get a mod.

10· · · ·Q.· So can we turn to the second page, which I

11· think you called the CLIN structure; is that accurate?

12· Is that how you refer to this?

13· · · ·A.· That is how I refer to this.· I mean, it's

14· just a continuation sheet, technically, of this form,

15· but it's where the CLIN structure starts.

16· · · ·Q.· Okay.· So what does the CLIN 0001, what does

17· that encompass generally?

18· · · ·A.· Well, it's for the base period September 28,

19· 2015, through September 27, 2016.· CLIN 00001 just says

20· "detention services IAW," which stands for in

21· accordance with, "the performance work statement."· And

22· its estimate says "estimated 1,575 bed days."

23· · · ·Q.· So below that where it says CLIN 0001A, is

24· that part of CLIN 1?

25· · · ·A.· Yes.· That's referred to as, like, a subCLIN




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 69 of 210
   GREG BINGHAM; May 23, 2019                                       66


·1· or a subpart of CLIN 1.

·2· · · ·Q.· Okay.· So I certainly don't need you to read

·3· each one, we both have it in front of us.· But I just

·4· want to understand generally what is encompassed in

·5· each subclin for CLIN1.

·6· · · · · · · · ·MR. DONOHUE:· Object to the form.

·7· · · ·A.· Well, okay.· So 0001A is for -- the contractor

·8· GEO will be paid a certain minimum amount, and that is

·9· based on, they estimate, 1,181 beds each day.· And so

10· if you multiply 1,181 beds times 366 days, that's for

11· that year, then you get 423,246.· And so you would

12· multiply that number of bed days by the unit price that

13· was developed in GEO's proposal, the unit price for a

14· bed day of $115.63, and you get a number.· Now, they

15· made a mistake.· They transposed a digit when they went

16· from column B to column C.· You'll see that in CLIN 1A,

17· 1,181 times 366 yields 423,246, and what they've got

18· under "quantity" is not that number, but it's 432,246.

19· So they transposed a few digits.· But they multiplied

20· the incorrect number by the unit price to get the

21· amount of $49,980,604.98 for the amount for CLIN 1A for

22· the base year.

23· · · ·Q.· So the unit price, $115.63, is that what would

24· be referred to as the "bed day rate?"

25· · · ·A.· Yes.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 70 of 210
   GREG BINGHAM; May 23, 2019                                       67


·1· · · ·Q.· What is the bed day rate?· Not what is the

·2· number, but how would you define?

·3· · · ·A.· Right.· Well, it is GEO's proposed price for

·4· bed days.· And GEO submitted its pricing sheets and its

·5· final proposal revision showing how it built up its

·6· cost and profit for the CLIN 1A and came to 115.63 in

·7· its final proposal revision.· And if memory serves,

·8· GEO's final proposal revision includes for CLIN 1A

·9· $115.63 for a bed day, and ICE accepted that offer, and

10· that's how it gets to this form.

11· · · ·Q.· Okay.· So moving on generally to CLIN 2,

12· because I'm sure we will be back to this topic, but --

13· · · · · · · · ·MR. DONOHUE:· Can we do lunch before

14· CLIN 2?

15· · · · · · · · ·MR. POLOZOLA:· CLIN 2 will be very fast.

16· · · · · · · · ·MR. DONOHUE:· It's okay with me.

17· · · ·Q.· So for CLIN 2, can you just describe generally

18· what falls into that category of line items?

19· · · ·A.· Well, it's transportation services in

20· accordance with the performance work statement.· And

21· there are subCLINS under CLIN 2.· So there is a 2A, 2B,

22· 2C, 2D, 2E, 2F, so several subCLINs.· And it's for

23· transportation services.

24· · · ·Q.· Okay.

25· · · · · · · · ·MR.POLOZOLA:· We can take a break.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 71 of 210
     GREG BINGHAM; May 23, 2019                                     68


·1· · · · · · [Deposition recessed at 12:31 p.m. to be

·2· reconvened at 1:30 p.m.

·3

·4

·5

·6

·7

·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 72 of 210
     GREG BINGHAM; May 23, 2019                                     69


·1· · · · · · · · · · · AFTERNOON SESSION

·2· · · · · · · · · · · · · 1:28 P.M.

·3· · · · · · · · · · · · · ·--oOo--

·4

·5· · · · · · · · · · ·EXAMINATION RESUMED

·6· ·BY MR. POLOZOLA:

·7· · · ·Q.· So picking up from where we were, I think we

·8· were discussing the CLIN structure.· We went through

·9· CLIN 1 which we discussed payment using a bed day rate,

10· which is a fully burdened rate; is that correct?

11· · · · · · · · ·MR. DONOHUE:· Object to the form.

12· · · ·A.· I wouldn't use the term "fully burdened" with

13· respect to that.· It is the price per day, and I'm

14· looking at CLIN 1A where it's like a bed day costs

15· 115.63.· So that is the price.· And the reason I'm

16· making that is there is cost and price and this is a

17· price.· This is what GEO is charging ICE for a bed day,

18· and the price that ICE has accepted for a bed day,

19· subject to all the rest of the terms and conditions.

20· · · ·Q.· Do you have an understanding of what the

21· phrase "fully burdened" refers to?

22· · · ·A.· I do.

23· · · ·Q.· What is your understanding of that term?

24· · · ·A.· That's kind of an informal term, but when

25· developing a price, a typical process is to look at all




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 73 of 210
   GREG BINGHAM; May 23, 2019                                       70


·1· kinds of different direct costs and then add indirect

·2· costs and then add to that profit or subtract from that

·3· loss.· So direct costs are if you're building a Jeep,

·4· it's the peoples' hands on the assembly line putting

·5· the Jeep together.· Indirect costs are like the HR

·6· department or the fringe benefits we talked about

·7· earlier, or the home office building, the rent on the

·8· home office building, those are all indirect costs that

·9· are allocated out to all the direct costs in some form.

10· · · · · ·And so fully burdened, although it is an

11· informal term that's not -- people use it differently

12· sometimes.· But typically it means it's the direct cost

13· plus all the different categories of indirect cost have

14· been added.

15· · · ·Q.· And under the CLIN 1 line item, does that unit

16· price reflect a fully burdened cost as you understand

17· that term?

18· · · · · · · · ·MR. DONOHUE:· Object to the form.· Asked

19· and answered.

20· · · ·A.· It reflects a price.

21· · · ·Q.· Right.· So included -- let me just pause for a

22· second.· That price was developed in the proposal,

23· correct, in GEO's proposal to ICE?

24· · · ·A.· Yes.

25· · · ·Q.· In coming up with that number, did GEO account




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 74 of 210
   GREG BINGHAM; May 23, 2019                                       71


·1· for its indirect costs, its direct costs?

·2· · · ·A.· And I don't remember the number 115.63,

·3· although it may well be in GEO's final proposal

·4· revision.· But there is a spreadsheet in GEO's final

·5· proposal revision where they do the type of cost plus

·6· profit buildup that I described earlier.· And if we

·7· were to go look at that and under CLIN 1A, it may well

·8· have developed down to the 115.36; but I don't remember

·9· if that's the number there.

10· · · ·Q.· And so we also discussed the CLIN 2

11· transportation services.· That was just before our

12· break.· And so turning to CLIN 3.

13· · · ·A.· If we could pause a moment on transportation

14· services.

15· · · ·Q.· Sure.

16· · · ·A.· [Witness reviews page.]· Well, because we were

17· just talking about cost and price, I will just add,

18· since we're in transportation services, so CLIN 2A

19· refers to a fixed flat rate for 18 vehicles.· And so

20· that fixed flat rate is $328,712 a month.· And that's

21· different than CLIN 2B, which is the estimated fuel

22· cost for vehicles.· So that's the fuel cost, and that

23· is -- it's got an estimated monthly cost of $25,000.

24· And the point being that's a situation where they just

25· submit their receipts for fuel and they get their cost




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 75 of 210
   GREG BINGHAM; May 23, 2019                                       72


·1· reimbursed; not burdens, but just what they paid at the

·2· service station for the fuel, that's what they get

·3· reimbursed.· Whereas 2A, in the earlier CLINs, were

·4· more reflective of a price which is -- which GEO likely

·5· used a cost buildup plus profit to get to that price.

·6· · · ·Q.· Okay.· Thank you.· So looking at 2B when

·7· you're drawing the distinction between price and cost.

·8· If the cost goes above this not-to-exceed amount, can

·9· GEO be reimbursed for those costs?

10· · · · · · · · ·MR. DONOHUE:· Object to the form.

11· · · ·A.· If GEO and ICE come to an agreement on being

12· reimbursed for those costs, then yes, they can.

13· · · ·Q.· And if GEO and ICE do not come to an agreement

14· on being reimbursed for those costs, what happens?

15· · · ·A.· Well, and there's a sentence here, the third

16· sentence under 2B says "this is a not to exceed of

17· $300,000."· And that is typically -- the contract

18· administration personnel typically view that as a

19· ceiling unless they get approval for higher.

20· · · ·Q.· So back to the question, which is, if GEO,

21· let's say the cost of fuel spikes and if they spend

22· more than $300,000 in a given year, do they eat that

23· cost or do they get reimbursed for that cost?

24· · · · · · · · ·MR. DONOHUE:· Object to the form.

25· · · ·A.· That's not -- I can't give a yes/no -- I can't




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 76 of 210
   GREG BINGHAM; May 23, 2019                                       73


·1· give one or the other.· It depends.· They would work

·2· with the COR and with ICE, and they may get an increase

·3· and they may not.

·4· · · ·Q.· Well, so let's take it to that next step then.

·5· Let's say they ask and ICE says no.· What happens then?

·6· · · · · · · · ·MR. DONOHUE:· Object to the form.

·7· · · ·A.· And lots of things could happen, and I can

·8· give you my speculation of what could happen.· But what

·9· happened here I don't know.

10· · · ·Q.· Sure.· We're speaking in hypotheticals based

11· on your knowledge of how the industry operates,

12· correct?

13· · · ·A.· Yes.

14· · · ·Q.· So what is typical in this situation if a

15· contractor exceeds a not-to-exceed cost in the

16· contract?

17· · · · · · · · ·MR. DONOHUE:· Object to the form.

18· · · ·A.· For something like fuel cost, it's typical for

19· the government to increase, to say I understand it was

20· only an estimate in the first place and I will increase

21· your funding.

22· · · ·Q.· Okay.· So going to CLIN 3, can you explain to

23· me what services are encompassed under that line item?

24· · · ·A.· Well, this is ICE requiring GEO to have a

25· voluntary work program.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 77 of 210
   GREG BINGHAM; May 23, 2019                                       74


·1· · · ·Q.· This line item requires GEO to have a

·2· voluntary work program; is that your statement?

·3· · · · · · · · ·MR. DONOHUE:· Object to the form.

·4· · · ·A.· This is how -- this is addressing payment, and

·5· so this is -- other places the requirement -- well,

·6· here and other places is the requirement for the

·7· voluntary work program.· And this is how GEO is to bill

·8· ICE and how GEO is to pay detainees.

·9· · · ·Q.· Okay.· So on that point is it accurate to say

10· that CLIN 3 addresses the rate at which ICE must

11· reimburse GEO for payments made to detainees who

12· participate in the voluntary work program?

13· · · ·A.· It is both the rate at which ICE will

14· reimburse GEO and GEO will pay the detainees.· It's

15· both.

16· · · ·Q.· So I just want to understand.· So yes to the

17· question, but there is something additional, which is,

18· if I am understanding what you're saying, it's your

19· position that this sets forth a requirement that GEO

20· pay detainees $1 a day; is that accurate?

21· · · · · · · · ·MR. DONOHUE:· Object to the form.

22· · · ·A.· That is accurate.

23· · · ·Q.· Where in line item 3 does it state that GEO is

24· required to pay detainees $1 a day?

25· · · ·A.· The second sentence "Reimbursement for this




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 78 of 210
   GREG BINGHAM; May 23, 2019                                       75


·1· line item will be at the actual cost of $1 per day per

·2· detainee.

·3· · · ·Q.· And you understand that to mean that GEO is

·4· required to pay $1 per day?

·5· · · ·A.· This is about payment terms primarily, and we

·6· can go to other places in the contract for more context

·7· on this, but they are saying that GEO's actual cost

·8· will be $1 per day per detainee.

·9· · · ·Q.· Okay.· So I just want a clear, it's a yes or

10· no question.· Is it your position that this line item

11· requires GEO to pay only $1 per day to detainees

12· participating in the voluntary work program?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· In my opinion that requirement is throughout

15· this document and others, but here is part of the

16· story.· And part of the story is saying that it's the

17· actual cost.· They're saying your actual cost will be a

18· dollar per day.

19· · · ·Q.· Okay.· So where else in the contract -- you've

20· referred to other places.· Where else in the contract

21· does it state that GEO is required to pay detainees in

22· the voluntary work program $1 per day?

23· · · ·A.· Well, if we go to the paragraph related to the

24· voluntary work program, that's one place.

25· · · ·Q.· Which paragraph are you referring to?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 79 of 210
   GREG BINGHAM; May 23, 2019                                       76


·1· · · ·A.· It's in the solicitation, PDF page 78.

·2· · · ·Q.· Is there a Bates number on the bottom of that

·3· page?

·4· · · ·A.· There likely is but I don't know the Bates

·5· number.

·6· · · ·Q.· Okay.

·7· · · · · [Exhibit No. 198 was marked for identification.]

·8· · · ·Q.· And to help you out here, the document I just

·9· provided you starts with Bates number GEO-State 040430

10· and continues on through 040660.· And I'll note that

11· this is the document identified in your appendix 3 as

12· document 3 solicitation.· That's the full Bates range

13· that you cited in your report.· Is that the

14· solicitation you were referring to a moment ago?

15· · · ·A.· It appears to be.· Can you restate the

16· question.

17· · · ·Q.· That question I asked you was what portion of

18· the contract says that GEO is required to pay detainees

19· only $1 per day, and you referred to a paragraph on the

20· voluntary work program from the solicitation, I

21· believe.· And I think you mentioned page 78, which

22· corresponds to the Bates number 040507.· Is that the

23· paragraph you were referring to?

24· · · ·A.· That and Bates 040433, which is CLIN 3 of the

25· solicitation.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 80 of 210
   GREG BINGHAM; May 23, 2019                                       77


·1· · · ·Q.· Okay.· So let's take those in turn.· Starting

·2· with the paragraph at 040507, where does it state in

·3· this paragraph that GEO is required to pay detainees

·4· only $1 per day?

·5· · · ·A.· This is the directive to have and manage a

·6· detainee work program, and it does not address the

·7· amount that the detainees are to be paid.

·8· · · ·Q.· Okay.· So can we agree that this paragraph

·9· does not require GEO to pay detainees only $1 per day?

10· · · · · · · · ·MR. DONOHUE:· Object to the form.

11· · · ·A.· It does not address the payment.

12· · · ·Q.· So I just want to be clear.· If it doesn't

13· address the payment, can it require GEO to pay only a

14· dollar per day?

15· · · · · · · · ·MR. DONOHUE:· Object to the form.

16· · · ·A.· It does not address a requirement to pay any

17· amount to detainees.

18· · · ·Q.· Okay.· So turning back to 040433, which I

19· think you referred to, this appears to be CLIN 3 in

20· this solicitation.· Are there differences between this

21· CLIN 3 and the CLIN 3 in the contract that we were

22· discussing?

23· · · ·A.· I believe they're very similar if not

24· identical, but it's another evidence of a dollar per

25· day, actual cost of $1 per day per detainee.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 81 of 210
   GREG BINGHAM; May 23, 2019                                       78


·1· · · ·Q.· And where in -- if your answers will be the

·2· same as the contract, feel free to let me know, but

·3· I'll ask anyway.· Where in this CLIN 3 line item does

·4· it say that GEO is required to pay only $1 per day to

·5· detainees participating in the voluntary work program?

·6· · · ·A.· Well, when it says actual cost.· In the

·7· vernacular of federal procurement, we talked about cost

·8· versus price, but this is saying that you will be

·9· reimbursed your actual cost, meaning your cost is $1

10· per day per detainee.

11· · · ·Q.· So I want to understand that a little bit.· Is

12· there a definition of actual cost in the FAR?

13· · · ·A.· Yes.

14· · · ·Q.· Okay.· What's that definition?

15· · · ·A.· I thought I had it in a foot note to the

16· report, but I don't.· And I don't remember -- I can't

17· quote it from memory, the cost.

18· · · ·Q.· So I'm going to read from page 10 of your

19· report that says "The definition of actual costs

20· according to FAR 31.001 is 'amounts determined on the

21· basis of costs incurred, as distinguished from

22· forecasted costs.'"· Does that appear accurate, the

23· definition?

24· · · ·A.· Yeah.· With the focus in that, the more

25· relevant phrase for your question is it reads amounts




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 82 of 210
   GREG BINGHAM; May 23, 2019                                       79


·1· determined on the basis of costs incurred as

·2· distinguished from forecasted cost.· And costs incurred

·3· is what we're -- when you say actual cost and costs

·4· incurred, they mean pretty much the same thing in the

·5· context we're discussing right now.

·6· · · ·Q.· Okay.· So under this definition and as used in

·7· CLIN 3 of actual cost, would it be appropriate for GEO

·8· to bill ICE for what it expected to spend on detainee

·9· wages versus what it actually spent?

10· · · · · · · · ·MR. DONOHUE:· Object to the form.

11· · · ·Q.· Do you understand the question?

12· · · ·A.· Well, you ask about billed and then you also

13· were talking about CLIN 3.· And CLIN 3 includes a

14· forecast.

15· · · ·Q.· Yeah, so let's talk about that because that's

16· really what I'm asking about.· So this number $114,975,

17· that's the amount listed for CLIN 3, correct?

18· · · ·A.· It is the amount, yes.

19· · · ·Q.· Okay.· So imagine a world in which GEO did not

20· pay that full amount to detainee workers.· Let's say it

21· spent a hundred thousand dollars.· Could GEO still bill

22· ICE $114,975?

23· · · ·A.· Typically no, not based on what the CLIN 3

24· says and not based on typical practice.· Now, I haven't

25· gone through to see if there is something that




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 83 of 210
   GREG BINGHAM; May 23, 2019                                       80


·1· supercedes that in this document, but typically no.

·2· · · ·Q.· So actual cost here, it prohibits GEO from

·3· billing ICE for forecasted costs, correct?

·4· · · · · · · · ·MR. DONOHUE:· Object to the form.

·5· · · ·A.· Well, I'll say it affirmatively, actual cost

·6· here means that they pass through whatever their costs

·7· are, that they bill ICE what their actual costs,

·8· whatever they incur, and they are to incur a dollar a

·9· day per detainee and that that is what they are to bill

10· ICE.

11· · · ·Q.· Do you know how that amount, $114,975, was

12· determined?

13· · · ·A.· I've seen a bill where they -- no, I don't

14· think I have.· I think I've read reference to it.· But

15· to answer your question simply, no, I do not.

16· · · ·Q.· Under CLIN 3 that amount can be exceeded,

17· correct?

18· · · ·A.· It cannot be exceeded.

19· · · ·Q.· Could it be exceeded with approval by the

20· contracting officer?

21· · · ·A.· Within the second sentence, "Contractor shall

22· not exceed the amount shown without prior approval by

23· the contracting officer.· This is a not to exceed of

24· $114,975."· So it says that the contractor shall not

25· exceed that amount without prior approval of the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 84 of 210
   GREG BINGHAM; May 23, 2019                                       81


·1· contracting officer.

·2· · · ·Q.· Right.· So am I misunderstanding that ICE

·3· could give GEO permission to exceed this amount and

·4· bill ICE for an amount above $114,975?

·5· · · ·A.· That's my understanding, yes.

·6· · · ·Q.· Are you aware of whether GEO has sought

·7· permission to exceed payments under CLIN 3 from ICE?

·8· · · ·A.· Definitively, no, I don't.

·9· · · ·Q.· Does CLIN 3 or anywhere else in the contract

10· state that GEO is limited to paying detainees $1 per

11· day?

12· · · · · · · · ·MR. DONOHUE:· Object to the form.

13· · · ·A.· CLIN 3 indicates that GEO is limited to paying

14· the detainees to $1 per day.

15· · · ·Q.· So does GEO have the option of paying

16· detainees more than $1 per day in your opinion?

17· · · ·A.· Not without -- this program is an ICE program.

18· If ICE told GEO, We want you to pay something other

19· than a dollar per day, ICE has the ability to direct

20· GEO to do that.· And under a circumstance like that, I

21· think it would be typical of GEO to follow the

22· directions given by the contracting officer or the COR.

23· · · ·Q.· So back to kind of the question that started

24· this part of our conversation.· In addition to CLIN 3

25· and the paragraph on the voluntary work program that




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 85 of 210
   GREG BINGHAM; May 23, 2019                                       82


·1· you cited from the solicitation, are there any other

·2· portions of the contract that require GEO to pay only

·3· $1 per day to detainees in the voluntarily work

·4· program?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· I mean, the contract requires GEO to develop

·7· and administer the voluntary work program.· And part of

·8· that includes kind of practices, policies and

·9· procedures that are approved by ICE and that include an

10· agreement with each detainee that volunteers.· And that

11· agreement indicates $1 per day.

12· · · ·Q.· So I didn't understand that last point.· Are

13· you saying that ICE requires GEO to pay only $1 per day

14· because the detainees agree to accept $1 per day?· Feel

15· free to clarify.· That's how I understand what you're

16· saying, so I want to be clear here.

17· · · · · · · · ·MR. DONOHUE:· Object to the form.

18· · · ·A.· I'm saying that GEO, under ICE's direction,

19· developed various documents including a detainee

20· handbook that they would give to detainees when they

21· come.· And other policies and procedures and practices

22· include this agreement, a template of an agreement,

23· that GEO will reach with each detainee that volunteers.

24· So I'm saying because ICE agreed, approved those

25· documents, directed how those documents be developed




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 86 of 210
   GREG BINGHAM; May 23, 2019                                       83


·1· and then approved them after they were developed, that

·2· ICE has directed effectively that it be a dollar a day

·3· paid to the detainees.

·4· · · ·Q.· Okay.· So are you aware of whether GEO has

·5· ever paid detainees more than $1 a day for

·6· participation in the voluntary work program?

·7· · · ·A.· I have read about that, yes.

·8· · · ·Q.· So in that situation what happens from a

·9· billing perspective?

10· · · · · · · · ·MR. DONOHUE:· Object to the form.

11· · · ·A.· When you said "in that circumstance," is that

12· what you said?

13· · · ·Q.· Sure.

14· · · ·A.· Okay.· So which circumstance?

15· · · ·Q.· When GEO has paid detainees more than $1 per

16· day for participating in the voluntary work program,

17· what's the next step from a billing perspective there?

18· I'm just trying to understand how this happens.

19· · · · · · · · ·MR. DONOHUE:· Object to the form.

20· · · ·A.· Well, okay.· So I don't know -- the record was

21· not crystal clear on the circumstances.· One at least

22· involved the barber shop and there being, like,

23· different roles that could be played at the barber shop

24· so that a detainee could work a shift in one role and

25· then a shift in another role in the barber shop in the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 87 of 210
   GREG BINGHAM; May 23, 2019                                       84


·1· same day, and that that was approved by ICE, the COR,

·2· and billed as such.· So it was effectively -- I don't

·3· know if ICE suggested it to GEO or GEO proposed it to

·4· ICE, but the contracting parties agreed and it was

·5· billed that way is my understanding.

·6· · · ·Q.· And is that through an equitable adjustment or

·7· some other mechanism?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· Typically you would not enter into a

10· modification to the contract or an equitable adjustment

11· for something as small as that.· Typically that would

12· be something that the parties would work out with short

13· of actual modification to the contract.· But let me be

14· clear, I don't know if they mod'd the contract over

15· that instance.

16· · · ·Q.· So kind of on the same point, back to CLIN 3

17· where it says "contractor shall not exceed the amount

18· shown without prior approval by the contracting

19· officer."· Can you walk me through typically how that

20· request goes to the contractor or to the contracting

21· officer?

22· · · · · · · · ·MR. DONOHUE:· Object to the form.

23· · · ·A.· You're asking, like, hypothetically typically?

24· · · ·Q.· Well, I'll clarify.· I'm assuming you don't

25· know in this specific case whether GEO did or did not,




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 88 of 210
   GREG BINGHAM; May 23, 2019                                       85


·1· based on your prior answer.· I think you said you

·2· weren't aware whether they had, how they had done it.

·3· So yes, I'm asking typically for a request to exceed

·4· the amount shown here under the contract, kind of just

·5· mechanically what form does that take?· That's what I'm

·6· trying to figure out.

·7· · · · · · · · ·MR. DONOHUE:· Object to the form.

·8· · · ·A.· Typically there are routine meetings between

·9· the COR and the contractor.· Say, for example, weekly

10· meetings.· And in those weekly meetings they might come

11· up and say, As you know, we have had more detainees

12· volunteer than we had estimated when we put together

13· the estimate of 114,975.· And in this hypothetical

14· dialogue, ICE says, Yeah, I am aware that there's been

15· more.· Well, we have a not to exceed of 114,975, and if

16· we continue to allow this many detainees to volunteer,

17· we will exceed that, says GEO.· And ICE responds, Well

18· this is an ICE program, and in my hypothetical here,

19· ICE says, Fine.· I'll mod the contract to increase that

20· ceiling.· So the ceiling is increased from 114,975 to

21· some higher number.

22· · · ·Q.· And under your scenario, if ICE says no, is

23· GEO required to continue the program and eat the cost?

24· What is their remedy there?

25· · · · · · · · ·MR. DONOHUE:· Object to the form.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 89 of 210
   GREG BINGHAM; May 23, 2019                                       86


·1· · · ·A.· I would have to relook at the requirement, the

·2· details of the requirement, if it says shall or may

·3· with regard to allowing detainees to volunteer.

·4· · · ·Q.· And which requirement are you thinking of?

·5· · · ·A.· I think it's in the contract here, and maybe

·6· it's the page that we looked at earlier.

·7· · · ·Q.· Are you in the solicitation or the contract?

·8· Just to clarify.

·9· · · ·A.· I'm in solicitation.· Do you remember the page

10· from the contract we discussed earlier?

11· · · ·Q.· Which page are you asking about?

12· · · ·A.· It was the detainee work program, voluntary

13· work program.

14· · · ·Q.· It was page 78 of the solicitation -- or 82.

15· So it's 036906 -- I think this is what you are asking

16· about.· You can confirm.

17· · · ·A.· Well, to answer your question, I was thinking

18· in terms of whether ICE has the ability -- I'm sorry,

19· whether GEO has the ability to say no to a volunteer or

20· if they have to accept all volunteers.· I think I've

21· seen that in a document, but it's not here and -- so

22· I'm not sure I can answer your question.

23· · · ·Q.· So if you can turn in the contract GEO-State

24· to 036867.

25· · · ·A.· 036867?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 90 of 210
   GREG BINGHAM; May 23, 2019                                       87


·1· · · ·Q.· Yes.· Section C description specification

·2· performance work statement.· So at the bottom of this

·3· page, the last sentence, or the last paragraph rather,

·4· says "The following constraints comprise the statutory

·5· regulatory policy and operational considerations that

·6· will impact the contractor."

·7· · · ·A.· I see that.

·8· · · ·Q.· So if you flip over to page 44, the last

·9· sentence of that paragraph says "Constraints include

10· but are not limited to," if you go down to J), it says

11· "The ICE/DHS performance-based detention standards, a

12· copies obtainable on the ICE Internet website."· Is it

13· your understand that ICE/DHS performance-based

14· detention standards, do you understand that to be

15· what's referred to as the PBNDS?

16· · · ·A.· Yes.

17· · · ·Q.· So does the contract incorporate the PBNDS

18· that ICE establishes?

19· · · · · · · · ·MR. DONOHUE:· Object to the form.

20· · · ·A.· You asked does it incorporate it?

21· · · ·Q.· Yeah.

22· · · ·A.· I don't know if it incorporates it.

23· · · ·Q.· Is GEO required to follow the PBNDS under the

24· terms of the contract?

25· · · · · · · · ·MR. DONOHUE:· Object to the form.




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 91 of 210
   GREG BINGHAM; May 23, 2019                                       88


·1· · · ·A.· In certain aspects at least.· I believe so in

·2· certain aspects.

·3· · · ·Q.· Okay.· So down to q), it says "Applicable

·4· federal, state, and local labor laws and codes."· Do

·5· you understand this provision to mean that GEO must

·6· comply with applicable federal, state, and local labor

·7· laws and codes?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· I'll just read it.· It says "Constraints

10· include but are not limited to."· And one of the things

11· that it includes there is item Q.

12· · · ·Q.· So is that a yes or a no?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· Applicable federal, state and local labor laws

15· and codes is included as one of the constraints of page

16· 43 and 44 of the contract that impact the contractor.

17· · · ·Q.· So is this a typical list of constraints in

18· the contracts you've seen in your experience?

19· · · ·A.· Yeah.· This is a typical -- I mean, and this

20· says this makes reference to the impact of the

21· contractor.· "The contractor has become familiar with

22· all constraints affecting the work to be performed.

23· They may change over time.· Contractor is expected to

24· be knowledgeable of any changes to the constraints and

25· perform in accordance with the most current version."




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 92 of 210
   GREG BINGHAM; May 23, 2019                                       89


·1· So this is not an atypical list.

·2· · · ·Q.· And for q. specifically, applicable federal,

·3· state and local labor laws and codes, is that a typical

·4· constraint that is included in federal contracts?

·5· · · ·A.· Sometimes it will have stronger language than

·6· this, but some reference to them is typical, yes.

·7· · · ·Q.· So turning back to the PBNDS, under j, did you

·8· review the PBNDS in preparing your report?

·9· · · ·A.· I did.

10· · · ·Q.· Okay.· And which version did you review?

11· · · ·A.· I believe it was the 2011 version updated in

12· 2016.

13· · · ·Q.· And had you reviewed, or have you reviewed,

14· any other versions of the PBNDS?

15· · · ·A.· I don't believe so.

16· · · ·Q.· Were you familiar with the PBNDS before you

17· provided your report in this case?

18· · · ·A.· I don't remember seeing it before.· I may have

19· in that MDI matter I mentioned, but I don't recall it.

20· · · ·Q.· Okay.· Are you aware of whether the PBNDS have

21· changed in any way during the period of the GEO-ICE

22· contract?

23· · · ·A.· And you're referring to the 2015 contract.

24· Okay.· So in the version that I saw there were some

25· red, I believe edits in red, that were intended to show




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 93 of 210
   GREG BINGHAM; May 23, 2019                                           90


·1· the updates for the 2016 update.· So if I am

·2· interpreting that correctly, then those red edits would

·3· have been during the performance of this contract.

·4· · · ·Q.· Okay.· So I would like to understand in your

·5· experience where a contract incorporates another set of

·6· standards but the standards changed during the course

·7· of the contract, does that mean the contractor's

·8· obligations under the contract changed?

·9· · · · · · · · ·MR. DONOHUE:· Object to the form.

10· · · ·A.· I can't answer that as a blanket statement.            I

11· know that in significant instances they do not.· You

12· have to go to the FAR clauses incorporated by

13· reference.· You don't go to the current FAR.· You go to

14· the date of the FAR clause because it's incorporated by

15· reference and go to that earlier date in the FAR

16· clause.· For other things, it may require that it be

17· updated.· So I don't think I can answer that as a

18· blanket statement.

19· · · ·Q.· If you could also turn to in the contract

20· 036876.

21· · · ·A.· I'm on that page.

22· · · ·Q.· Okay.· There is a provision under

23· "Ambiguities," the first sentence reads "All services

24· must comply with the performance work statement and all

25· applicable federal, state and local laws and




                                                                          YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 94 of 210
   GREG BINGHAM; May 23, 2019                                       91


·1· standards."· Is it your understanding that under the

·2· terms of this contract GEO is required to comply with

·3· Washington law?

·4· · · · · · · · ·MR. DONOHUE:· Object to the form.

·5· · · ·A.· I have no opinion about Washington law in this

·6· matter.· I think you did read the sentence correctly.

·7· · · ·Q.· So GEO is required to comply with all

·8· applicable federal, state and local laws and standards?

·9· · · · · · · · ·MR. DONOHUE:· Object to the form.

10· · · ·A.· It says in this sentence "All services must

11· comply with the performance work statement and all

12· applicable federal, state and local laws and

13· standards."

14· · · ·Q.· And to be clear, we are looking at part of the

15· contract, correct?

16· · · ·A.· Right.· And it further says, two sentences

17· later, "If the contractor is unable to determine which

18· standard is more stringent, the contracting officer

19· shall determine the appropriate standard."

20· · · ·Q.· So the sentence just before that says "Should

21· a conflict exist between any of these standards, the

22· most stringent shall apply."· Do you understand this

23· provision to mean that if Washington law is more

24· stringent than what is set forth in the contract, GEO

25· is required to comply with Washington law?




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 95 of 210
   GREG BINGHAM; May 23, 2019                                       92


·1· · · · · · · · ·MR. DONOHUE:· Object to the form.

·2· · · ·A.· Yeah.· I have not done that type of -- I don't

·3· really have a considered opinion on that point.          I

·4· haven't really thought through that.

·5· · · ·Q.· To your knowledge has GEO asked ICE which

·6· standard did the Washington minimum wage or the $1 per

·7· day amount apply under the terms of this contract?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· I don't know if GEO has asked ICE.· That was

10· your question, right?· I don't know if GEO has asked

11· ICE that.· I know that ICE has continued to pay to

12· reimburse GEO for the cost of the detainee work

13· program, the passthrough cost, and has not found any

14· compliance issues or any noncompliance with respect to

15· GEO's administration of the voluntary work program.

16· · · ·Q.· If you can turn to 036906, page 82 under the

17· PDF page numbers.

18· · · ·A.· Okay.

19· · · ·Q.· So under this section, it says "Manage a

20· Detainee Work Program," I believe.· This is what we

21· were looking at earlier.· Does this provision require

22· GEO to develop a voluntary work program at Northwest

23· Detention Center?

24· · · ·A.· Yes.

25· · · ·Q.· Does it place constraints on how GEO does




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 96 of 210
   GREG BINGHAM; May 23, 2019                                       93


·1· that?

·2· · · · · · · · ·MR. DONOHUE:· Object to the form.

·3· · · ·A.· Throughout these five paragraphs it does have

·4· some constraints, yes.

·5· · · ·Q.· So the first sentence where it says "and will

·6· adhere to the ICE PBNDS on voluntary work program," is

·7· it your understanding that ICE requires anything

·8· further in terms of its voluntary work program?· I'll

·9· clarify.

10· · · · · ·Is your understanding that in addition or

11· aside from the PBNDS there are further constraints on

12· what GEO is required to do in its voluntary work

13· program?

14· · · ·A.· Well, in the body of this there are.· Back at

15· CLIN 3 I think there is.· Do you want me to go through

16· these?

17· · · ·Q.· Well, no.· Let me clarify and make it easier

18· for you.· I'm interested in knowing about other

19· standards.· So I can read the four paragraphs myself.

20· But are there other standards that GEO is required to

21· comply with?

22· · · · · · · · ·MR. DONOHUE:· Object to the form.

23· · · ·A.· Well, I mean, for the kitchen work there are

24· detainees working in the kitchen who must comply with

25· the medical and the health standards applicable to the




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 97 of 210
   GREG BINGHAM; May 23, 2019                                       94


·1· kitchen.

·2· · · ·Q.· And why is that?

·3· · · ·A.· I've seen that in -- I can't remember where

·4· I've seen that in the documents.· But if we go -- maybe

·5· it's in the pens, but I know there are standards with

·6· regard to medical and health and safety in the kitchen.

·7· And I know there are security requirements with regard

·8· to where they can work, and that those are in, I

·9· believe, in references.

10· · · ·Q.· So the last sentence of this first paragraph

11· where it says "The detainee work program shall not

12· conflict with any other requirements of the contract

13· and must comply with all applicable laws and

14· regulations."· Does this help with our discussion

15· earlier about what happens if GEO had more participants

16· and went over the amount and ICE refused to reimburse?

17· I'm just trying to give you context here because I

18· think the outcome of that discussion was we don't know

19· if they are required to operate the voluntary work

20· program or not.· Does this help clarify your thinking

21· on that issue?

22· · · · · · · · ·MR. DONOHUE:· Object to the form.

23· · · ·A.· No, it doesn't.

24· · · ·Q.· So if GEO were to expend more than the

25· $114,000 amount and ICE denied a request for a higher




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 98 of 210
   GREG BINGHAM; May 23, 2019                                       95


·1· reimbursement, I think you said that you were not

·2· certain if GEO would have to keep operating the work

·3· program.· Would that be a conflict in terms of two

·4· contractual provisions?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· I mean, it could be that the detainee work

·7· program shall not conflict with the $114,000 not to

·8· exceed, in which case the 114,000 not-to-exceed rules

·9· in the detainee work program is managed so that it

10· doesn't conflict with that ceiling.

11· · · ·Q.· So we've mentioned a few times modifications

12· to the contract.· Can you walk me through briefly what

13· the process for obtaining a contract modification is?

14· · · · · · · · ·MR. DONOHUE:· In the industry or for

15· this one?

16· · · · · · · · ·MR. POLOZOLA:· To the extent they're

17· different, both.

18· · · ·A.· Well, let me take two examples, and one is

19· straightforward and the other is less so.· The first

20· example would be -- and this is general to the

21· industry, and I don't know why it would be different

22· here, but I'm talking generally.· And that is there is

23· kind of a noncontroversial mod, and it might be

24· something like the fuel cost that we talked about

25· earlier where the contractor -- fuel prices go up or




                                                                      YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 99 of 210
   GREG BINGHAM; May 23, 2019                                           96


·1· they need to make more trips in the vehicles than they

·2· had anticipated.· And so as the fuel costs -- and so it

·3· appears as if GEO is going to exceed the not-to-exceed

·4· limit on fuel cost.· And GEO goes to the ICE COR and

·5· the COR says, I understand.· Continue to send me your

·6· receipts.· I'm going to mod the contract to increase

·7· that not to exceed.· That's a noncontroversial, kind of

·8· straightforward one.

·9· · · · · ·Another one might be more of what's called a

10· constructive change, and that is often, somehow the

11· parties disagree about whether this was a change to the

12· contract.· So maybe in this circumstance ICE believes

13· that this is something covered by the statement of

14· work, by the performance of work statement that GEO is

15· obligated to perform.· And GEO believes that it is not

16· covered by the performance work statement, that it is

17· something that GEO should be compensated for.· And so

18· then in those circumstances sometimes there is a

19· request for equitable adjustment or a modification.             A

20· request for equitable adjustment is a type of a

21· modification.· And the parties negotiate -- in the

22· extremes they actually litigate over these REAs, but

23· they negotiate and come to terms on them.

24· · · · · · · · ·MR. DONOHUE:· Can we take a break when

25· you get a chance?




                                                                          YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 100 of 210
   GREG BINGHAM; May 23, 2019                                        97


·1· · · · · · · · ·MR. POLOZOLA:· Sure.

·2· · · · · · · · · · · · · · · [A brief recess was taken.]

·3· · · ·Q.· So we were discussing contract modifications

·4· before the break, and I want to follow up.· Are you

·5· aware of whether GEO has proposed modifications to this

·6· contract regarding repayment of detainee wages?

·7· · · ·A.· Am I aware if there were any?

·8· · · ·Q.· If GEO has requested a modification to the

·9· contract with regard to CLIN 3 payment of detainee

10· wages.

11· · · ·A.· I think I remember a reference to that in one

12· of the deposition transcripts.

13· · · ·Q.· What was the reference that you're thinking

14· of?

15· · · ·A.· I think Ryan Kimble made a reference to it,

16· but it could have been Bill McHatton.· I don't

17· remember.

18· · · ·Q.· So I take it based on that you don't recall

19· the outcome of that request?

20· · · ·A.· I don't recall the outcome, no.

21· · · ·Q.· Could GEO request a modification to CLIN 3 to

22· pay detainees more than $1 per day?

23· · · · · · · · ·MR. DONOHUE:· Object to the form.

24· · · ·A.· I know of no limitations on GEO to request a

25· change to the contract.· It might be denied, but I know




                                                                       YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 101 of 210
   GREG BINGHAM; May 23, 2019                                        98


·1· of no limitation on GEO to make the request.

·2· · · ·Q.· Okay.· We're going to grab an exhibit that was

·3· previously marked as Exhibit 188.

·4· · · · · · · · ·MR. POLOZOLA:· For the record it's

·5· GEO-State 046233 [handing.]

·6· · · ·A.· [Witness reviews document.]

·7· · · ·Q.· [By Mr. Polozola] So you can have as much time

·8· as you need, but I'll just ask, have you seen this

·9· document before?

10· · · ·A.· I don't believe so.

11· · · ·Q.· And have you seen a document of this nature

12· before, not this specific one but a document like this?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· Yeah.· I've seen lots of letters like this

15· asking for a contract mod or a request for equitable

16· adjustment.

17· · · ·Q.· Okay.· So the subject line in this document is

18· "Request for equitable adjustment," and it lists the

19· contract number Northwest Detention Center.· Is this a

20· standard request for modification of the sort you were

21· discussing earlier, or is this different from what you

22· were envisioning?

23· · · ·A.· I've seen ones like this.· This is on the

24· simple side; it's straightforward.· I've seen others

25· that were much more complicated than this.· This makes




                                                                       YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 102 of 210
   GREG BINGHAM; May 23, 2019                                        99


·1· reference to a spreadsheet, and I don't see a

·2· spreadsheet.· It makes reference, "attached is the

·3· spreadsheet detailing the estimated increase associated

·4· with . . ."· And then it looks like a couple of maybe

·5· invoices, but -- so this may not -- there may be more

·6· that was attached to the letter than is actually

·7· attached here.

·8· · · ·Q.· Okay.

·9· · · ·A.· But that may not relate to your question.

10· · · ·Q.· That's fine.· I think you said earlier there

11· are noncontroversial and controversial requests for

12· modification.· Is this a noncontroversial modification

13· based on your experience?

14· · · ·A.· It is simple and easy to check the math and

15· check the contract to see if you agree that they should

16· get an increase or should not get an increase.· So this

17· would be -- my initial reaction is this would be

18· noncontroversial.· I'm not saying it would be awarded

19· but it would be noncontroversial.

20· · · ·Q.· So are you aware of whether this modification

21· was awarded?· I suspect I know the answer but I'll ask

22· anyway.

23· · · ·A.· I don't know if it was awarded.

24· · · ·Q.· So if you can briefly turn back to the

25· solicitation, Exhibit 198.




                                                                       YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 103 of 210
   GREG BINGHAM; May 23, 2019                                        100


·1· · · ·A.· Any particular page?

·2· · · ·Q.· Just the front page.· So do you see where it

·3· says in box 4, type of solicitation, sealed bid,

·4· negotiated (RFP)?

·5· · · ·A.· I do.

·6· · · ·Q.· What's the difference between a sealed bid and

·7· a negotiated RFP?

·8· · · ·A.· Well, there are a lot of differences.· Let me

·9· keep it at a somewhat high level.· In the example I

10· gave earlier about you getting your kitchen remodeled

11· and you take the drawings to three different

12· construction contractors, if you take them and say, I

13· just want you to give me a price in a sealed envelope,

14· just give me an envelope with a number on it, that's

15· your bid.· That would be a sealed bid type, and that's

16· in FAR 14.

17· · · · · ·The negotiated RFP is more what would happen

18· here where, in the example of having your kitchen

19· redone, you say to them, No, come back to me with your

20· full estimate.· I want to see a spreadsheet of how much

21· you plan to incur for lumber and how much you plan to

22· spend for the sink and how much you plan to spend for

23· each and every item.· And I'm going to add all that up

24· and then -- so they respond with that type of

25· information, and you negotiate on that type of




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 104 of 210
   GREG BINGHAM; May 23, 2019                                        101


·1· information.· You might say back to them, Oh, you're

·2· spending a thousand dollars for the sink, and I think

·3· you can get it for a better price, for $800.· And you

·4· might say, You've got down 100 labor hours and I think

·5· you're going to need 120 labor hours, so it's okay to

·6· increase that.· And you make that kind of knit, if you

·7· will.· That kind of very detailed negotiation happens,

·8· and it includes profit.· And you might say, You've got

·9· down here 15 percent profit, and I think you should do

10· it for some lower profit rate, or something like that.

11· · · · · ·But the sealed bid was very simple.· A sealed

12· bid, you think about a sealed envelope here with a

13· number on it.· That's all you get.· Does that make

14· sense?

15· · · ·Q.· I think so.· Sounds like negotiated means it's

16· negotiated.

17· · · ·A.· I'll just add with a lot of detailed cost

18· information.· So you can negotiate direct labor,

19· indirect labor, you can negotiate profit, you can

20· negotiate labor hours, you can negotiate material

21· costs, fuel costs.· You can negotiate lots of different

22· details.

23· · · ·Q.· Okay.· Are there limitations on what you can

24· negotiate?

25· · · · · · · · ·MR. DONOHUE:· Object to the form.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 105 of 210
   GREG BINGHAM; May 23, 2019                                        102


·1· · · ·A.· That's kind of broad, but I'll take a stab at

·2· it.· I mean, the parties have to come to terms.· So if

·3· they negotiate and they don't come to terms, that's a

·4· limitation.· So if you want a contract with this party

·5· and they find some term that you're proposing

·6· unacceptable, well, that's a limitation.· Hope that

·7· answers your question.

·8· · · ·Q.· Okay.· So in a negotiated RFP, what is the

·9· contractor or the proposed contractor required to

10· submit in its proposal?· Just to help me understand at

11· a high level.

12· · · ·A.· Well, I mean, and typically there is, like,

13· three volumes or three things that must be addressed,

14· and that's technical, cost, and past performance.· And

15· the technical is a narrative explaining the

16· qualifications of the company to do the work, why

17· they're a good company and their approach to solving a

18· problem, and that's where the contractor demonstrates

19· that they know how to do this work and that they are

20· reliable and that sort of thing.· And then the cost is

21· what I referred to earlier, it's the final proposal

22· revision, it's a spreadsheet with a lot of tabs and

23· it's got all this cost built up.· So by CLIN 1 you can

24· see how many hours the estimated number of trips that

25· the fuel cost is based on and then estimated number of




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 106 of 210
   GREG BINGHAM; May 23, 2019                                        103


·1· hours.· Typically the estimated number of detainee --

·2· some kind of estimate for the detainee shifts that will

·3· be worked.

·4· · · · · ·So I covered technical, cost, and then past

·5· performance, where you -- things like the CPAR's

·6· rating, that's contractor performance assessment

·7· report, I think.· And it's when a government, like on

·8· this contract, the subject contract, if ICE was not

·9· satisfied with GEO's performance, ICE could enter a

10· negative CPAR rating on GEO, and then GEO would have a

11· harder time getting the next contract or any contract

12· with the government.· Because a government buyer, when

13· they are interested in the past performance of GEO,

14· they would look up their CPAR rating and say, Oh, it's

15· negative.· ICE had a negative experience with them.

16· And so they have a harder time getting other contracts.

17· So that's kind of the three categories that go into

18· that.· The parties then negotiate based on that.

19· · · ·Q.· So in the volume 3, I think you said past

20· performance.· But is a contractor to submit a cost and

21· price proposal?

22· · · ·A.· I mean, they're required to respond to the

23· solicitation, and the solicitation typically requires

24· cost, price, and past performance.

25· · · ·Q.· And did GEO submit those three things in this




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 107 of 210
   GREG BINGHAM; May 23, 2019                                        104


·1· case?

·2· · · ·A.· They definitely submitted technical, you know,

·3· the narrative, and cost.· I don't remember seeing the

·4· past performance.· And maybe it just wasn't in the

·5· documents or maybe I missed it in my review because it

·6· wasn't so relevant to me.

·7· · · ·Q.· So I'm looking at your report on page 5, the

·8· last paragraph here.· And you state when discussing the

·9· competitive bidding process, "A significant amount of

10· information relating to historical costs, basis of

11· estimates, and forecasted costs may be requested and

12· disclosed either as part of a proposal or during the

13· Government's proposal evaluation process."· I want to

14· understand in this case, are you aware of whether

15· historical costs were requested, were provided?

16· · · ·A.· It would be atypical in a case like this,

17· well, somewhat atypical, for ICE to ask for

18· historical -- strike that.· I don't know if historical

19· costs were provided.

20· · · ·Q.· So I believe you said earlier you reviewed a

21· spreadsheet with pricing information in it.· So that is

22· document 229681, and this was cited in your appendix 3

23· under item number 4 as part of the GEO final proposal

24· revision.

25· · · ·A.· If you say so.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 108 of 210
   GREG BINGHAM; May 23, 2019                                        105


·1· · · ·Q.· You're free to confirm.· It's appendix 3.

·2· · · · · · · · ·MR. DONOHUE:· Are you marking this?

·3· · · · · · · · ·MR. POLOZOLA:· Yes.· Good call.

·4· · · · · [Exhibit No. 199 was marked for identification.]

·5· · · · · · · · ·MR. DONOHUE:· So for the record this is

·6· Exhibit 199, a binder labeled State of Washington

·7· versus The GEO Group Inc., and it has on the cover page

·8· GEO-state 229681 and marked confidential.· And the

·9· binder has several tabs of information.

10· · · · · · · · ·MR. FREE:· Is there a Bates range?

11· · · · · · · · ·MR. POLOZOLA:· It was printed natively

12· so the Bates number is the cover page.

13· · · ·A.· This had to be a huge challenge to print.

14· This is the type of thing that is much easier to review

15· on a computer screen where you can expand it or extract

16· it or move the cell around.

17· · · ·Q.· [By Mr. Polozola] We at least gave you large

18· pieces of paper.

19· · · ·A.· Yes.· And I'm not complaining.· I'm just

20· saying that people often don't print them because they

21· are so hard to print.· There is also information in the

22· cells that we can't see here.· I mean, there are

23· formulas in a lot of these cells, most of these cells,

24· and we can't see them in this, but in Excel you can see

25· those.· Your questions may not go to those formulas.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 109 of 210
   GREG BINGHAM; May 23, 2019                                        106


·1· · · ·Q.· So just as a starting point, is this the

·2· document that you were referring to where you said you

·3· reviewed an Excel file?

·4· · · ·A.· It appears to be.

·5· · · ·Q.· Okay.· Is this information that was provided

·6· as part of GEO's proposal to ICE?

·7· · · ·A.· You said it was in my appendix.· Do you

·8· remember is this the fourth item in my appendix?

·9· · · ·Q.· I believe so.· This is the Bates number,

10· 229681.

11· · · ·A.· Got it.· So it's my understanding that GEO

12· submitted a proposal in response to the solicitation.

13· And time passed, and there was likely negotiations that

14· went back and forth between the parties, the ENs, which

15· is an information exchange between ICE and the

16· offerers, the bidders.· And then after that happened,

17· GEO submitted a final proposal revision, and that this

18· was part of that final proposal revision is my

19· understanding.

20· · · ·Q.· Okay.· Did you review all of those documents?

21· · · ·A.· No, I did not.

22· · · ·Q.· Is there a reason that you did not review

23· those documents?

24· · · ·A.· The initial proposal or each iteration?

25· · · ·Q.· Each iteration involved.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 110 of 210
   GREG BINGHAM; May 23, 2019                                        107


·1· · · ·A.· I didn't see the necessity.

·2· · · ·Q.· Okay.· And why do you believe they were not

·3· necessary?

·4· · · ·A.· Well, we could go back to what I expressed

·5· opinions on early in my report, if you'd like.· But I

·6· didn't see it as necessary for the analysis, what I was

·7· investigating.

·8· · · ·Q.· So how do you know they were not necessary if

·9· you didn't review them?

10· · · ·A.· Well, the highest level expression of what I

11· was retained for is on page 1, first paragraph, second

12· sentence. "Kenrich was retained to perform an

13· independent and objective analysis of the Government

14· contracts that are the subject of the dispute -- GEO's

15· Federal Government contracts for a detention facility

16· in support of US Immigration and Customs Enforcement

17· (ICE) Seattle Field Office."· That makes reference to

18· the contracts.· And the issues related to the contracts

19· primarily relate to the amount to be paid primarily --

20· partially relate to the amount to be paid under the

21· voluntary work program.· And that is covered in the

22· contract and the solicitation.· And for that reason, I

23· didn't feel like the proposals were where it was

24· necessary for me to see every iteration of the

25· proposals.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 111 of 210
   GREG BINGHAM; May 23, 2019                                        108


·1· · · ·Q.· But if I'm correct, you do cite the final

·2· proposal; is that correct?

·3· · · ·A.· I do, yes.

·4· · · ·Q.· So turning back to this set of spreadsheets,

·5· if you can flip to what would be the first foldout

·6· spreadsheet here, the next half for you.

·7· · · ·A.· So I think it's the tab titled "2-10-year

·8· budget."

·9· · · ·Q.· Okay.· So I just want to understand, because

10· as cited in your appendix, it cites this whole range of

11· information.· So are you familiar with this

12· spreadsheet?

13· · · ·A.· I'm somewhat familiar with this spreadsheet.

14· I mean, I did review it; I didn't review it in super

15· detail, but I did review it.

16· · · ·Q.· Okay.· So can you summarize at a high level

17· what's reflected in the spreadsheet?

18· · · ·A.· Well, the title of this is:· The GEO Group

19· Inc., Tacoma, Washington, 1,575 beds for ICE Northwest

20· Detention Center.· And then it has a series of columns

21· repeating, and the columns are in groups of three.· So

22· the first three columns relate to CLIN 1A and 1B -- I'm

23· sorry, the first two sets of three relate to CLINs 1A

24· and 1B -- no, I take that back.· The first three sets

25· are CLIN 1A and 1B.· Then the second set are 1001A and




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 112 of 210
   GREG BINGHAM; May 23, 2019                                        109


·1· 1001B.· Then the third set are CLINs 2001A and 2001B.

·2· So it goes by year.· So the first three sets are year

·3· one, which is CLIN 0001A and 0001B.· Then the second

·4· set of three relates to year two, which is CLINS 1001A

·5· and 1001B, and so on and so forth.· And it goes on to

·6· the second page to get all the way out to CLIN 9001A

·7· and 9001B, which is year ten.· So those are how the

·8· columns are set up.

·9· · · · · ·Down the left side of the page are different

10· cost categories.· And the first half of the page

11· roughly is labor cost, so it shows non-wage

12· determination salaries and it's got various categories

13· under that and a total.· And then it's got wage

14· determination salaries, various categories under that

15· and the total.· And then you sum the two together to

16· get the total labor cost.· And for example, for year

17· one under CLIN 0001A, the total labor cost is

18· $20,768,377.

19· · · · · ·Then the next major category is operational

20· expenses, and there's 15 or so categories there, rows,

21· and the total operational expenses sum to 23,183,841

22· for CLIN 0001A, which is year one.· Then it sums the

23· labor plus the total operational expenses to get a new

24· total operational expenses of 43,952,218.· And then it

25· adds depreciation, then it has another subtotal, total




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 113 of 210
   GREG BINGHAM; May 23, 2019                                        110


·1· expenses with depreciation.· Then it adds G&A/OH

·2· allocation, and that stands for general and

·3· administrative expense and overhead allocation.· And

·4· then it has another subtotal of all the previous cost

·5· categories including the G&A and overhead allocation.

·6· · · · · ·Then it adds profit of ten percent and then it

·7· has a total with profit.· And then it has another row

·8· for cost of capital, but it's always zero, so it's just

·9· part of their form that they add cost of capital.· But

10· here they don't have a place for cost of capital -- I

11· mean, they don't have a dollar amount for it; it's just

12· always zero.· Then it appears that they divide the

13· total cost plus profit they've come to, which is

14· 49,913,401 for CLIN 0001A.· They divide that, I

15· believe, by 1,575 beds, or maybe it's 1,575 beds times

16· 366.· They do that division to get, I believe, 115.63.

17· And I have not checked the math on that.· I'm kind of

18· assuming.· So I believe that's the way this works, but

19· the formulas -- if I just had the spreadsheet I could

20· show you.

21· · · ·Q.· I understand.· So are you aware of whether

22· these numbers are derived from historical figures?

23· · · ·A.· They typically are estimated using a

24· combination of historical and current information as

25· well as forecasts of future -- what is expected to




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 114 of 210
   GREG BINGHAM; May 23, 2019                                        111


·1· happen in the future.

·2· · · ·Q.· And is there a formula underlying this somehow

·3· in terms of historical and forecasts and current, is

·4· one more valuable than the other in putting together a

·5· proposal of this nature?

·6· · · · · · · · ·MR. DONOHUE:· Object to the form.

·7· · · ·A.· It's hard to say that one is -- there are

·8· formulas in these cells, but I think you're asking a

·9· more general question of how much do you use historical

10· versus how much do you use current versus how much do

11· you use a forecast, and that's a judgment call.· The

12· estimating people that put this together typically are

13· quite skilled in making those judgments, and I don't

14· know -- with the information I have here, I don't know

15· how much they favored or how important they thought

16· historical information was versus current -- like this

17· wage determination and the wage rates, that's all based

18· on current and forecasted future information.· The

19· labor hours may be based in some part on historical

20· information.· But how much, I don't know.

21· · · ·Q.· So did the solicitation in this case require

22· the provision of historical information for Northwest

23· Detention -- financial information for Northwest

24· Detention Center?

25· · · ·A.· I don't know.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 115 of 210
   GREG BINGHAM; May 23, 2019                                        112


·1· · · ·Q.· Just trying to understand where these numbers

·2· come from.· And it sounds to me like it's up to GEO who

·3· puts this proposal together to propose whatever numbers

·4· they want to come up with.

·5· · · ·A.· Well, I mean, I haven't studied the

·6· solicitation with respect to the question you're

·7· asking.· I can say something typical but I would have

·8· to go to the solicitation or the proposal to verify it.

·9· · · ·Q.· So what would be typical that you're thinking

10· of?

11· · · ·A.· Yeah, that they would submit what's called

12· cost or pricing data.· And so then they would submit

13· historical cost information -- historical cost and

14· labor and lots of historical information.

15· · · ·Q.· And why is this amount of information provided

16· in a proposal?

17· · · ·A.· So that the parties can negotiate.· Let's say

18· ICE has a cost analyst that works for ICE, and they

19· look at CLIN 1A, like ten rows or so from the top, it's

20· got health insurance amount for CLIN 1A of 170,100.

21· And so there might be a cost analyst with ICE who can

22· say, Oh, no, that's way too high, or that's way too

23· low.· They have information on what the health

24· insurance should cost.· And they can negotiate.· Then

25· the cost analyst from ICE could go to GEO and say, Hey,




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 116 of 210
   GREG BINGHAM; May 23, 2019                                        113


·1· you're proposing way too much for health insurance.

·2· Here is my data on health insurance.· It should be a

·3· much smaller number.· It's that why do they provide --

·4· I'm answering your question, why do they provide so

·5· much detail.· It's so they can have that kind of

·6· detailed negotiation.

·7· · · ·Q.· So it's important to the negotiation process?

·8· · · ·A.· Yes.

·9· · · ·Q.· So down to row 72, the profit line that you

10· mentioned.· Is it common in a government services

11· contract to have a negotiated profit margin?

12· · · ·A.· Yes.

13· · · ·Q.· And how is that number determined?

14· · · ·A.· Well, there is a section of the FAR, it's

15· 15.404-4, on profit.· And it's pages long and it's

16· direction to the contracting officer on how to

17· determine the profit rate.· And then the HSAR also has,

18· I believe, more information specific to ICE on how to

19· develop profit information.· And then there's many

20· different philosophies in the negotiating strategies on

21· what is the right profit range.

22· · · ·Q.· So is the negotiated profit rate in the

23· ICE-GEO contract ten percent?

24· · · ·A.· It's not ten percent across the board.

25· There's no profit added to the CLIN 3, for example.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 117 of 210
   GREG BINGHAM; May 23, 2019                                        114


·1· There's no profit added to fuel, to the vehicle fuel.

·2· There is no -- there may be other categories where

·3· there is no profit added.· I mean, you could go through

·4· these spreadsheets and figure out which ones add profit

·5· and which ones do not.

·6· · · ·Q.· Sure.· So on the ten percent number, is that

·7· an industry standard number for these CLINs, CLINs 1A

·8· and 1B, identified here?

·9· · · · · · · · ·MR. DONOHUE:· Object to the form.

10· · · ·A.· It is not an industry standard number.

11· · · ·Q.· So for each -- well, there is non-wage

12· determination salaries, wage determination salaries,

13· and operational expenses, correct?

14· · · ·A.· Yes.

15· · · ·Q.· So these are expenses that GEO expects to

16· incur in providing services under the contract?

17· · · ·A.· That is correct.

18· · · ·Q.· So once the contract is agreed upon or

19· awarded, if those costs go up, does GEO, for lack of a

20· better term, eat that cost under the contract?

21· · · · · · · · ·MR. DONOHUE:· Object to the form.

22· · · ·A.· I can't give a yes or no.· It depends.

23· · · ·Q.· How does it depend?

24· · · ·A.· It depends a lot on the reason for the cost to

25· increase, and it maybe gets back to the modification




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 118 of 210
   GREG BINGHAM; May 23, 2019                                        115


·1· and changes.

·2· · · ·Q.· So in effect, if the expense were to go up,

·3· they could request a modification and potentially be

·4· reimbursed for the higher expenses, or ICE could say

·5· no, correct?

·6· · · · · · · · ·MR. DONOHUE:· Object to the form.

·7· · · ·A.· Yeah.· It relates more to the reason for the

·8· cost increase.· And if the reason for the cost increase

·9· was ICE telling GEO, We want you to provide some

10· service that was not covered in the contract, then ICE

11· is going to more often than not say yes, I agree to

12· your cost increase.· If it is a bid error where, let's

13· say, there was a formula problem in here and some cost

14· category was not included in the 49,981,409 at the

15· bottom, so because of a math error it just wasn't

16· included there, and then GEO's cost came in, you know,

17· in accordance with these numbers but higher than the

18· 49,981,409, they likely would not get a price increase

19· from ICE.· So I'm just giving you a couple of examples

20· as to why it's hard to say in a vacuum, so to speak,

21· whether they would recover on the cost increase.

22· · · ·Q.· So now on the flip side of this question.· If

23· GEO's expenses are lower than those identified in this

24· proposal, does GEO get to keep the benefit of having a

25· lower expense?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 119 of 210
   GREG BINGHAM; May 23, 2019                                        116


·1· · · ·A.· It depends.· If the lower expense was related

·2· to a deductive change order, a partial termination,

·3· something like that, then they typically would not get

·4· to keep that savings.· But if it's like the parties

·5· agreed -- let's say the parties negotiated to the

·6· numbers on this page, so the parties agreed that this

·7· is a reasonable estimate, then they kind of log in the

·8· sand and move forward.· And then barring some major

·9· change, they live by those prices.· And if the

10· contractor has lower costs, they get the benefit; if

11· the contractor has higher cost, they have less profit.

12· But you can't say it's always that case.· It's just if

13· there are significant changes, what I just said is not

14· true.· You can go through the change order process.

15· · · ·Q.· Okay.· So with regard to this proposal, if GEO

16· makes more than ten percent profit with no change

17· orders or significant circumstances, is it under any

18· obligation to notify the government that it's making a

19· higher profit margin than was proposed in the contract?

20· · · ·A.· I haven't studied that part of the contract to

21· know.

22· · · ·Q.· Well, in terms of what is typical in the

23· field, is a contractor under any obligation to inform

24· the government that it has a higher profit margin than

25· was proposed in the contract?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 120 of 210
   GREG BINGHAM; May 23, 2019                                        117


·1· · · · · · · · ·MR. DONOHUE:· Object to the form.

·2· · · ·A.· Typically in a fixed-price contract the

·3· parties don't report their cost history after award --

·4· their cost or profit history.· Now, that's different

·5· here for the passthrough costs, such as the voluntary

·6· work program and the vehicle fuel; those you're

·7· reporting your cost and you're getting reimbursed your

·8· cost, but no markups.· So that's the exception to that.

·9· But for other things, barring significant changes, they

10· don't exchange cost information after the award.· Often

11· change orders are a significant event and then you

12· exchange cost information at that point.

13· · · ·Q.· So just to clarify, when you were discussing

14· absent significant circumstances, a contract

15· modification would be required, correct, to change the

16· party's obligations in terms of what is owed to GEO?

17· · · · · · · · ·MR. DONOHUE:· Object to the form.

18· · · ·Q.· I understand it's kind of a longwinded

19· question.· But I'm trying to understand when you are

20· referring to absent significant circumstances, in a

21· situation where there are significant circumstances is

22· a contract modification required to change the party's

23· obligation?

24· · · · · · · · ·MR. DONOHUE:· Object to the form.

25· · · ·A.· I need to hear it again.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 121 of 210
   GREG BINGHAM; May 23, 2019                                        118


·1· · · · · ·[The question was read back by the reporter.]

·2· · · ·Q.· I can ask it more directly if you would like.

·3· · · ·A.· Yes.

·4· · · ·Q.· Okay.· Do the parties have to live with the

·5· terms of the contract absent the contract modification?

·6· · · · · · · · ·MR. DONOHUE:· Object to the form.

·7· · · ·A.· Both parties can change the contract.· And I'm

·8· not talking about just a formal change, like a mod to

·9· the contract, the paper document.· The government, ICE,

10· can impose changes on the contractor, and sometimes

11· they don't realize they're doing it.· They just

12· misinterpret or they interpret the contract differently

13· as to thinking that the contractor has to do something,

14· that this is included in their scope of work, and the

15· contractor disagrees.· And so the government in that

16· instance just barrels ahead saying you must do XYZ.

17· And the contractor typically has to continue performing

18· and then ask for this equitable adjustment.

19· · · · · ·So you're talking about -- and there's also

20· force majeure, just changes outside the control of the

21· parties.· So I don't have a succinct answer yes or no

22· to that.· I mean, if both parties -- often both parties

23· don't live precisely to the contract.· They require

24· things, ask for things, influence to get things that

25· are not precisely in the contract, but they are not




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 122 of 210
   GREG BINGHAM; May 23, 2019                                        119


·1· important enough for the parties to go through the mod

·2· process.

·3· · · ·Q.· So going back to the beginning of this

·4· solicitation process here.· In your report you have a

·5· sentence that refers to individual contractors not

·6· having the discretion to propose on some solicitation

·7· requirements while declining to propose on others?

·8· · · ·A.· Which page are you on?

·9· · · ·Q.· I believe it's page 7.

10· · · ·A.· Yes, page 7 in the paragraph after 11.

11· · · ·Q.· So is it the case that contractors -- that

12· solicitations are kind of a take-it-or-leave-it

13· process?· Is that what you're suggesting here?

14· · · ·A.· Just that it's more or less -- more or less,

15· yes.· It's rare, especially when you have a series of

16· contracts like this.· It's rare to -- if the contractor

17· ignores or doesn't -- if the contractor ignores some

18· part of the solicitation, they are deemed nonresponsive

19· is often the case.

20· · · ·Q.· Okay.· So GEO can propose different prices for

21· the requested services, though, correct?

22· · · ·A.· I mean, there are -- in the solicitation where

23· ICE is asking for what's your price, yes, they can put

24· in that price.· In the solicitation where ICE says this

25· is the price, if they came back with a different price,




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 123 of 210
   GREG BINGHAM; May 23, 2019                                        120


·1· I think that would be a -- they would be nonresponsive.

·2· If they proposed something different than they were

·3· directed to propose, that would be nonresponsive -- I

·4· mean typically.

·5· · · ·Q.· Okay.· So for CLIN 3 is the implication of

·6· your answer that GEO was unable to propose a different

·7· amount than what was identified in the solicitation?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· The typical process would be if GEO-- to say

10· something different than the solicitation said with

11· regard to CLIN 3 would be nonresponsive.· And so

12· typically they would be omitted from the bidding at

13· that point, or there would be some maybe had such a

14· blatant error, ICE would say, Hey, you made a mistake.

15· You want to resubmit.

16· · · · · · · · ·MR. POLOZOLA:· I need a quick break.

17· · · · · · · · · · · · · · · ·[A brief recess was taken.]

18· · · ·Q.· [By Mr. Polozola] So we've discussed a few

19· times today the PBNDS.· And I think we discussed this

20· earlier, but I want to make sure.· Is it your

21· understanding that GEO is required to comply with the

22· PBNDS under the terms of the contract?

23· · · · · · · · ·MR. DONOHUE:· Object to the form.

24· · · ·A.· I would need to look back at that.

25· · · ·Q.· You're looking at the contract?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 124 of 210
   GREG BINGHAM; May 23, 2019                                        121


·1· · · ·A.· Yes, I am.· I mean, the more precise statement

·2· is in the contract, page 82, which is GEO-State 036906

·3· under: Manage a Detainee Work Program. "Detainee labor

·4· shall be used in accordance with the detainee work plan

·5· developed by the Contractor and will adhere to the ICE

·6· PBNDS on Voluntary Work Program."· So that's more

·7· narrow than what you said, but I think that's the

·8· relevant statement.

·9· · · ·Q.· Okay.· Just reading your report here, just so

10· we are clear.· On page 8 of your report, you quote the

11· final proposal revision as saying "The NWDC will

12· develop a comprehensive volunteer detainee work program

13· which complies with PBNDS 2011."· Did I read that

14· incorrectly?

15· · · ·A.· You did not read it incorrectly.

16· · · ·Q.· Okay.· So what are the PBNDS?

17· · · ·A.· Well, it's the ICE document.· Stands for the

18· performance-based national detention standard.· And it

19· has a section on voluntary work programs as well as

20· many other sections.· It was -- the relevant version

21· was authored in 2011, I believe, and then updated in

22· 2016 and has the updates shown in the document.

23· · · ·Q.· I'm going to hand you a document cited in your

24· appendix 3 as document 8, which is a copy of the PBNDS

25· that you relied upon to my understanding.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 125 of 210
   GREG BINGHAM; May 23, 2019                                        122


·1· · · · · [Exhibit No. 200 was marked for identification.]

·2· · · · · · · · ·MR. FREE:· Do you have the Bates range?

·3· · · · · · · · ·MR. POLOZOLA:· Yes.· It's GEO-State

·4· 000001 through 3, then it skips to GEO-State 000385

·5· through 389.

·6· · · · · · · · ·MR. DONOHUE:· Do you have another copy

·7· of that?

·8· · · · · · · · ·MR. POLOZOLA:· Yes [handing].

·9· · · · · · · · ·MS. BRENNEKE:· I was going to say, PBNDS

10· 2011 has been introduced as an exhibit before, but not

11· in the exact same format, so that's why we're

12· redesignating it.

13· · · ·Q.· [By Mr. Polozola] Yeah.· To be clear, these

14· are the Bates pages that were identified in appendix 3

15· of your report, Mr. Bingham, which is why we're

16· providing them in this format.· Are you familiar this

17· document?

18· · · ·A.· I am, yes.

19· · · ·Q.· You reviewed this document in preparing your

20· report?

21· · · ·A.· I did.

22· · · ·Q.· So if I can direct your attention to Bates no.

23· 000385, is this the section of the PBNDS on the

24· voluntary work program?

25· · · ·A.· It is, yes.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 126 of 210
   GREG BINGHAM; May 23, 2019                                        123


·1· · · ·Q.· And under section 2, does number 5 state

·2· "Detainee work conditions shall comply with all

·3· applicable federal, state and local work safety laws

·4· and regulations?"

·5· · · ·A.· It does.

·6· · · ·Q.· So does this require GEO to comply with all

·7· applicable federal, state and local work safety laws

·8· and regulations under the terms of the contract?

·9· · · · · · · · ·MR. DONOHUE:· Object to the form.

10· · · ·A.· Do you want me to interpret this?

11· · · ·Q.· Well, I'm asking if under the contract, which

12· I believe you said in your report GEO must comply with

13· the PBNDS 2011?

14· · · ·A.· With respect to the voluntary work program.

15· · · ·Q.· Okay.· So now we are in that section of the

16· PBNDS 2011, correct?

17· · · ·A.· Yes, we are.

18· · · ·Q.· So is GEO required to make sure that detainee

19· working conditions comply with all applicable federal,

20· state and local safety laws and regulations?

21· · · ·A.· It appears yes.· That's a fair reading of

22· this.

23· · · ·Q.· Okay.· So we move on to Bates no. 000387.

24· · · ·A.· I'm on that page.

25· · · ·Q.· Do you see the section K on compensation?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 127 of 210
   GREG BINGHAM; May 23, 2019                                        124


·1· · · ·A.· I do.

·2· · · ·Q.· What compensation is required under that

·3· section for detainees in the voluntary work program?

·4· · · · · · · · ·MR. DONOHUE:· Object to the form.

·5· · · ·A.· The second paragraph reads "The compensation

·6· is at least $1 USD per day.· The facility shall have an

·7· established system that ensures detainees receive the

·8· pay owed them before being transferred or released.

·9· · · ·Q.· So under this provision of the PBNDS could GEO

10· pay detainees more than $1 per day for participation in

11· the voluntary work program?

12· · · · · · · · ·MR. DONOHUE:· Object to the form.

13· · · ·A.· Well, I mean, this is an ICE program.· So if

14· GEO asked for -- if ICE directed GEO to pay something

15· different than a dollar per day then GEO could do that

16· in accordance with the contract if the contract -- if

17· they got that direction from ICE.

18· · · ·Q.· Would GEO need direction from ICE to ask for

19· that?

20· · · · · · · · ·MR. DONOHUE:· Object to the form.

21· · · ·A.· Yes.

22· · · ·Q.· So GEO could not go to ICE and ask to pay

23· detainees more than $1 per day?· Am I understanding

24· that correctly?

25· · · ·A.· Oh, I think GEO, if it wanted to, could go to




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 128 of 210
   GREG BINGHAM; May 23, 2019                                        125


·1· ICE and say, I would like you to mod CLIN 3 to say

·2· something different than CLIN 3 currently says.

·3· · · ·Q.· Would that be consistent with this provision

·4· of the PBNDS?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· Well, I just said that they could go to ICE

·7· and say, we would like to modify CLIN 3 in any -- and

·8· I'm just directing in any way -- to increase the price,

·9· to reduce its actual cost.· To increase the actual

10· cost, reduce the actual cost, they could ask for any --

11· I don't know why they would, but you're asking is it

12· theoretically possible?· It is theoretically possible.

13· · · ·Q.· So could GEO pay detainees more than $1 per

14· day under the PBNDS 2011?

15· · · · · · · · ·MR. DONOHUE:· Object to the form.

16· · · ·A.· I don't think they could under the contract.

17· · · ·Q.· That wasn't my question.· I'm referring to

18· this section on compensation that we just reviewed.

19· Does this limit GEO to paying detainees $1 per day?

20· · · ·A.· I think the contract limits them to paying

21· them the actual cost of $1 per day.· This says at least

22· $1.

23· · · ·Q.· Okay.· And can we agree that "at least $1"

24· means that you could pay more than $1 under this

25· section of the PBNDS?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 129 of 210
   GREG BINGHAM; May 23, 2019                                        126


·1· · · · · · · · ·MR. DONOHUE:· Object to the form.

·2· · · ·A.· This says at least a dollar, but the contract

·3· says actual cost of a dollar, exactly a dollar.           I

·4· added the word "exactly," but it says "actual cost of

·5· $1."

·6· · · ·Q.· So you're not offering any opinion in this

·7· case that the PBNDS requires payment of only $1 to

·8· detainees in the VWP, correct?

·9· · · ·A.· I don't think it governs on the payment of --

10· CLIN 3 governs my opinion on the passthrough cost, the

11· actual cost that shall be paid to the detainees and

12· reimbursed by ICE.

13· · · ·Q.· And why doesn't this govern in your view?

14· · · · · · · · ·MR. DONOHUE:· Object to the form.

15· · · ·A.· Well, I mean, CLIN 3 is very clear that it's

16· exactly a dollar.· This can be a dollar or more.· So

17· how do you interpret the contract, and you're asking

18· for contract interpretation of questions -- I'm giving

19· that, even though I said in my report, for my purposes

20· in my report I did not provide contract interpretation.

21· But I'm doing it now.· The way to interpret those

22· consistently would be exactly $1.· That comports with

23· CLIN 33 and it comports with PBNDS.

24· · · ·Q.· So back to the contract modification topic we

25· discussed a bit earlier.· Could GEO as you understand




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 130 of 210
   GREG BINGHAM; May 23, 2019                                        127


·1· it obtain a contract modification to pay detainees more

·2· than $1 per day for participation in the VWP and be

·3· consistent with the PBNDS?

·4· · · · · · · · ·MR. DONOHUE:· Could you read that back.

·5· I'm sorry.

·6· · · · · · [The question was read back by the reporter.]

·7· · · · · · · · ·MR. DONOHUE:· Object to the form.

·8· · · ·Q.· Do you understand the question?

·9· · · ·A.· I think that I do.· I mean, I think we talked

10· about this.· I think it's kind of asked and answered,

11· although I'll answer it.· The contractor can ask to mod

12· the contract where there's a request to mod any aspect

13· of the contract.· I can't think of an aspect of the

14· contract that the contractor cannot request a mod.

15· Now, would the contractor get the mod?· Would it be in

16· the best interest of the contractor or the government

17· or anybody else to mod?· That's a different question.

18· But can they request to mod the contract?· Yes, they

19· can.

20· · · ·Q.· We discussed earlier whether GEO was required

21· to pay only a dollar a day, and I think we have covered

22· that ground.· And correct me if I'm wrong that it's

23· your position that GEO is required under the contract

24· to pay only $1 per day to detainees in the VWP,

25· correct?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 131 of 210
   GREG BINGHAM; May 23, 2019                                            128


·1· · · ·A.· I'll just add to pay their actual cost of $1

·2· per day, yes.

·3· · · ·Q.· So does GEO have the option of paying more

·4· than $1 per day?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· Well, not in accordance with the contract.              I

·7· mean, can a company break the law, can a company breach

·8· the contract?· Yeah, they could breach the contract and

·9· do something different than the contract, and until

10· they were caught they could pay more.· So I'm saying

11· out in Never Never Land, so to speak, it is impossible,

12· but not in accordance with the contract.

13· · · ·Q.· So are you saying that it would be a breach of

14· the contract to pay more than $1 a day to detainees in

15· the VWP?

16· · · ·A.· Yes.

17· · · ·Q.· For GEO to pay the detainees.· I'm not talking

18· about GEO submitting reimbursement to ICE for more than

19· $1 a day.

20· · · · · · · · ·MR. DONOHUE:· Object to the form.

21· · · ·A.· It would not be in accordance with the

22· contract.· I think -- I mean, if breach means not in

23· accordance, I think breach is the right term.

24· · · ·Q.· So I just want to understand this point about

25· GEO's ability to pay more to detainees -- a bit more if




                                                                            YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 132 of 210
   GREG BINGHAM; May 23, 2019                                        129


·1· you'll indulge me.· So I understand that GEO can only

·2· be reimbursed for actual cost is your opinion,

·3· correct -- with regard to the detainee work program

·4· wages?

·5· · · ·A.· I'll go further and say they can only be

·6· reimbursed actual cost of $1 per day per detainee.

·7· · · ·Q.· So if the federal court in this case orders

·8· GEO to pay detainees $12 or more per hour instead of $1

·9· a day and GEO complies with that order, would GEO be in

10· violation of the ICE-GEO contract?

11· · · · · · · · ·MR. DONOHUE:· Object to the form.

12· · · ·A.· I have no -- you're asking a question about

13· federal law versus a contract, and that would not be in

14· accordance with the contract.· But would it be -- would

15· it somehow override?· I think you're asking -- I don't

16· have a considered opinion on that.

17· · · ·Q.· Okay.· I'm not asking you to reach a legal

18· conclusion, to be clear.· But it's to this whole series

19· of questions of can GEO pay detainees more.· And the

20· followup here is if they are told by a court to pay

21· more, am I understanding you that it would not be in

22· accordance with the terms of the contract; is that your

23· testimony?

24· · · · · · · · ·MR. DONOHUE:· Object to the form.

25· · · ·A.· That is what I said, but I also said I have




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 133 of 210
   GREG BINGHAM; May 23, 2019                                            130


·1· not thought about that, and that sounds complicated.

·2· And I don't have a considered opinion on that.· What

·3· I'm struggling with is who wins there, the federal

·4· judge or the contract, you know, ICE or -- I mean,

·5· you've got the executive branch versus the judicial

·6· branch, I'm sure that's -- well . . .

·7· · · ·Q.· Fair to dsy that's not your domain?

·8· · · ·A.· That's not my domain.

·9· · · · · [Exhibit No. 201 was marked for identification.]

10· · · ·Q.· So I've handed you what's been marked as

11· Exhibit 201.

12· · · · · · · · ·MR. POLOZOLA:· And I'll state for the

13· record that this is a copy of the GEO Group's responses

14· to Washington's second set of requests for admissions.

15· · · ·Q.· [By Mr. Polozola] And because you are not a

16· lawyer, I can give you a brief explanation of what this

17· document is.· The state has asked GEO to admit to

18· certain facts, and GEO provided written responses.

19· Have you reviewed this document before?

20· · · ·A.· I have not.

21· · · ·Q.· Have you discussed this document with anyone

22· before?

23· · · ·A.· I don't know the content of this document.              I

24· may have discussed some of the content, I don't know.

25· But I haven't discussed this document.




                                                                            YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 134 of 210
   GREG BINGHAM; May 23, 2019                                        131


·1· · · ·Q.· And so directing your attention to RFA 67 and

·2· I'll find you the page.

·3· · · · · · · · ·MR. DONOHUE:· Page 21.

·4· · · · · · · · ·MR. POLOZOLA:· Thank you.

·5· · · ·Q.· [By Mr. Polozola] So the request for admission

·6· no. 67 says, "Please admit that GEO has the option to

·7· pay more than $1 a day to detainee workers for work

·8· performed in the VWP at the NWDC."· And the response is

·9· "Admit."· Is your testimony consistent with GEO's

10· position in this case --

11· · · · · · · · ·MR. DONOHUE:· Object to the form.

12· · · ·Q.· -- as stated in RFP 67?

13· · · ·A.· What I said is not consistent with RFA 67.

14· · · ·Q.· Does this modify or cause you to want --

15· excuse me.· Having viewed this, does this modify any of

16· the opinions you hold in this case?

17· · · ·A.· No.

18· · · ·Q.· Okay.· So looking at page 10 of your report

19· here, second full paragraph, where you're discussing

20· passthrough costs.· And there are two sentences here

21· about costs associated with administering the voluntary

22· work program.· So the last sentence here says "All

23· costs GEO expected to incur in administering the

24· Voluntary Work Program had to be factored into the

25· fixed prices included in the CLINs."




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 135 of 210
   GREG BINGHAM; May 23, 2019                                        132


·1· · · ·A.· Where are you again?· In the second full

·2· paragraph?

·3· · · ·Q.· Last sentence of the second full paragraph.

·4· · · ·A.· Okay.· I see that.

·5· · · ·Q.· So what costs, as you understand it, is GEO

·6· expected to incur in administering the VWP aside from

·7· detainee wages?

·8· · · ·A.· So the cost of administration of the

·9· voluntarily work program would include things like the

10· people who have to classify, have to accept

11· applications from the detainees, determine -- well,

12· enter into the agreement with the detainees with regard

13· to the work, the scope, which includes that they will

14· be paid a dollar a day, and then maintaining a list of

15· who has volunteered in what areas.· And then as

16· openings become available, keeping track of that so

17· they can add them to that area or get them to work in

18· that area.· Dealing with someone, a detainee who is

19· scheduled to work and who leaves during the shift or

20· leaves just before the shift says I don't want to work,

21· then reacting to that and getting the next person on

22· the list into that slot to work that day, those are all

23· administration costs, as well as tracking the shifts

24· worked by the detainees in the different areas and then

25· invoicing those and then adding to the detainee




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 136 of 210
   GREG BINGHAM; May 23, 2019                                        133


·1· accounts, electronic accounts, the amounts that they

·2· get, the dollar a day that they get, adding those.

·3· Those are all necessary work, as well as whoever does

·4· all those things have fringe benefits.· They have their

·5· salaries, they have their fringe benefits, they have

·6· some amount of overhead, they have office space -- a

·7· computer, they have to use office space -- all those

·8· types of things have costs as well.· So those are the

·9· types of costs I had in mind when I was talking about

10· this administrating of the voluntary work program.

11· · · ·Q.· Okay.· And which line item?· Since we've been

12· discussing line items today, where are those costs

13· reflected in the line item portion of the contract?

14· · · ·A.· And you're thinking about the binder we looked

15· at in the final proposal revision?

16· · · ·Q.· No.· Let's pause, but thank you for the

17· clarification.· I'm actually thinking about the

18· contract itself where you have CLIN 1, CLIN 2, CLIN 3.

19· Where are those costs encapsulated in the contract?

20· · · ·A.· Well, so to me, in my accounting world, that's

21· a misnomer.· That's a contract and it's how you're

22· going to be reimbursed.· But how the contractor

23· accounts for cost can be very different than that, and

24· that's why I'm having trouble answering that.· You've

25· asked -- I think, when GEO incurs those costs, where do




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 137 of 210
   GREG BINGHAM; May 23, 2019                                        134


·1· they record them is the way I'm interpreting your

·2· question.

·3· · · ·Q.· So what's the answer to that?

·4· · · ·A.· Well, they don't record them to CLIN 1, 2, or

·5· 3.· They don't record them that way.· The way they

·6· record them won't correspond to CLIN 1, 2, 3 like that,

·7· I doubt.· I mean, I don't know where they record it,

·8· but they typically would not categorize it by CLINs

·9· like that.

10· · · ·Q.· Okay.· So fair to say that there is no line

11· item that specifically reflects the costs of

12· administering the VWP?

13· · · ·A.· No.· There are likely multiple line items in

14· their cost ledger, their accounting cost ledger.

15· There's probably multiple accounts that reflect the

16· cost of administering the voluntary work program.

17· · · ·Q.· But in terms of the contract, there is no --

18· that's what I'm getting at.· Is there a line item in

19· the contract that reflects those costs of administering

20· the VWP?

21· · · ·A.· And that's where -- I can't answer that.

22· That's to me -- I can't answer that.

23· · · ·Q.· Okay.· So let's think about it a different

24· way, how I think about it.· If the costs of

25· administering the VWP go up, is that a passthrough cost




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 138 of 210
   GREG BINGHAM; May 23, 2019                                        135


·1· that GEO will be reimbursed for?

·2· · · ·A.· I believe the answer to that is no.· To my

·3· knowledge, the only passthrough costs are the dollar a

·4· day to detainees in the voluntary work program and the

·5· vehicle fuel costs.· Those are the only passthrough

·6· costs, and those by definition, passthrough, you can't

·7· add anything to them.· It's just you got a receipt for

·8· fuel from the gas station, that's how much you get

·9· reimbursed.· You've got a record that you paid a

10· detainee a dollar, that's what you get reimbursed.

11· There's no addition to that.

12· · · ·Q.· No markup?

13· · · ·A.· Yeah, no markup.· Correct.

14· · · ·Q.· Okay.· Moving on to another kind of bucket of

15· your report where you discuss ICE's oversight of GEO's

16· program administration.· And I mean, you discuss the

17· fact in your review that ICE has not rejected any

18· charges is unallowable or unacceptable.· And I want to

19· understand the basis for that position.· Did you speak

20· with Mr. Brian Hill, Mr. Hill?

21· · · ·A.· Chuck Hill.

22· · · ·Q.· Chuck Hill.· Did you discuss that topic with

23· Mr. Hill?

24· · · ·A.· I believe I did, but I can tell you in just a

25· moment.· [Witness reviews document.]




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 139 of 210
   GREG BINGHAM; May 23, 2019                                        136


·1· · · · · ·I'm not finding it, but I believe it says in

·2· here that I did learn that there had been no compliance

·3· issues with regard to the voluntary work program and

·4· no, like, reductions in invoices related to that, and

·5· no -- there's a form that they have to submit, a kind

·6· of a complaint form that ICE would create.· So I'm

·7· focused on page 14, the bottom of page 14, top of page

·8· 15.· The last sentence going off the bottom of page 14

·9· says "ICE's annual inspections consistently rated GEO's

10· Voluntary Work Program at NWDC as 'meets standards,'

11· and many included a note in the remarks section

12· confirming that detainees were paid $1 per day."

13· That's one of the things that I confirmed in my

14· interview.

15· · · ·Q.· And how many of those documents did you

16· review?

17· · · ·A.· How many of the --

18· · · ·Q.· The inspection work sheets that were referred

19· to in that sentence.

20· · · ·A.· A handful, not many -- like two or four.

21· · · ·Q.· Were they all included in appendix 3 of your

22· report?

23· · · ·A.· I think I only included one, the one that I

24· cited here.

25· · · ·Q.· So is that the extent of your confirmation in




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 140 of 210
   GREG BINGHAM; May 23, 2019                                        137


·1· support of that statement you just read back?

·2· · · ·A.· Yes.· The ones that I reviewed and the

·3· interview with Mr. Hill.

·4· · · ·Q.· Okay.· So when the -- is it the contracting

·5· officer or the contracting officer representative who

·6· reviews invoices that GEO submits to ICE?

·7· · · ·A.· Typically the COR.

·8· · · ·Q.· Okay.· And when that person is reviewing the

·9· invoices, are they simply reviewing to determine

10· whether the amounts invoiced are in accord with what

11· the contract requires?

12· · · · · · · · ·MR. DONOHUE:· Object to the form.

13· · · ·A.· I don't remember seeing on the record how the

14· COR does that in this case.· I can talk about how they

15· typically do it, but I can't say that I've seen

16· evidence here about what kind of review the COR here

17· does.

18· · · ·Q.· And how do they typically do it?

19· · · ·A.· Typically they do a risk assessment, and if

20· they consider the contractor more risky, they do a much

21· more detailed review of the invoices.· And if they

22· don't consider them risky, they might just check the

23· math.· They might just check the rate, like per

24· detainee per day rate multiplied by the number of days

25· and beds in the month.· There's a formula there, the




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 141 of 210
   GREG BINGHAM; May 23, 2019                                        138


·1· detainee bed rate times the number of detainees times

·2· the number of days in the month, a monthly invoice, to

·3· get you the amount for that CLIN 1A and 1B which have

·4· similar formulas.· They might sit there with a

·5· calculator and check that the math is right and that

·6· the per detainee per bed dollar amount is the amount

·7· listed in the contract.· They might just do something

·8· as simple as that.

·9· · · · · ·But if they consider them risker, they might

10· go further and try to test and audit the amount, the

11· number of bed days that are in that formula, and they

12· assess the risk based on the amount of activity.· And

13· so they've got the annual audits by ICE, they have the

14· internal audits that they do -- well, internal audits

15· are done by GEO, but they likely share the results with

16· ICE, with their customer.· But there are those various

17· types of audits.· And if they tend to do well with

18· those audits, then the typical COR won't feel like they

19· need to check much on the invoice because they kind of

20· trust all the systems in place at the contractor.

21· Anyway, it's a long answer.

22· · · ·Q.· I think I got it all.

23· · · · · · · · ·MR. POLOZOLA:· Can we break for a bit?

24· · · · · · · · · · · · · · · ·[A brief recess was taken.]

25· · · ·Q.· [By Mr. Polozola] Okay.· Thanks for taking a




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 142 of 210
   GREG BINGHAM; May 23, 2019                                        139


·1· break.· I appreciate it.· So in the course of the

·2· solicitation process leading up to the 2015 contract,

·3· how many other bidders were there?

·4· · · ·A.· I don't know.

·5· · · ·Q.· Did you discuss that question with anyone or

·6· attempt to find out the answer?

·7· · · ·A.· I discussed that question and I may have known

·8· in September of '18 when we were first looking at this.

·9· I think I did know but I don't remember now.· It may

10· have been three, but don't hold me to that.· I don't

11· remember the number.· I didn't feel it was relevant,

12· that's why I didn't put it in the report.

13· · · ·Q.· Are you aware of other contractors who could

14· provide similar services to those provided under this

15· contract aside from GEO?

16· · · ·A.· I think there's two others.· I don't remember

17· their names right now.

18· · · ·Q.· Okay.· So early in the day you mentioned that

19· you --

20· · · ·A.· Well, let me amend my answer.· I think there

21· are two others that currently offer these types of

22· services.· There's many companies that could provide

23· it, but I think the companies that list that this is a

24· scope of work that they do a lot of, I think there's a

25· total of three, if memory serves.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 143 of 210
   GREG BINGHAM; May 23, 2019                                        140


·1· · · ·Q.· Okay.· Earlier in the day we discussed

·2· documents that you reviewed to prepare for your

·3· deposition.· So I will show you what we can mark as

·4· Exhibit 202.

·5· · · · ·[Exhibit No. 202 was marked for identification.]

·6· · · · · · · · ·MR. POLOZOLA:· 00270461, that's the

·7· Bates range for Exhibit 202.· The full range is through

·8· 00270648.

·9· · · ·Q.· [By Mr. Polozola] Are you familiar with this

10· document?

11· · · ·A.· Yes.

12· · · ·Q.· What is this document?

13· · · ·A.· It's the award dated -- its effective date is

14· 10-24-09.· It's the award of a contract to GEO Group

15· Inc.

16· · · ·Q.· For what?

17· · · ·A.· I believe it's for the Northwest Detention

18· Center, but I'm just verifying that.· Yes, it is.

19· · · ·Q.· And what are you looking at to verify that --

20· just so we're clear on the record?

21· · · ·A.· Just page 12, which is GEO-State 00270474.

22· And these awards can look similar.· I just wanted to

23· make sure that this was not something different than

24· what I reviewed, and it appears to be what I reviewed.

25· · · ·Q.· And is this contract structured in the same




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 144 of 210
   GREG BINGHAM; May 23, 2019                                        141


·1· way as the 2015 contract with regard to the CLINs that

·2· are identified?

·3· · · ·A.· Well, CLIN 1A and 1B is the same CLIN.· CLIN 2

·4· I would have to look at but it looks to be the same.

·5· CLIN 3 is the same.· And then it repeats for the other

·6· years -- other options, other years.

·7· · · ·Q.· So this contract has a CLIN 3 just as the 2015

·8· contract?

·9· · · ·A.· Yes, it does.

10· · · ·Q.· And is your opinion with regard to what's

11· required by CLIN 3 the same for this contract as for

12· the 2015 contract?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· Yes, it is.

15· · · ·Q.· So just so I'm understanding correctly, under

16· this contract, under CLIN 3, ICE is required to

17· reimburse GEO for costs incurred paying detainee wages

18· in the voluntary work program?

19· · · ·A.· Yeah.· And I'll just read, CLIN 3 "Detainee

20· volunteer wages for the detainee work program.

21· Reimbursement for this line item will be at the actual

22· cost of $1 per day per detainee.· Contractor shall not

23· exceed the amount shown without prior approval by the

24· contracting officer."

25· · · ·Q.· So our conversation earlier with regard to the




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 145 of 210
   GREG BINGHAM; May 23, 2019                                        142


·1· 2015 contract would be the same with regard to this

·2· contract?· Or no?

·3· · · · · · · · ·MR. DONOHUE:· Object to the form.

·4· · · ·A.· I mean, narrowly.· I mean, we talked about a

·5· lot with regard to the 2015 contract, and I think

·6· you're focused on the $1 per day per detainee, the

·7· actual cost of that with respect to the actual cost of

·8· $1 per day detainee.· Yes, my opinions are the same.

·9· · · ·Q.· You thought correctly.· So if you can go to

10· what is page 17 of the PDF.· It's Bates no. 00270479.

11· Okay?

12· · · ·A.· I'm at that page.

13· · · ·Q.· Okay.· So there is a list of some items here,

14· and you may need to refer to the page before.· This is

15· section C9, Constraints.· And according to this

16· section, "The following constraints comprised a

17· statutory regulatory policy and operational

18· considerations that will impact the contractor."· Going

19· to the last sentence here, it says "Constraints include

20· but are not limited to," bullet j, "The ICE/DHS PBNDS";

21· is that correct?

22· · · ·A.· It does say in C9 that "The following

23· constraints comprise the statutory regulatory policy

24· and operational considerations that will impact the

25· contractor."· And then those include j, which is the




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 146 of 210
   GREG BINGHAM; May 23, 2019                                        143


·1· ICE/DHS performance-based detention standards.· So yes,

·2· it does.

·3· · · ·Q.· And for bullet r, "Applicable federal, state

·4· and local labor laws and codes"; is that correct?

·5· · · ·A.· It does say that they have an impact.

·6· · · ·Q.· And in your experience -- or let me pause.

·7· Have you seen contracts that use this type of language,

·8· "constraints that will impact the contractor," in the

·9· past?

10· · · ·A.· I don't remember this wording.· My memory is

11· of stronger wording than this --

12· · · ·Q.· Okay.

13· · · ·A.· -- in other contracts.

14· · · ·Q.· So is that language that we're looking at on

15· page 17, is that similar to the language in the 2015

16· contract?

17· · · ·A.· It is similar, yes.

18· · · ·Q.· Is it identical?

19· · · ·A.· I haven't checked.

20· · · ·Q.· Okay.· So going on to Bates page 00270548.

21· · · ·A.· I'm on that page.

22· · · ·Q.· And I'm under the section Manage a Detainee

23· Work Program, general.

24· · · ·A.· I see that.

25· · · ·Q.· Okay.· The last line of the first paragraph,




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 147 of 210
   GREG BINGHAM; May 23, 2019                                        144


·1· this may sound familiar, "The detainee work program

·2· shall not conflict with any other requirements of the

·3· contract and must comply with all applicable laws and

·4· regulations."· Did I read that correctly?

·5· · · ·A.· You did read it correctly.

·6· · · ·Q.· Is that the same language that appeared in the

·7· 2015 contract?

·8· · · ·A.· I believe it is, yes.

·9· · · ·Q.· So am I -- is it a fair reading of this

10· statement that the Northwest Detention Center voluntary

11· worker program must comply with all applicable laws and

12· regulations?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· Well, I mean, it says that "the detainee work

15· program shall not conflict with any other requirements

16· of the contract."· So that could mean that the detainee

17· work program needs to be modified to make sure that it

18· doesn't conflict with other requirements in the

19· contract, and it does say "and must comply with all

20· applicable laws and regulations."· And it doesn't

21· define what applicable means, but it does have those

22· words.

23· · · ·Q.· Okay.

24· · · · · [Exhibit No. 203 was marked for identification.]

25· · · · · · · · ·MR. POLOZOLA:· So the Bates range for




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 148 of 210
   GREG BINGHAM; May 23, 2019                                        145


·1· what was marked as Exhibit 203 is GEO-State 00270649

·2· through 00270784.· And I believe those are consecutive.

·3· · · ·Q.· [By Mr. Polozola] Do you recognize this

·4· document?

·5· · · ·A.· I do.

·6· · · ·Q.· What is this document?

·7· · · ·A.· This is the award of a contract awarded July

·8· 26, 2002, to Correctional Services Corporation.

·9· · · ·Q.· Is this the contract or the award you referred

10· to earlier in the day as having reviewed to prepare for

11· your deposition?

12· · · ·A.· Yes.

13· · · ·Q.· So what services were to be provided under

14· this contract?

15· · · ·A.· Very similar to the other two contracts that

16· we've discussed, only this included a ramp-up period,

17· if memory serves, a 240-day ramp-up period before

18· beginning to provide services.

19· · · ·Q.· Under this contract is the CLIN structure the

20· same as the 2015 contract we reviewed?

21· · · ·A.· It is not.

22· · · ·Q.· How is it different?

23· · · ·A.· It's very different.· It only has two CLINs.

24· It does not have a third CLIN.· And the first two CLINs

25· are much simpler and they take a -- whereas in the 2015




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 149 of 210
   GREG BINGHAM; May 23, 2019                                        146


·1· contract, I think it's CLIN 1, has the amount of bed --

·2· a minimum number of detainees, and then reimbursement

·3· for that at a certain rate.· And then if there are a

·4· number of detainees above that amount, a different

·5· rate.· And this is simple, just much simpler, just an

·6· estimated quantity at a price.· And the transportation

·7· is simpler in that in the later contract it includes a

·8· price for certain vehicles in addition to fuel being a

·9· passthrough cost, and that it includes -- the later one

10· includes a CLIN 3.· And there is no CLIN 3 here; in

11· other words, there's no payment for the voluntary work

12· program under this contract.

13· · · ·Q.· Is it your understanding that there were

14· detainees who were working at NWDC during the period of

15· this contract?

16· · · ·A.· Well, there is a requirement in this contract

17· to have a voluntary work program.

18· · · ·Q.· So for costs that were expended to pay the

19· detainee workers for that program, how were those

20· billed to ICE under this contract?

21· · · ·A.· I don't see anywhere where there is

22· anticipation that the detainees would be paid.

23· · · ·Q.· Do you know whether they were paid or not?

24· · · ·A.· I do not know.

25· · · ·Q.· So there is no line item for reimbursement of




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 150 of 210
   GREG BINGHAM; May 23, 2019                                        147


·1· detainee wages in this contract?

·2· · · ·A.· I saw no reference to the payment, either the

·3· payment of detainees or for the reimbursement of

·4· payment, so there is no -- just based on this document,

·5· it doesn't appear that detainees were to be paid under

·6· the voluntary work program.

·7· · · ·Q.· Is there any limitation in this contract

·8· that -- well, let me rephrase.· Is there any limitation

·9· in this contract with regard to the amounts the

10· detainees can be paid under the voluntary work program?

11· · · · · · · · ·MR. DONOHUE:· Object to the form.

12· · · ·A.· We would have to go to the paragraph on the

13· voluntary work program to see if it says anything about

14· that.· I don't remember if there is any limitation.

15· · · ·Q.· And just as you'll recall we discussed today

16· whether GEO was required to pay only $1 to detainee

17· workers under the VWP under the later contracts, is

18· there any similar requirement in this contract to your

19· knowledge?

20· · · · · · · · ·MR. DONOHUE:· Object to the form.

21· · · ·A.· To my knowledge there is no requirement to pay

22· the detainees anything.· And there's no provision for

23· passthrough.

24· · · ·Q.· Does this contract require or did this

25· contract require GEO to comply with state labor laws?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 151 of 210
   GREG BINGHAM; May 23, 2019                                        148


·1· · · ·A.· I don't remember.

·2· · · ·Q.· So turning to Bates number 00270672.

·3· · · ·A.· I'm at that page.

·4· · · ·Q.· Okay.· And I'm looking at section H under

·5· "Conflicts."· So the first sentence says "All services

·6· and programs must comply with the SOW, and all

·7· applicable state and local laws, regulations and

·8· detainee court orders"; is that correct?

·9· · · ·A.· That is what it says.

10· · · ·Q.· Is this section part of this contract?

11· · · ·A.· Yes.

12· · · ·Q.· So under the section was GEO required to

13· comply with applicable state and local laws,

14· regulations and detainee court orders?

15· · · · · · · · ·MR. DONOHUE:· Object to the form.

16· · · ·A.· This reads that "All services and programs

17· must comply with the statement of work and all

18· applicable state and local laws, regulations and

19· detainee court orders."

20· · · ·Q.· Certainly.· So just to clarify, I can read it

21· and we've read it together a few times.· I'm asking

22· whether in your understanding and your experience of

23· what these contracts require under this provision is

24· GEO required to comply with state and local laws?

25· · · · · · · · ·MR. DONOHUE:· Object to the form.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 152 of 210
   GREG BINGHAM; May 23, 2019                                        149


·1· · · ·A.· Let me say that in my report I said I was not

·2· interpreting contracts or the regulations, and I'm not.

·3· But I think you're asking me to interpret that, and as

·4· such, just as a layman I suppose, it does appear to say

·5· that.

·6· · · ·Q.· And so the following sentence, "When a

·7· conflict exists" -- excuse me -- "Should a conflict

·8· exist between any of the aforementioned standards, the

·9· most stringent shall apply," is that similar to the

10· requirement we discussed for the later contracts with

11· regard to conflicting provisions and how stringent

12· standards apply?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· It is similar.· It is certainly similar.

15· · · ·Q.· Are they identical?

16· · · · · · · · ·MR. DONOHUE:· Same objection.

17· · · ·A.· I would want to line them up side by side.

18· The last sentence appears to be identical.· The second

19· one may be identical, but I don't want to say that they

20· are without checking.

21· · · ·Q.· So if you can turn to Bates page 00270694.

22· · · ·A.· I'm at that page.

23· · · ·Q.· Is this the section you were referring to

24· earlier when you mentioned the voluntary work program

25· section of this contract?· Or did you have something




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 153 of 210
   GREG BINGHAM; May 23, 2019                                        150


·1· else in mind?

·2· · · ·A.· This is the section I was thinking about when

·3· I referred earlier, yes.

·4· · · ·Q.· So there is nothing in this provision with

·5· regard to the amounts to be paid to detainees, correct?

·6· · · · · · · · ·MR. DONOHUE:· Object to the form.

·7· · · ·A.· What is shown here, no.· But the last under C1

·8· at the very end, it says "REF Section J, attachment

·9· J-3.13."· And I think that would be on the prior page,

10· which is missing.· So the pages jump from C-31 to C-33.

11· There is a C-32 that's missing.

12· · · · · · · · ·MR. POLOZOLA:· So I'll just note for the

13· record that the Bates pages are consistent, so it

14· appears that as produced that page is missing.

15· · · ·Q.· [By Mr. Polozola] So unfortunately I can't

16· help you on what's on that prior page.

17· · · ·A.· Yeah.· I don't know either.· This is an old

18· document, but there may be reference to payment on that

19· missing page or there may not.· I don't know.

20· · · ·Q.· Okay.· Put that one aside for now.· So one

21· followup question.· You mentioned earlier that you

22· reviewed certain deposition transcripts, and I believe

23· you mentioned one being the transcript for Ryan

24· Kimble's deposition.

25· · · ·A.· Yes.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 154 of 210
   GREG BINGHAM; May 23, 2019                                        151


·1· · · ·Q.· Are you referring to the deposition of Ryan

·2· Kimble as GEO's 30(b)(6) representative?

·3· · · ·A.· Yes.

·4· · · ·Q.· Have you reviewed -- is that the only

·5· deposition transcript from Ryan Kimble that you've

·6· reviewed?

·7· · · ·A.· Yes.

·8· · · ·Q.· Okay.· Just wanted to clarify.

·9· · · · · ·A few followup questions on modifications

10· related to wage determinations.· I believe we discussed

11· those earlier.· And if I recall, you were

12· distinguishing between what might be viewed as

13· controversial versus noncontroversial requests for

14· modification; is that correct?

15· · · ·A.· That is correct.

16· · · ·Q.· So for a request for modification relating to

17· updated wage payment standards -- well, let me pause.

18· Do you have an understanding of what I'm referring to

19· when I say a request for modification related to

20· updated wage payment standards?

21· · · ·A.· Yes.

22· · · ·Q.· And what is that understanding so that we're

23· clear that we're on the same page?

24· · · ·A.· That there is a standard wage and that it's --

25· the contract is to be modified -- in the contract, in




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 155 of 210
   GREG BINGHAM; May 23, 2019                                        152


·1· the proposal, there were forecasted wages, wage rates

·2· to be paid each year in the future.· And the forecasted

·3· wage rates -- if the actual wage rates differed from

·4· what was forecasted, then GEO could request a

·5· modification related to that.

·6· · · ·Q.· So is that the Department of Labor wage

·7· determinations?

·8· · · ·A.· Yes, I believe so.

·9· · · ·Q.· I just want to be clear that we are referring

10· to the same thing.

11· · · ·A.· My understanding is that relates to employees.

12· · · ·Q.· So you have a copy of the contract, I believe,

13· somewhere in the bottom of your stack.

14· · · ·A.· So what page?

15· · · ·Q.· I'm looking at GEO-State 036980.· There are a

16· number of similar schedules.

17· · · ·A.· I'm on the page you referenced.

18· · · ·Q.· Okay.· And the only question is, is this an

19· example of the wage determination schedules that we

20· were just discussing?

21· · · ·A.· Yeah.· I mean, this one is dated, the date of

22· revision on the upper right of 7-25-14, and then there

23· would be presumably later ones that would come out that

24· would be -- that would affect, like, option year 1,

25· option year 2, option year 3.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 156 of 210
   GREG BINGHAM; May 23, 2019                                        153


·1· · · ·Q.· So when the revised determinations come out,

·2· would it be typical that a contractor would request a

·3· contract modification to update prices reflected in the

·4· contract to account for the higher wages?

·5· · · ·A.· For some types of contracts, for contracts

·6· like this, yeah, that's not uncommon.

·7· · · ·Q.· Okay.· So taking this back to controversial

·8· versus noncontroversial, would that type of request for

·9· modification be deemed noncontroversial in your view?

10· · · · · · · · ·MR. DONOHUE:· Object to the form.

11· · · ·A.· Yeah.· What can sometimes be controversial is

12· if someone is, like accounting clerk 1 on the top of

13· this table, is at a rate of $13.89, and let's say that

14· in the next option year or the option year after that a

15· particular employee has now been promoted to accounting

16· clerk 3.· And so you're tracing these people from one

17· category to another category over the course of years,

18· or people just move into entirely different areas, from

19· rental clerk to travel clerk for example, that can be

20· complicated in terms of getting these changes through;

21· but otherwise, for employees, this should be

22· straightforward.

23· · · ·Q.· Okay.· So setting aside that complicated

24· situation of individuals moving positions, when these

25· schedules are revised and updated, if the wage rates




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 157 of 210
   GREG BINGHAM; May 23, 2019                                        154


·1· increase here, does a contractor then go back to the

·2· government and request a modification for an increase?

·3· · · · · · · · ·MR. DONOHUE:· Object to the form.

·4· · · ·A.· If it's part of their contract that they can

·5· do that.· And some contracts it's not a part of their

·6· contract.· You bid your labor costs and that's what you

·7· bid, and there is no -- you might be able to change

·8· your labor hours through a mod, but your labor rates

·9· you don't get to change.· And I have not studied this

10· contract to see about the entitlement, if you will, or

11· the ability to make these types of changes.· But by the

12· fact that this is showing up in the contract, it looks

13· like it's likely the case that the contractor could, as

14· those wage determinations came out, ask for a mod to

15· increase, or potentially decrease, because wage rates

16· almost always go up.

17· · · ·Q.· Okay.· So taking this to the next step, if GEO

18· were required to pay detainees the minimum wage rather

19· than $1 a day, and a request for modification was

20· submitted to ICE requesting an increased rate of

21· reimbursement under CLIN 3, would that in your view be

22· a noncontroversial request for modification?

23· · · · · · · · ·MR. DONOHUE:· Object to the form.

24· · · ·A.· That would be if not a breach of contract,

25· that would at least be a very controversial change,




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 158 of 210
   GREG BINGHAM; May 23, 2019                                        155


·1· very difficult change.

·2· · · ·Q.· And why would that be a very controversial

·3· change?

·4· · · ·A.· Because there are some -- well, probably many

·5· reasons.· But there are requirements for employees,

·6· and -- to be an employee.· There are many requirements,

·7· and detainees don't meet those requirements.· And so to

·8· reclassify them somehow from detainees to employees

·9· would be huge.

10· · · ·Q.· Are you -- is it your opinion in this case

11· that detainees cannot constitute employees?

12· · · ·A.· Well, I don't know if they never can.· I'm

13· just looking at my report, page 11, and it's citing to

14· the contract.· And it reads "The contractor will agree

15· that each employee working on this contract will

16· successfully pass the DHS employment eligibility

17· verification (E-Verify) program operated by USCIS to

18· establish work authorization.· The contractor must

19· agree that each employee working on this contract will

20· have a Social Security card issued and approved by the

21· Social Security Administration.· Illegal or

22· undocumented aliens will not be employed by the

23· contractor or with this contract."

24· · · · · ·And it further goes on to talk about

25· subcontractors.· "The Contractor shall agree that each




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 159 of 210
   GREG BINGHAM; May 23, 2019                                        156


·1· person employed by the firm or any subcontractors shall

·2· have a Social Security card issued and approved by the

·3· Social Security Administration and shall be a United

·4· States citizen or a person lawfully admitted to the

·5· United States for permanent residence."· And there may

·6· well be lots more, but to treat a detainee as an

·7· employee -- to treat someone as an employee who had not

·8· met all the requirements I just read would be -- if

·9· it's not breach -- well, it's not in compliance with

10· the contract.

11· · · ·Q.· Okay.· So I'm asking with regard to pay

12· consistent with Washington's minimum wage under state

13· law.· Are you offering an opinion on whether detainees

14· are employees under state law for purposes of

15· Washington's Minimum Wage Act?

16· · · ·A.· I'm focused on the contractor who has a

17· contract and trying to comply with their contract.· So

18· if they were to pay them that, I think they would have

19· to reclassify them as an employee.· And to reclassify

20· them as an employee without meeting the requirements

21· that I just read would be a breach -- I mean, not in

22· compliance, maybe breach of the contract.· But it's --

23· so I don't see how they do that without breaching their

24· contract.

25· · · ·Q.· So why would they have to reclassify if they




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 160 of 210
   GREG BINGHAM; May 23, 2019                                        157


·1· were to pay more than $1 per day?

·2· · · · · · · · ·MR. DONOHUE:· Object to the form.

·3· · · ·Q.· Why would detainees need to be reclassified as

·4· employees if they were paid more than $1 per day under

·5· the voluntary work program?

·6· · · · · · · · ·MR. DONOHUE:· Object to the form.

·7· · · ·A.· Well, that's a little different than your

·8· previous question.· Your previous question -- and maybe

·9· I'm answering a different question that you asked.· But

10· to treat them as employees, they need to determine what

11· fringe benefits they get, and they need to meet all of

12· the requirements that I earlier read.· Now, I think

13· you're trying to pose, I think, some kind of hierarchy

14· where they're not treated as an employee but they're

15· paid more or something?

16· · · ·Q.· I understood you to refer a moment ago to

17· needing to reclassify the detainees as employees if

18· they were paid more than $1, and I'm asking what

19· requires them to be reclassified as employees merely

20· because they were paid more than $1 for participating

21· in the voluntary program.

22· · · · · · · · ·MR. DONOHUE:· Object to the form.

23· · · ·A.· Well, okay.· So the contract indicates that

24· they are to be paid a dollar a day.· And so it would be

25· a breach of the contract to pay them something




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 161 of 210
   GREG BINGHAM; May 23, 2019                                        158


·1· different than a dollar a day.· Separately, if you -- I

·2· thought your question was -- I think your initial

·3· question was treat them as employees.· And to treat

·4· someone who doesn't meet all the requirements as an

·5· employee would be in breach of the contract, I believe.

·6· · · ·Q.· Is that based on your interpretation of the

·7· contract?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· Yeah.· Things like breach are -- I mean, I

10· teach COs and CORs and company people about breach and

11· about the changes and that sort of thing.· So I have a

12· layman's, at least, understanding of that.· But as I

13· said, I'm not here to interpret the contract and I

14· offer no opinions in my report on interpretation of the

15· contract.

16· · · ·Q.· Okay.· In this solicitation process -- we'll

17· change tack for a moment.· So in this solicitation

18· process, are you aware of whether GEO's audited

19· financial statements were provided to ICE as part of

20· its proposal?

21· · · ·A.· I don't know if they were provided to ICE as

22· part of their proposal.

23· · · ·Q.· Is it typical for contractors to be required

24· to provide financial statements when submitting a

25· proposal?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 162 of 210
   GREG BINGHAM; May 23, 2019                                        159


·1· · · ·A.· Well, often -- like I say, it's a public

·2· company, then their financial statements are publicly

·3· available, so that's that circumstance.· When they are

·4· not publicly available, they sometimes are and

·5· sometimes are not.

·6· · · ·Q.· We discussed earlier with regard to your call

·7· with Mr. Hill, and I believe I understood you to say

·8· that your colleague took notes of that call; is that

·9· correct?

10· · · ·A.· Yes.

11· · · ·Q.· Do you still have those notes?

12· · · ·A.· Somewhere, yes.

13· · · ·Q.· Could they be provided?

14· · · ·A.· Yes.· I mean . . .

15· · · ·Q.· Could you provide them to counsel in this

16· case?

17· · · · · · · · ·MR. DONOHUE:· We can take that up, yes.

18· · · · · · · · ·MR. POLOZOLA:· Okay.· I'll just state

19· for the record that I believe that would be part of the

20· expert's file that would be responsive to and RFP, so

21· the witness has said that they're available.· So we'll

22· expect that they will be provided and we will certainly

23· hold this open so that we have the opportunity to

24· question Mr. Bingham about those notes if necessary.

25· · · · · · · · ·MR. DONOHUE:· I'm not agreeing to hold




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 163 of 210
   GREG BINGHAM; May 23, 2019                                        160


·1· the deposition open.· I'll agree to talk with counsel

·2· about whether or not we can provide a copy of the

·3· notes.

·4· · · ·Q.· [By Mr. Polozola} Is there a way to obtain

·5· those notes today so that we don't need to hold the

·6· deposition open?

·7· · · · · · · · ·MR. DONOHUE:· If you want to go into

·8· that, then we'll go off the record and I will consult

·9· with the witness and we'll see if we can get a copy of

10· the notes.

11· · · · · · · · ·MR. POLOZOLA:· Let's break momentarily

12· so you guys can -- thank you.

13· · · · · · · · · · · · · · · [A brief recess was taken.]

14· · · · ·[Exhibit No. 204 was marked for identification.]

15· · · ·Q.· [By Mr. Polozola] So in the course of the

16· break a document was provided to us and we made copies

17· of the document marked as Exhibit 204.· Can you tell me

18· what this is?

19· · · ·A.· It's an e-mail from my colleague Jonathan Rice

20· to me.

21· · · ·Q.· What's the subject matter of the e-mail?

22· · · ·A.· It doesn't have the subject, per se.· The

23· subject is blank but -- or I can't read it, so I don't

24· believe there is one.· But it's got some notes from a

25· conversation that he and I had with personnel from GEO,




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 164 of 210
   GREG BINGHAM; May 23, 2019                                        161


·1· Chuck Hill, Director of Business Development for GEO

·2· western division, and Lewis Carillo, VP and Corporate

·3· Counsel, in mid September.

·4· · · ·Q.· Okay.· And I see a reference to 9-19, is that

·5· September 19?

·6· · · ·A.· It likely is.

·7· · · ·Q.· So under the 9/19 call with client, bullet

·8· point four, is says "Very rarely detainee gets assigned

·9· to two details, not typical because detail for barber

10· shop and barber shop CU are separate details.· Makes

11· sense for security reasons to allow some detainees.

12· This gets approved by ICE prior to any assignment.

13· Sometimes it happens as an error but this is corrected

14· and not allowed to continue."· Do you recall that

15· portion of the conversation with Mr. Carillo and Hill?

16· · · ·A.· I recall the conversation.· That particular

17· part of the conversation, no; that's been many months

18· ago.

19· · · ·Q.· So do you recall anything further about the

20· conversation with regard to how often detainees are

21· assigned to multiple work details

22· · · ·A.· No.

23· · · ·Q.· And do you have any understanding of whether

24· ICE reimburses GEO for the cost of paying detainees for

25· multiple details?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 165 of 210
     GREG BINGHAM; May 23, 2019                                      162


·1· · · · · · · · ·MR. DONOHUE:· Object to the form.

·2· · · ·A.· Not from this conversation.· But from the

·3· deposition transcripts I read, I believe I understand

·4· that the multiple shifts -- at least some of the time

·5· when detainees were paid more than a dollar a day, it

·6· was with the concurrence of ICE, and they were paid.

·7· They were paid more than a dollar a day and the

·8· passthrough cost was passed through to ICE and

·9· reimbursed to GEO.

10· · · ·Q.· Okay.· So in the next section, second

11· paragraph says "Client confirms that VWP is a pure

12· passthrough cost; detainees processing, monitoring,

13· oversight, and payment processing is covered in GEO's

14· operational CLIN."· Do you see that sentence?

15· · · ·A.· I do.

16· · · ·Q.· Okay.· So what is the operational CLIN that's

17· being referred to there?

18· · · ·A.· I believe it's CLIN 1.

19· · · ·Q.· Okay.

20· · · · · · · · ·MR. POLOZOLA:· I think I am done -- for

21· myself.

22· · · · · ·[A brief discussion was held off the record.]

23

24

25




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 166 of 210
   GREG BINGHAM; May 23, 2019                                        163


·1· · · · · · · · · · E X A M I N A T I O N

·2· ·BY MR. FREE:

·3· · · ·Q.· So we're back on the record at 6:25.

·4· Mr. Bingham, as I said earlier, my name is Andrew Free.

·5· I represent a certified class of people who were

·6· working in the voluntary work program at the Northwest

·7· Detention Center where they were locked up.          I

·8· understand that you haven't rendered an opinion in

·9· their case.· It's called Nwauzor.· You've rendered an

10· opinion in the State's case.· But for legal reasons

11· that really don't concern you, the cases are now

12· together.· And when the case gets tried, your opinion

13· may be offered in both.· So I'm just going to ask you a

14· few questions.· I will try to be brief.· I really

15· appreciate you spending the time today.· If you don't

16· understand anything that I'm asking, I know you'll tell

17· me.· And if anything is unclear I'm happy to rephrase

18· it.

19· · · ·A.· Okay.

20· · · · · · · · ·MR. DONOHUE:· And let me just put on the

21· record that class counsel for the Nwauzor case didn't

22· notice this deposition.· We have had a discussion off

23· the record, and the spirit of cooperation and in

24· accordance with the judge's comments from the bench

25· with respect to the consolidation of these cases, I




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 167 of 210
   GREG BINGHAM; May 23, 2019                                        164


·1· have agreed to let Mr. Free depose Mr. Bingham.· But I

·2· would like to say that GEO expects that there is going

·3· to be a lot of working together in the future, and we

·4· hope that we would receive the same consideration in

·5· like or similar circumstances with respect to the many

·6· depositions that still need to take place, both in the

·7· class case but the remaining State depositions.

·8· · · · · · · · ·MR. FREE:· And while we're going to be

·9· as accommodating as we can, we are not adopting or

10· agreeing to the statement of our off-the-record

11· discussion.· But as always, we're going to work

12· together to make sure this case is litigated

13· efficiently.

14· · · ·Q.· Okay.· Are you ready?

15· · · ·A.· Yes.

16· · · ·Q.· Okay.· You said before that you weren't sure

17· whether GEO had submitted historical cost information

18· with its response to the solicitation on the 2015

19· contract.· Did I understand that correctly?

20· · · ·A.· I think I said they likely did.· They

21· typically do but I have not reviewed the cost

22· information that they submitted.

23· · · ·Q.· Okay.· And apart from the MDS, the private

24· prison case that you worked on in 2002, it's my

25· understanding you have never consulted with a private




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 168 of 210
   GREG BINGHAM; May 23, 2019                                        165


·1· prison contractor in your work in 33 years, other than

·2· GEO; is that right?

·3· · · ·A.· I don't think I said that.· I think I said

·4· that I worked on a bid protest, and I believe I have

·5· consulted not in a dispute but with other prison

·6· contractors just in the last eight years or so.· And I

·7· believe it was an indirect cost issue, allocation of

·8· indirect cost.· I don't remember much about it because

·9· it was such a brief amount of work.

10· · · ·Q.· Do you know how many times you consulted with

11· other private prison contractors?

12· · · ·A.· I think it was twice.

13· · · ·Q.· And I believe you said, and correct me if I'm

14· wrong, but I believe you said you had done some work

15· for Holland and Knight five to ten times over the last

16· ten years?

17· · · ·A.· I think that's correct, yeah.

18· · · ·Q.· Okay.· What portion of your revenues have come

19· from your business with Holland and Knight?

20· · · ·A.· Minuscule.· Less than one-tenth of one

21· percent.· I mean, I have not done a calculation of

22· that, but it would be minuscule; it would be way less

23· than one percent.

24· · · ·Q.· And for the Kenrich Group, what portion of

25· Kenrich Group's revenues come from consulting like this




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 169 of 210
   GREG BINGHAM; May 23, 2019                                        166


·1· as opposed to helping a contractor figure out a bid

·2· issue or talk to the government about an audit?

·3· · · ·A.· So I think your question is what portion of

·4· the work is dispute related -- expert witness testimony

·5· and dispute oriented.· So the Kenrich Group is about 85

·6· consultants, about a hundred employees, and about 30

·7· million in annual revenues.· A lot of that is in the

·8· world of construction and nuclear utilities and things

·9· of that nature that don't -- and so if you concur I

10· will focus my answer on the 25 to 30 percent of our

11· revenue that relates to government contract matters.

12· · · ·Q.· I concur.

13· · · ·A.· Okay.· And so of that, what portion of that is

14· expert witness testimony, formalized disputes, that

15· sort of thing?· I would guess -- I'm estimating about

16· half.

17· · · ·Q.· Okay.· And for you personally, what portion of

18· your book of business does that constitute,

19· approximately?

20· · · ·A.· About half.

21· · · ·Q.· When was the last time you taught at GW?

22· · · ·A.· Not last week but the week before.

23· · · ·Q.· Is that a normal course or kind of a

24· specialized -- is that a part of the graduate program?

25· · · ·A.· Okay.· So a week-and-a-half ago -- they're




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 170 of 210
   GREG BINGHAM; May 23, 2019                                        167


·1· developing a new course for attorneys on cost and

·2· pricing issues for the law school, and it's an online

·3· course where they interview -- you go into a studio and

·4· they interview you in front of cameras and that sort of

·5· thing.· And that's what I did a week and a half ago.

·6· · · · · ·So then for the course that I teach, my normal

·7· course, I've taught it ten times, and my last was,

·8· like, about three to four weeks ago was the last time

·9· that I taught that.

10· · · ·Q.· How long does that course run?

11· · · ·A.· So it's a semester, so it's every spring and

12· every fall.

13· · · ·Q.· All right.· Who within a federal government

14· agency is responsible for policing waste, fraud and

15· abuse by government contractors?

16· · · ·A.· Well, a number of contracting officers would

17· say they are, that the contracting officers and the

18· CORs and all have a role in preventing waste, fraud and

19· abuse.· The group that is -- another answer to that

20· might be the inspectors general within each agency.

21· · · ·Q.· Any reason to believe that's different for the

22· Department of Homeland Security?

23· · · ·A.· No.

24· · · ·Q.· So while the contracting officers and the

25· technical representatives had a responsibility to




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 171 of 210
   GREG BINGHAM; May 23, 2019                                        168


·1· administer the contract according to law, when people

·2· reporting or when there is independent investigation of

·3· waste, fraud and abuse in the first instance within the

·4· department, it's at the OIG; is that right?

·5· · · ·A.· It's hard to answer that in generalities.· If

·6· someone feels, say, an employee of a contractor or of

·7· the government, feel like they have detected waste,

·8· fraud and abuse, who will they call?· Sometimes they

·9· will call the contracting officer, sometimes they will

10· call the IG, sometimes they'll call some kind of

11· hotline that is kind of neither.· So it's hard to

12· answer that at the level of generality.

13· · · ·Q.· Let's make it more specific.· Do contracting

14· officers or technical representatives have the ability

15· to refer contractors for criminal prosecution based on

16· violations of government contracting laws like the OIG

17· does?

18· · · · · · · · ·MR. DONOHUE:· Object to the form.

19· · · ·A.· I think typically the contracting officer

20· would refer a matter for investigation to the IG.

21· · · ·Q.· Okay.· And similarly, are you aware of any

22· public facing reports by contracting officers that

23· describe waste, fraud and abuse by government

24· contractors?· Or is that the province of OIG?

25· · · ·A.· That is more often the province of the OIG.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 172 of 210
   GREG BINGHAM; May 23, 2019                                        169


·1· · · ·Q.· Okay.· Is it fair to say that the Department

·2· of Homeland Security's Office of Inspector General

·3· would be responsible for monitoring waste, fraud and

·4· abuse in ICE contracts?

·5· · · ·A.· They don't really monitor contracts.· I think

·6· they get a -- if they get a referral or someone

·7· highlights something to them, then they swing into

·8· action or not.· They make a determination whether it

·9· rises to the level of something they would investigate.

10· But the monitoring part, that's the CO and the COR.

11· · · ·Q.· But my question was monitoring waste, fraud

12· and abuse in government contracts.· And my

13· understanding is the OIG does that and not the

14· contracting officers; can we agree on that?

15· · · · · · · · ·MR. DONOHUE:· Object to the form.

16· · · ·A.· I would not use the term "monitor" with

17· regards to the OIG.

18· · · ·Q.· What term would you use?

19· · · ·A.· Investigate.

20· · · ·Q.· Do they publicly report sometimes their

21· findings of those investigations -- OIG?

22· · · ·A.· The OIGs typically do, yes.

23· · · ·Q.· Do you have any reason to mistrust the Office

24· of Inspector General?

25· · · · · · · · ·MR. DONOHUE:· Object to the form.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 173 of 210
   GREG BINGHAM; May 23, 2019                                        170


·1· · · ·A.· You're talking about the Department of

·2· Homeland Security?

·3· · · ·Q.· I am.

·4· · · ·A.· I'll just answer that generally with respect

·5· to OIGs and auditing bodies that conduct audits like

·6· the Defense Contract Audit Agency and some others, in

·7· their reports to the public and the reports to Congress

·8· they I think sometimes want to justify their

·9· accomplishments and that they are not as neutral as

10· some other bodies might be.

11· · · ·Q.· What other body would be more neutral than OIG

12· that you can think of?

13· · · ·A.· Well, contracting officers don't publish

14· things, but they are more neutral.· But if you're

15· asking me of bodies that publish something to the

16· public, well, there are studies -- I mean, there are

17· studies conducted by the congressional budget office

18· and the general accountability office from time to

19· time.· And like the Rand study where the DOD or

20· others -- the Office of Federal Procurement Policy

21· commissions studies.· And those, including the office,

22· studies commissioned by the Office of Federal

23· Procurement Policy and proclamations by the Office of

24· Procurement Policy, I think all of those are more

25· neutral than the OIGs tend to be.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 174 of 210
   GREG BINGHAM; May 23, 2019                                        171


·1· · · ·Q.· Okay.· Do you have any personal experience

·2· reviewing DHS OIG reports regarding ICE detention?

·3· · · ·A.· I don't believe so.

·4· · · ·Q.· I'm going to ask you some questions about your

·5· report and its conclusions.· So if you want to put that

·6· in front of you.· At Page 15, in section D,

·7· Ramifications for Contractor Noncompliance.· You state,

·8· "ICE closely monitored and inspected GEO's performance

·9· and administration of the contract.· If GEO had failed

10· to properly follow its contract requirements, ICE has a

11· number of" -- do you see that sentence?

12· · · ·A.· I do see it, yes.

13· · · ·Q.· And then I understand your conclusion to be

14· that because you have not seen these artifacts of

15· failure, that because, as we reviewed in the notes with

16· Chuck Hill that were in Exhibit 204, there have not

17· been contract discrepancy reports or financial

18· penalties or anything else like that, your assumption

19· is GEO is compliant with the contract.· Am I fairly

20· summarizing your conclusion as to the voluntary work

21· program?

22· · · · · · · · ·MR. DONOHUE:· Object to the form.

23· · · ·A.· If ICE -- I would typically see if the agency

24· was uncomfortable or unsatisfied with the contractor's

25· performance, that you would see artifacts of that.· And




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 175 of 210
   GREG BINGHAM; May 23, 2019                                        172


·1· what I've seen in the records that are highlighted in

·2· the sections that just before you read and just after,

·3· those artifacts do not indicate that ICE is

·4· dissatisfied with GEO's performance.

·5· · · ·Q.· And it is on that basis that you conclude, if

·6· I understand your report correctly -- this is on page

·7· 4 -- "ICE had available multiple remedies and sanctions

·8· it could exercise if GEO failed to properly follow its

·9· contract requirements, including decrements to GEO's

10· invoices, negative assessments of contract performance,

11· cure notices, and contract termination for convenience

12· or for default.· Kenrich understands that none of these

13· remedies or sanctions were exercised with respect to

14· the VWP, and it therefore does not appear that GEO's

15· performance on this contract was deficient."· I left

16· out the contract number.

17· · · ·A.· You read that correctly.

18· · · ·Q.· Okay.· I think I understand this, but you did

19· list some things that were not listed in the appendices

20· today.· Did you review any of the Department of

21· Homeland Security's Office of Inspector General reports

22· regarding ICE contracting in rendering your opinion?

23· · · ·A.· I don't believe I did.· I remember seeing

24· those, but I think it was before this matter.

25· · · ·Q.· What do you remember about seeing those?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 176 of 210
   GREG BINGHAM; May 23, 2019                                        173


·1· · · ·A.· I've forgotten now what the purpose was for me

·2· reviewing those IG reports or NIG reports or even doing

·3· a search at the Department of Homeland Security's OIG.

·4· But it's been some time ago, and it was before

·5· September of last year.

·6· · · ·Q.· Do you know approximately how long?

·7· · · ·A.· No.

·8· · · ·Q.· Do you know what OIG reports, like basically

·9· the substance of the reports that you reviewed or

10· searched for?

11· · · ·A.· No.· I reviewed -- I think there's a listing,

12· and I remember scanning through the listing and then

13· opening a few, but it's been quite some time and I

14· don't remember the purpose now.

15· · · ·Q.· Do you know approximately how long?

16· · · ·A.· I do not.

17· · · ·Q.· Do you know if it was before July of 2018?

18· · · ·A.· It was likely before July of 2018.

19· · · ·Q.· Have you heard anything about the Department

20· of Homeland Security's Office of Inspector General

21· investigating contractor performance at ICE detention

22· facilities?

23· · · ·A.· I've seen something in the paper.· I don't

24· remember -- just a headline, that sort of thing.

25· · · ·Q.· What do you recall seeing?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 177 of 210
   GREG BINGHAM; May 23, 2019                                        174


·1· · · ·A.· Just a headline, that sort of thing.

·2· · · ·Q.· Do you remember what it was?

·3· · · ·A.· What paper it was?

·4· · · ·Q.· No.· What headline it was.

·5· · · ·A.· No.

·6· · · ·Q.· How do you know it was just a headline?

·7· What's coming to your head that helps you remember

·8· that?

·9· · · ·A.· Just ICE and detention.

10· · · ·Q.· Anything else you can recall as you sit here

11· today?

12· · · ·A.· No.

13· · · ·Q.· Okay.· Do you remember having a reaction to

14· that article?

15· · · ·A.· No.

16· · · ·Q.· Did it interest you because it was sort of in

17· your wheelhouse or did you just see it?

18· · · ·A.· Just government contracts.· When something

19· like a federal government contract issue makes it to

20· the popular press, so to speak, it kind of gets my

21· attention.

22· · · ·Q.· Do you remember what the contract issue or

23· anything about the contract issue that was in the OIG

24· report?

25· · · ·A.· I do not.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 178 of 210
   GREG BINGHAM; May 23, 2019                                        175


·1· · · ·Q.· Are you aware of the inspector general's

·2· January 29, 2019, report, OIG 19-18?

·3· · · ·A.· No.

·4· · · ·Q.· This one could have been the headline you saw.

·5· It says "ICE does not fully use contracting tools to

·6· hold detention facility contractors accountable for

·7· failing to meet performance standards."· As I've read

·8· that back to you, does that refresh any recollection

·9· about the headline you saw?

10· · · ·A.· No.

11· · · ·Q.· And you have no awareness of what the report

12· says?

13· · · ·A.· Correct.

14· · · ·Q.· What's the likelihood that a contractor who

15· violates the contract is going to be hit with a

16· contract discrepancy report or a cure notice or

17· something like that?· How often do you have to violate

18· in order to get busted?

19· · · · · · · · ·MR. DONOHUE:· Object to the form.

20· · · ·A.· That's too vague, too general.· It's hard for

21· me to react to that.

22· · · ·Q.· Okay.· Well, you said because there are no

23· reports like this about the VWP, they're compliant.

24· · · ·A.· There is no evidence of noncompliance, and

25· there would be in all the different types of remedies




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 179 of 210
   GREG BINGHAM; May 23, 2019                                        176


·1· and all the different types of audits and reports that

·2· are done.· I can't say definitively, but it is likely

·3· that there would be evidence of that in all that

·4· oversight if there were problems.

·5· · · ·Q.· What do you base that on?

·6· · · ·A.· I have thirty-three years of experience.           I

·7· mean, there's a lot of oversight here.· There are --

·8· I'll contrast it to you're building Jeeps for the

·9· government.· And all that you have to do is --

10· · · ·Q.· You know what?· I understand.· If you want to

11· give me this example, that's fine.· But I am trying to

12· be cognizant of the time.· Do you want to contrast it

13· to something or do you want to move on?· It's okay if

14· you want --

15· · · ·A.· Yeah, I do.· So you're building Jeeps and the

16· only thing that the government has to do is test that

17· the Jeep you deliver is compliant.· Whereas, here they

18· have to monitor everything the contractor does and they

19· have a corp on site and they have regular meetings.· So

20· it's a lot more oversight than is often the case.

21· · · ·Q.· From October 2015 to June 2018, do you have

22· any idea how many contract discrepancy reports ICE

23· issued?

24· · · ·A.· Could you say the date range again.

25· · · ·Q.· October 2015 to June 2018.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 180 of 210
   GREG BINGHAM; May 23, 2019                                        177


·1· · · ·A.· No, I don't know.

·2· · · ·Q.· Do you have any idea how much was deducted

·3· from government contractors during that period in terms

·4· of contract payments as penalty?

·5· · · ·A.· Deducted for government contractors for --

·6· · · ·Q.· For ICE detention.

·7· · · ·A.· ICE detention?· No, I don't.

·8· · · ·Q.· Do you have any idea how many violations or

·9· deficiencies were found during that period?

10· · · ·A.· For ICE detention throughout?· No, I don't

11· know.

12· · · ·Q.· Do you know how many ICE facilities there are?

13· · · ·A.· Three, I believe.· I'm not sure.

14· · · ·Q.· Do you know what the types of facilities there

15· are for ICE?· Like there are three types of contracts.

16· Do you have any understanding of what they are?

17· · · ·A.· I may have seen something about that.· I don't

18· recall.

19· · · ·Q.· Okay.· If detention service managers during a

20· nearly three-year period found 14,000 deficiencies at

21· ICE facilities, how many deficiency reports or cure

22· notices would you expect?

23· · · ·A.· I can't say.· I can't react to that.

24· · · ·Q.· Do you know if GEO ever had money deducted as

25· a result of patter or practice of violations at its




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 181 of 210
   GREG BINGHAM; May 23, 2019                                        178


·1· facilities?

·2· · · ·A.· Of any violation not related to the voluntary

·3· work but just violation?

·4· · · ·Q.· Uh-huh.

·5· · · ·A.· I don't know.

·6· · · ·Q.· Assuming that the OIG is correct and 14,003

·7· deficiencies were found at ICE detention centers in a

·8· three-year period almost, and assuming further that the

·9· OIG is correct that ICE imposed financial penalties

10· only twice, do you have any reason to revisit your

11· conclusion that GEO is compliant with its contract

12· because ICE has never penalized it?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· I would need to know more about these

15· discrepancy reports.· There are circumstances certainly

16· in other agencies where discrepancy reports -- where

17· there are lots of discrepancy reports and no

18· financial -- because they're minor things.· They don't

19· rise to the level of any financial penalty.

20· · · ·Q.· Would it change your conclusion if the OIG is

21· correct when it says "Even where ICE does issue

22· discrepancy reports, ICE does not track their use or

23· effectiveness?"

24· · · · · · · · ·MR. DONOHUE:· Object to the form.

25· · · ·A.· Could you repeat the question.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 182 of 210
   GREG BINGHAM; May 23, 2019                                        179


·1· · · ·Q.· The Department of Homeland Security's Office

·2· Inspector General says, "Even where ICE does issue

·3· discrepancy reports, ICE does not track their use or

·4· effectiveness."· Would that give you cause to revisit

·5· your conclusions about GEO's compliance with the

·6· contract?

·7· · · · · · · · ·MR. DONOHUE:· Object to the form.

·8· · · ·A.· They're saying that -- the OIG says that ICE

·9· does not track the use or effectiveness of the

10· discrepancy reports that it issues?

11· · · ·Q.· Correct.

12· · · ·A.· No, that would not cause me to revisit my

13· opinion.

14· · · ·Q.· Would it change your opinion if the OIG said

15· "No office within ICE could provide any data on how

16· many discrepancy reports are issued to facilities and

17· for what reasons?"

18· · · · · · · · ·MR. DONOHUE:· Object to the form.

19· · · ·A.· You're asking would that change my opinion?

20· · · ·Q.· Uh-huh.

21· · · ·A.· No, it would not.

22· · · ·Q.· Okay.· Would it change your opinion if you

23· learned that out of $3 billion in total payments and

24· 14,000 violations, there were only .13 percent of

25· financial deductions for violations?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 183 of 210
   GREG BINGHAM; May 23, 2019                                        180


·1· · · · · · · · ·MR. DONOHUE:· Object to the form.

·2· · · ·A.· No, that would not affect my opinion.

·3· · · ·Q.· Is there any rate at which you would pin the

·4· typical level of violation that happens before you get

·5· dinged by a contractor within your field?· Just

·6· generally, what's the violation rate?

·7· · · · · · · · ·MR. DONOHUE:· Object to the form.

·8· · · ·Q.· I'm sorry.· What is the violation rate on

·9· which you are basing your opinion?

10· · · · · · · · ·MR. DONOHUE:· Object to the form.

11· · · ·A.· Without more context about these discrepancy

12· reports, I can't offer a definitive answer.· There are

13· areas within federal contracting where reports of that

14· nature are common and numerous, and they don't mean

15· much.· And there are other areas where they mean more

16· and they sometimes are followed by withholding of

17· money.· But it may be a situation where one in a

18· thousand is something significant, and 999 out of a

19· thousand are not.· So I would need more context to

20· really answer that.

21· · · ·Q.· I'm just asking about the basis of your

22· conclusion that because there aren't these indicia of

23· noncompliance, GEO is compliant.· I'm wondering, what

24· are you basing that on?· And it seems to me that you're

25· basing it on the assumption, correct me if I'm wrong,




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 184 of 210
   GREG BINGHAM; May 23, 2019                                        181


·1· that if a contractor violates there is going to be a

·2· record of that violation; is that true that that's your

·3· assumption?

·4· · · · · · · · ·MR. DONOHUE:· Object to the form.

·5· · · ·A.· It is my experience that contractors that have

·6· the level of oversight that GEO has on this contract,

·7· that if there is some dissatisfaction with them, that

·8· you see it in the records.· You see it in complaints

·9· and withholdings and poor CPAR performance reports and

10· things of that nature, if it's significant.· If it's

11· insignificant, no, you don't see that sort of thing.

12· · · ·Q.· So it's your assumption then, and you're

13· saying it's based on your experience, that ICE's

14· inspections and the monitoring of the detention

15· facilities, including Northwest Detention Center, would

16· lead to sustained compliance or systemic improvements;

17· is that your assumption?

18· · · · · · · · ·MR. DONOHUE:· Object to the form.

19· · · ·A.· Sustained compliance or --

20· · · ·Q.· Systemic improvements.· You know, something is

21· broken, you fix it.

22· · · · · · · · ·MR. DONOHUE:· Same objection.

23· · · ·A.· The systemic improvements, I haven't thought

24· about whether that's true or not for this.· The

25· sustained compliance I would say materially




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 185 of 210
   GREG BINGHAM; May 23, 2019                                        182


·1· sustained -- I mean, I would not be surprised if there

·2· were knits.· If there were something that the CO said,

·3· I wish you would do this differently, I wish you would

·4· do that differently, and write them up on some things.

·5· But materially compliant, yeah, I would -- based on the

·6· information we've gone through, I would be surprised if

·7· there is anything if they are not substantially

·8· compliant.

·9· · · ·Q.· So your understanding is the inspection and

10· monitoring regime that you've described in your report

11· would lead to sustained compliance in Northwest, and in

12· fact did.· Is that your understanding?

13· · · · · · · · ·MR. DONOHUE:· Object to the form.

14· · · ·A.· I see no evidence that ICE was not satisfied

15· with GEO's oversight of the detainee work program.

16· · · ·Q.· And your presumption is that you would?

17· · · · · · · · ·MR. DONOHUE:· Object to the form.

18· · · ·A.· If there was any significant dissatisfaction,

19· based on my 33 years of experience, and I'm saying

20· something significant, and it would show up in one of

21· the eight things that I've referenced, so yeah, I think

22· that it would.

23· · · ·Q.· Okay.· Maybe the OIG report that you heard of

24· was the one in June of 2018 that was entitled "ICE's

25· inspection and monitoring of detention facilities do




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 186 of 210
   GREG BINGHAM; May 23, 2019                                        183


·1· not lead to sustained compliance or systemic

·2· improvements."· Is that the headline that you saw?

·3· · · ·A.· I don't remember the headline.

·4· · · ·Q.· Okay.· ICE concurred with all five

·5· recommendations that the OIG made.· But very briefly,

·6· the results of OIG's -- and this is OIG report no.

·7· 18-67 -- no. 1, "Nakamoto inspections are significantly

·8· limited.· And the Office of Detention Oversight

·9· inspections were not frequent enough."· Were you aware

10· of this finding by the OIG?

11· · · · · · · · ·MR. DONOHUE:· Object to the form.

12· · · ·Q.· Would this finding, if true, undermine your

13· conclusion about passing inspection means you're

14· compliant?

15· · · · · · · · ·MR. DONOHUE:· Object to the form.

16· · · ·A.· Would you reread the part prior to your

17· question.

18· · · ·Q.· Sure.· And we're doing so live.· I would

19· normally like to put it in front of you, but we're

20· working with what we've got.

21· · · · · ·Result 1, "Nakamoto inspections are

22· significantly limited, and Office of Detention

23· Oversight inspections are not frequent enough."· If

24· that's true and the OIG is not tooting its own horn, as

25· you kind of alluded to earlier, would that call into




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 187 of 210
   GREG BINGHAM; May 23, 2019                                        184


·1· question your conclusion about the fact that there is

·2· no problem with the audit equals GEO's compliant?

·3· · · · · · · · ·MR. DONOHUE:· Object to the form.

·4· · · ·A.· And that's just detention facilities

·5· throughout ICE?

·6· · · ·Q.· This is all ICE detention facilities.

·7· · · ·A.· Yeah.· It doesn't -- I see so many reports

·8· where they say, Yeah, we can do better and thank you

·9· for the advice.· We will do better.· But still if they

10· were not materially compliant, I think the CO and the

11· COR would have been complaining and we would see that.

12· · · ·Q.· Okay.· The second conclusion is "Inadequate

13· inspection followup leads to continuing deficiencies."

14· Knowing that the OIG concluded this prior to preparing

15· your report, does that call into question the fourth

16· conclusion about GEO being compliant at Northwest?

17· · · · · · · · ·MR. DONOHUE:· Object to the form.

18· · · ·A.· Not at that level of generality.

19· · · ·Q.· Okay.· What about "Onsite detention service

20· managers face challenges in improving compliance."

21· Would that undermine the assumptions that go into that

22· fourth conclusion?

23· · · · · · · · ·MR. DONOHUE:· Object to the form.

24· · · ·A.· Without knowing something more specific than

25· that it would not.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 188 of 210
   GREG BINGHAM; May 23, 2019                                        185


·1· · · ·Q.· If the office of inspector general concluded

·2· "ICE does not consistently enforce compliance with

·3· detention standards," would that undermine your

·4· conclusion?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· Well, at that level of generality, no.

·7· · · ·Q.· Why not?

·8· · · ·A.· Because it's not related to this contract.

·9· Nothing you've read to me that I am aware of relates

10· only to this contract.· It's just ICE detention

11· throughout, and it's not fraud, waste and abuse.· IG is

12· always an auditor.· It's always going to find an

13· opinion of that sort of thing, that you need to

14· track -- when you do a discrepancy report, you need to

15· track them better.· You need to systemically improve

16· yourself better.· I think -- well, they're not always,

17· but they're often going to find that sort of thing.

18· · · ·Q.· "Even well-documented deficiencies that

19· facilities commit to fixing routinely remain

20· uncorrected for years."· Does that alter any of your

21· conclusions?

22· · · · · · · · ·MR. DONOHUE:· Object to the form.

23· · · ·A.· Without knowing more about the alleged

24· deficiencies, no.· I don't know if those are important

25· or unimportant.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 189 of 210
   GREG BINGHAM; May 23, 2019                                            186


·1· · · ·Q.· "Other examples of repeat deficiencies include

·2· the facilities failing to notify ICE about alleged or

·3· proven sexual assaults."· Is that an important

·4· deficiency?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· You ask if that's an important deficiency?

·7· And I don't know if that's an important deficiency.              I

·8· don't know what impact it has on the voluntary work

·9· program.

10· · · ·Q.· Okay.· Do you know what a waiver is?

11· · · ·A.· Generally, yes.

12· · · ·Q.· Do you know how many waivers ICE gave of its

13· detention standards this year?

14· · · ·A.· No, I do not.

15· · · ·Q.· Do you know how many waivers have been

16· requested?

17· · · ·A.· No.

18· · · ·Q.· Do you know if GEO could ask ICE to waive the

19· PBNDS section 5.8?

20· · · ·A.· I assume that they could.

21· · · ·Q.· If I told you that the Officer of Inspector

22· General found that ICE granted 96 percent of waivers,

23· would that alter your conclusion about the fact that

24· GEO would necessarily need to modify or seek an

25· equitable adjustment to pay more than a dollar?




                                                                            YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 190 of 210
   GREG BINGHAM; May 23, 2019                                        187


·1· · · · · · · · ·MR. DONOHUE:· Object to the form.

·2· · · ·A.· I think that GEO would need to at least modify

·3· the contract in order to pay more than a dollar.

·4· · · ·Q.· Why couldn't they seek a waiver?

·5· · · · · · · · ·MR. DONOHUE:· Object to the form.

·6· · · ·A.· People can seek lots of things.· That would be

·7· a poor contracting practice.

·8· · · ·Q.· Why?

·9· · · ·A.· Because you're trying to mod the contract.· So

10· instead of modifying the contract, you do something

11· kind of back door or -- I would teach that to be

12· inappropriate, not a best practice.

13· · · ·Q.· So the 96 times that ICE has done that this

14· year with respect to -- I mean, excuse me -- 180 times

15· that ICE has done that this year, is it just globally a

16· poor contracting practice, or is there something

17· special about this case?

18· · · · · · · · ·MR. DONOHUE:· Object to the form.

19· · · ·A.· And maybe I'm combining two of your sentences

20· to draw improper conclusion, but I thought you were

21· saying that waivers related to billing.· And I think

22· you're just talking about waivers of any kind.

23· · · ·Q.· Yeah, I understand.

24· · · ·A.· Waivers of any kind -- I mean, there's lots of

25· things that I think can be waived without a contract




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 191 of 210
   GREG BINGHAM; May 23, 2019                                        188


·1· modification.· Something that affects billing I think

·2· would typically -- I mean, it would be a poor practice

·3· to allow a billing change on the basis of a waiver.

·4· · · ·Q.· I understand.· Thank you for that

·5· clarification.· How many people have died at the

·6· Northwest Detention Center since the 2015 contract was

·7· entered into?

·8· · · ·A.· I don't know.

·9· · · ·Q.· Have you seen any detainee death reviews

10· regarding those deaths?

11· · · ·A.· I have not.

12· · · ·Q.· Do you know how many people have died at GEO

13· facilities since 2015?

14· · · ·A.· I do not.

15· · · ·Q.· Is your assumption about the compliance of GEO

16· with its contract at Northwest based on the assumption

17· that ICE and its monitoring personnel are appropriately

18· staffed to do the jobs that they're budgeted for?

19· · · · · · · · ·MR. DONOHUE:· I was going to ask you to

20· read it back.· I just missed the question.

21· · · · · · [The question was read back by the reporter.]

22· · · · · · · · ·MR. DONOHUE:· Object to the form.

23· · · ·A.· I would say that it's based on the assumption

24· that they are adequately staffed -- someone might say

25· appropriately should be higher.· But I think if they




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 192 of 210
   GREG BINGHAM; May 23, 2019                                        189


·1· weren't at least adequately staffed, there would be

·2· more evidence of it.

·3· · · ·Q.· Would the evidence include the Secretary of

·4· Homeland Security saying under oath that ICE is

·5· currently staffed for 34,000 beds and is currently

·6· detaining 52,000 people so it's 152 percent

·7· overdetention understaffing?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· Without something more specific than that, I

10· can't interpret that related to this contract or even

11· related to what does it mean staffing in that context.

12· I mean, that could be anything.· That could be people

13· in DC at the headquarters are understaffed.· Not

14· necessarily mean that they are understaffed -- that the

15· COR on site is understaffed.· So anyway it's hard to --

16· I can't read a lot into that statistic.

17· · · ·Q.· Did you review any staffing plans for

18· Northwest Detention Center in preparing your report?

19· · · ·A.· I've seen discussions of them in the

20· deposition transcripts and the staffing plans.· I don't

21· remember --· I don't remember seeing a staffing plan.

22· I may have.

23· · · ·Q.· Just want to understand your testimony from

24· earlier regarding the 2015 bid, or solicitation.· Is it

25· your understanding that there were other bidders?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 193 of 210
   GREG BINGHAM; May 23, 2019                                        190


·1· · · ·A.· I think there were, but that was not so

·2· material to my opinion or to my report, so I didn't put

·3· it in.· But I thought that there were.

·4· · · ·Q.· What did you base that on?

·5· · · ·A.· A vague recollection.· I could be wrong.

·6· · · ·Q.· From what?

·7· · · ·A.· I don't know.

·8· · · ·Q.· If GEO were the sole bidder, would its

·9· negotiating position be improved or decreased based on

10· your experience?

11· · · ·A.· Its negotiating position would be improved.

12· · · ·Q.· If not awarding GEO that contract would cause

13· ICE and the federal government to incur millions of

14· dollars in additional infrastructure costs, let's say

15· to move the court out of the Northwest Detention Center

16· that GEO owns, or to move ICE's enforcement and removal

17· operations office that they have out of Tacoma, would

18· that be a consideration that ICE would take in

19· negotiations on the solicitation?

20· · · · · · · · ·MR. DONOHUE:· Object to the form.

21· · · ·A.· It would become -- that is something that ICE

22· would have thought about, likely.

23· · · ·Q.· How do you know that?

24· · · ·A.· You asked would.· I don't know what they

25· thought about when they were negotiating.




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 194 of 210
   GREG BINGHAM; May 23, 2019                                        191


·1· · · ·Q.· And you don't know whether GEO ever attempted

·2· to negotiate the detainee wage rate prior to the award;

·3· is that right?

·4· · · · · · · · ·MR. DONOHUE:· Object to the form.

·5· · · ·A.· I saw no evidence in any of the solicitations

·6· or contracts that they attempted to negotiate a

·7· different detainee wage rate.

·8· · · ·Q.· Okay.· Do you know if GEO has ever done that

·9· with ICE?

10· · · ·A.· I don't know.

11· · · ·Q.· Are you aware that GEO has admitted to paying

12· more than a dollar to detainees regularly, not as a

13· barber shop, but that's what they get paid at some of

14· its other contracting facilities?

15· · · ·A.· I was not aware of that.

16· · · ·Q.· Would that change your conclusion that

17· contractors do not have the discretion to pick and

18· choose what's in the solicitation?· I'll give you the

19· specific language, but that's what I'm asking about.

20· You concluded at page 3 of your report "In my

21· experience, individual contractors do not have

22· discretion to propose on some solicitation requirements

23· while declining to propose on others."

24· · · · · · · · ·MR. DONOHUE:· So what's the question?

25· · · ·Q.· Does the fact that GEO did it at other




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 195 of 210
   GREG BINGHAM; May 23, 2019                                        192


·1· facilities change this conclusion?

·2· · · · · · · · ·MR. DONOHUE:· Object to the form.

·3· · · ·A.· Well, the sentence reads "In my experience,

·4· individual contractors do not have discretion to

·5· propose on some solicitation requirements while

·6· declining to propose on others, and can only very

·7· rarely cause the procuring agency to change the

·8· contract's requirements and specifications."· So I say

·9· there only very rarely cause the procuring agency to

10· change their specifications.· I didn't say never; I

11· just said very rarely.

12· · · ·Q.· What's rare to you?

13· · · ·A.· Well, it's less than one percent, especially

14· once -- let's say in the late '90's when the Northwest

15· Detention Center was just people within ICE, INS at the

16· time, were trying to decide how they're going to solve

17· their problems, et cetera.· At that stage they're

18· having discussions with industry, et cetera, they might

19· be able to make a change like this.· After you get

20· rolling, after you have in place and you've got

21· multiple solicitations, to make a change at that stage

22· is very very rare.

23· · · ·Q.· Why?

24· · · ·A.· I can speculate as to why.· I'm just telling

25· you based on my 33 years of experience with hundreds,




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 196 of 210
   GREG BINGHAM; May 23, 2019                                        193


·1· probably thousands of these, at that stage it's very

·2· rare to see a contractor go back to the agency and say

·3· I want to change your solicitation.

·4· · · ·Q.· Are you aware that in 2009 GEO recorded zero

·5· dollars for the voluntary work program as being paid

·6· from ICE -- for fiscal '09?· And then the next year GEO

·7· recorded something like 90,000.· I'll get you the

·8· actual number.· Were you aware of that?

·9· · · ·A.· Okay.· I need to understand what you're saying

10· a little bit better.

11· · · ·Q.· Sure.· In fiscal year 2009, this is document

12· 455 in the Wasser [phonetic] case, GEO received zero

13· dollars from ICE for the voluntary work program,

14· according to ICE.· In 2010 they got 90,074.

15· · · ·A.· And your question is?

16· · · ·Q.· Is that the sort of situation that you're

17· talking about?

18· · · · · · · · ·MR. DONOHUE:· Object to the form.

19· · · ·A.· I don't know that that's accurate.· If it is

20· accurate, I don't know why.· I can't say if it's true

21· why it is true.

22· · · ·Q.· And this is about the Northwest Detention

23· facility.· Do you know how many other ICE detention

24· facilities GEO contracts with -- excuse me -- other

25· immigration detention facilities GEO contracts with ICE




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 197 of 210
   GREG BINGHAM; May 23, 2019                                        194


·1· to operate?

·2· · · ·A.· No.

·3· · · ·Q.· Do you know at how many other facilities GEO

·4· pays more than a dollar a day?

·5· · · ·A.· No.

·6· · · ·Q.· If I told you it was at least 5 out of 15, so

·7· 33 percent, that would be more rare than 1 percent,

·8· right?

·9· · · ·A.· More rare than one percent?· Can you restate,

10· please.

11· · · ·Q.· It would not be as rare as 1 percent.           I

12· misstated the question.

13· · · ·A.· 33 percent is higher than 1 percent.

14· · · ·Q.· Yes.· So it happens if that's true?

15· · · · · · · · ·MR. DONOHUE:· Object to the form.

16· · · ·A.· I don't see the relevance of this without

17· understanding their contract.

18· · · ·Q.· I understand.

19· · · ·A.· Or the contracts at those facilities.

20· · · ·Q.· Okay.· Do you know anything about the Homeland

21· Security Advisory Counsel?

22· · · ·A.· I've heard of it.· I don't know anything

23· materially about it.

24· · · ·Q.· Are you aware of the report that the Homeland

25· Security Recovery Committee did on private prison




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 198 of 210
   GREG BINGHAM; May 23, 2019                                        195


·1· contracting?

·2· · · ·A.· I've seen the headline but I have not read the

·3· report.

·4· · · ·Q.· Do you remember anything else about what that

·5· headline was?

·6· · · ·A.· No.

·7· · · ·Q.· Okay.· I'm going to take two minutes and make

·8· sure I don't have anymore questions for you.

·9· · · · · · · · · · · · · · · [A brief recess was taken.]

10· · · ·Q.· [By Mr. Free] Thank you, so much.· I have a

11· couple more questions and then we will be done.· So

12· we're back on the record at 7:27.· Okay.· In your

13· experience, in a typical government contracting setting

14· if you had some labor cost built into the contract and

15· then let's say State law changes and it requires an

16· additional expenditure by the contractor, that's not a

17· force majeure, right?

18· · · · · · · · ·MR. DONOHUE:· Object to the form.

19· · · ·A.· I have not considered that.

20· · · ·Q.· Okay.· Typically, if there is a change in the

21· state law that requires a contractor to incur more

22· cost, is that something that the contractor would seek

23· a modification on?

24· · · · · · · · ·MR. DONOHUE:· Object to the form.

25· · · ·A.· Yeah.· It's hard to answer at that level of




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 199 of 210
   GREG BINGHAM; May 23, 2019                                        196


·1· generality.· If it's immaterial, they probably would

·2· not; they probably would just eat it.· If it's

·3· significant, and I guess your question is would they

·4· and do they have rights to do that, is that the

·5· question?

·6· · · ·Q.· Yeah.

·7· · · ·A.· Do they have the rights do to that, that gets

·8· at is it force majeure, and that varies a lot contract

·9· by contract.· I mean, I've seen escalation where a

10· construction contractor bids so much for steel and the

11· price of steel goes way up, it's a fixed-price

12· contract, they still seek reimbursement.· So I can't

13· definitively answer your question.

14· · · ·Q.· This contract says that GEO has to comply with

15· all applicable federal, state and local labor laws,

16· right?

17· · · ·A.· It lists constraints that impact the contract.

18· And under these constraints that impact the contract is

19· comply with applicable federal, state and local laws.

20· · · ·Q.· It also says if there's a conflict in any of

21· these terms, the most stringent standard applies.

22· · · ·A.· If you are unclear about that you need to

23· check with the CO.

24· · · ·Q.· Do you know if GEO has ever checked with the

25· CO on the question at issue in this case about the




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 200 of 210
   GREG BINGHAM; May 23, 2019                                        197


·1· minimum wage rate?

·2· · · ·A.· You're asking me do I know if they ever

·3· checked with the CO?· I do not know.

·4· · · ·Q.· Do you know if they ever checked with folks

·5· at ICE in Washington, DC, about this question, the

·6· minimum wage rate under this contract?

·7· · · ·A.· I don't know if they have checked with DC.

·8· · · ·Q.· How many government contractors would you say

·9· you've worked for, just looking for an estimate, over

10· your 33-year career?

11· · · ·A.· Over a thousand, maybe thousands, but over a

12· thousand.

13· · · ·Q.· Of those thousand, how many could file an

14· equitable adjustment and get a meeting with the head of

15· the agency within a week face to face between the head

16· of the agency and the contractor's CEO?

17· · · · · · · · ·MR. DONOHUE:· Object to the form.

18· · · ·A.· Let me preface this with most of my -- or a

19· significant part of mine are DOD.

20· · · ·Q.· So how many of them could get in front of the

21· commander, whatever it is -- how many of them could get

22· in front of the head of the agency that they are

23· contracting with within a week?

24· · · · · · · · ·MR. DONOHUE:· Same objection.

25· · · ·A.· My point is when you have a huge 300 billion a




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 201 of 210
   GREG BINGHAM; May 23, 2019                                        198


·1· year agency, it's a lot different than what you have a

·2· billion-a-year agency.

·3· · · ·Q.· Do you know what the budget is for DHS?

·4· · · ·A.· I don't.· I was talking ICE when I was saying

·5· a billion a year.· I don't know what ICE's annual

·6· budget is.· But DHS obviously has a lot more going on

·7· than just ICE.

·8· · · ·Q.· So same question.· Is the answer zero?· What's

·9· the answer?

10· · · · · · · · ·MR. DONOHUE:· Same objection.

11· · · ·A.· The question just restated is how many have

12· filed an REA and gotten a meeting with the head of the

13· agency within a week; is that the question?

14· · · ·Q.· Yeah.

15· · · ·A.· I've never asked that question.· I've never

16· heard of that.· So I --

17· · · ·Q.· It's pretty rare, right?

18· · · · · · · · ·MR. DONOHUE:· Object to the form.

19· · · ·A.· At that level of specificity -- well, one, I

20· don't ask, and I don't know how many people -- meetings

21· with the head of the agency are kind of like you're

22· going to get that from the biggies.· And for -- I don't

23· know how GEO compared to the other contractors for DHS,

24· maybe they classify it.· But like Boeing, Lockheed

25· Martin, Ratheon, Leidos, et cetera, et cetera, they get




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 202 of 210
   GREG BINGHAM; May 23, 2019                                        199


·1· meetings with the head of the agency regularly.

·2· · · ·Q.· These are people you've consulted with?

·3· · · ·A.· Boeing, Lockheed Martin, Ratheon -- yeah, I

·4· think, yes.

·5· · · ·Q.· What does that tell you about their market

·6· position, that they're able to get that meeting so

·7· quickly?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· Market position?· What's that mean?

10· · · ·Q.· I'm just restating "biggies" in a fancier way,

11· trying to understand what you mean.

12· · · ·A.· You can work on critical programs and not

13· necessarily be big.· And there are the companies that

14· are working on critical programs that the head of the

15· agency is very concerned with.· Like right now cyber

16· security is very big, very important.· And the

17· contracts are not necessarily very large, but the

18· importance is there.· So they likely can get meetings

19· like that.· I don't know if I answered your question.

20· · · ·Q.· It's my understanding that you spoke to no one

21· from ICE before issuing your report?

22· · · ·A.· That is correct.

23· · · ·Q.· Why not?

24· · · ·A.· Well, I had a declaration which was, I felt --

25· the declaration of Tae Johnson, number 7 on my appendix




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 203 of 210
   GREG BINGHAM; May 23, 2019                                        200


·1· 3.· And I think that was arguably better, or it was a

·2· replacement, if you will, for a conversation with

·3· someone from ICE.

·4· · · · ·[Exhibit No. 205 was marked for identification.]

·5· · · ·Q.· So after reading this declaration, you had no

·6· questions for Tae Johnson or anyone else at ICE that

·7· you wanted to follow up on before writing your report?

·8· · · ·A.· Your question is did I have any followup

·9· questions or did I -- could you repeat your question.

10· · · · · ·[The question was read back by the reporter.]

11· · · ·A.· I don't remember thinking to myself, Oh, I

12· need to talk to Mr. Johnson or I need to talk to

13· someone at ICE.· I think that answers your question.

14· · · ·Q.· As you sit here today, has anything that you

15· have learned during our colloquy caused you to question

16· whatever is in Mr. Johnson's declaration?

17· · · ·A.· Our colloquy?

18· · · ·Q.· Our discussion.

19· · · ·A.· It has not.· I haven't reread this just now.

20· · · ·Q.· That's fine.· All right.· Do you know how many

21· times the GEO contract has been modified since it

22· was -- excuse me.· Do you know how many times since GEO

23· took over performance from CSC at the Northwest

24· Detention Center over the course of the contract

25· history, including three contracts, do you know how




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 204 of 210
   GREG BINGHAM; May 23, 2019                                        201


·1· many times they've sought modifications?

·2· · · · · · · · ·MR. DONOHUE:· Object to the form.

·3· · · ·A.· Modifications of any kind?

·4· · · ·Q.· Yes.

·5· · · ·A.· No, I don't.

·6· · · ·Q.· So I'm assuming you don't know how many times

·7· they have ever been denied modifications?

·8· · · · · · · · ·MR. DONOHUE:· Same objection.

·9· · · ·A.· Same answer.

10· · · ·Q.· What is the highest profit margin that you

11· have ever seen in a government contract that you worked

12· on?

13· · · ·A.· Approximately 70 percent.

14· · · ·Q.· What kind of contract was that?

15· · · ·A.· That was transportation services in

16· Afghanistan.

17· · · ·Q.· What about domestically, non DOD?

18· · · ·A.· It's hard to sort through.· There are so many.

19· Well, okay.· I can't parse my memory non DOD versus

20· DOD, but I will say, like, 45 I've seen domestically.

21· · · ·Q.· Do you remember what type of contract it was?

22· · · ·A.· That particular one -- and I've seen a few in

23· the high 30s and 40s.· The one I was thinking about

24· first was for hardware.· It was non services.

25· · · ·Q.· What's the highest that you can remember




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 205 of 210
   GREG BINGHAM; May 23, 2019                                        202


·1· seeing in a services contract?

·2· · · · · · · · ·MR. DONOHUE:· Object to the form.

·3· · · ·A.· Well, okay.· I've seen quite high, in the 70

·4· percent range, again, for services.· It's just that

·5· you -- and you didn't -- in contingency operations

·6· where you are operating in a difficult part of the

·7· world, it's hard to estimate.· And you do something on

·8· a fixed-price basis, it's hard to estimate how bad it

·9· could get.· So contractors bid a high fixed price

10· because otherwise it could go very badly.· And if they

11· get -- and if then things, you know, roll of the dice,

12· luck, whatever, things don't go that badly, they make a

13· lot of profit and they're also incentivized for even

14· taking on work like that.

15· · · ·Q.· Does GEO's contract fall within that type of

16· contract you're thinking about when you describe that?

17· · · · · · · · ·MR. DONOHUE:· Object to the form.

18· · · ·A.· It's not like the form, but it's very hard to

19· manage -- my impression is it's very hard to manage a

20· contract like GEO's contract for the Northwest

21· Detention Center.· So there is a fair amount of risk,

22· and profit should follow risk; in other words, high

23· risk -- if you're going to sign up to a risky contract,

24· you should get a high profit rate.

25· · · ·Q.· What's a high profit rate?




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 206 of 210
   GREG BINGHAM; May 23, 2019                                        203


·1· · · · · · · · ·MR. DONOHUE:· Object to the form.

·2· · · ·A.· It varies depending on the circumstance.           I

·3· have a hard time just saying what is high without some

·4· parameters around it.

·5· · · ·Q.· For a fixed-price contract in a services

·6· environment, non-foreign services, what's a good day at

·7· the office for one of your clients in terms of profit

·8· rate?

·9· · · · · · · · ·MR. DONOHUE:· Object to the form.

10· · · ·A.· Well, I will say that you tend to do better on

11· mods than on the base contract -- sometimes there are

12· situations, so a higher profit rate on mods on a base

13· contract, and then where you have a lot of risk -- you

14· know, in the twenties.

15· · · ·Q.· In the twenties.· Okay.· All right.· So what's

16· the profit that GEO has actually realized at Northwest

17· during the course of the contract?

18· · · ·A.· I don't know.

19· · · ·Q.· Do you know if it's ten percent or more or

20· less?

21· · · · · · · · ·MR. DONOHUE:· Object to the form.

22· · · ·A.· I've already answered that.· I don't know.

23· · · ·Q.· Okay.· Thank you.· Is there anything now as

24· you sit here about any of the answers you have given so

25· far that you want to change or modify or correct or




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 207 of 210
   GREG BINGHAM; May 23, 2019                                        204


·1· amend?

·2· · · ·A.· Nothing comes to mind.

·3· · · ·Q.· Okay.· You'll have an opportunity to do that,

·4· I think, once we get the transcript.· Is there anything

·5· as you sit here right now that you think you should

·6· have looked at before creating your report that you

·7· didn't?

·8· · · · · · · · ·MR. DONOHUE:· Object to the form.

·9· · · ·A.· It's hard for me to parse through -- well,

10· like, Ryan Kimble's 30(b)(6).· I wish I had read that

11· before -- would have been nice to have read that before

12· my report.· I wasn't aware of it.

13· · · · · · · · ·MR. DONOHUE:· It didn't exist -- or

14· maybe it did.· I apologize.· I'm not sure the

15· transcript existed.

16· · · · · · · · ·MR. FREE:· Who's testifying here?

17· · · · · · · · ·MR. DONOHUE:· Well, we've gone so long,

18· we might as well switch out witnesses.

19· · · ·Q.· [By Mr. Free] All right.

20· · · ·A.· So your opinion question is, is there anything

21· do I think I should have looked at?· Is that what your

22· question was?

23· · · · · · · · ·MR. FREE:· Could you read back my

24· question.

25· · · · · · [The question was read back by the reporter.]




                                                                        YVer1f
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 208 of 210
     GREG BINGHAM; May 23, 2019                                      205


·1· · · ·A.· Well, I'm curious certainly about those IG

·2· reports, but I didn't hear anything in what you read

·3· that was specific enough or that causes me much concern

·4· about.· But should I have read that before my report,

·5· not sure.· As far as anything else, no, nothing comes

·6· to mind.

·7· · · ·Q.· If you had known that GEO pays more than a

·8· dollar a day and gets reimbursed by ICE for a dollar at

·9· no fewer than five of its other facilities, prior to

10· writing your report would you have wanted to look at

11· those contracts?

12· · · · · · · · ·MR. DONOHUE:· Object to the form.

13· · · ·A.· I'm certainly curious about the circumstances

14· and what their contract looks like and how they

15· square -- if their contract reads like these contracts,

16· how they square that.· So I'm curious about that.

17· · · ·Q.· Okay.· Thank you.· Those are all the questions

18· that I have for you.

19· · · · · · · · ·MR. FREE:· Thank you, very much, for

20· being so accommodating.· I'm sorry you missed your

21· call.· I'm sorry you missed your flight.· Sorry you

22· missed your dinner.· Thank you, very much.

23· · · · · · · · · · · ·[Deposition concluded at 7:48 p.m.]

24· · · · · · · · · · · · · · · · · · ·[Signature reserved.]

25
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 209 of 210
   GREG BINGHAM; May 23, 2019                                        206


·1· · · · · · · CORRECTION & SIGNATURE SHEET

·2·   ·RE:·   STATE OF WASH. VS. GEO GROUP, INC.
· ·   · · ·   US DIST CT, WEST DIST WASH, 3:17-CV-05806-RJB
·3·   · · ·   GREG BINGHAM, 5/22/19
· ·   · · ·   ·Reported by:· CATHERINE A. DECKER, CCR No. 1975
·4

·5· · · · · I, GREG BINGHAM, have read the within

·6· transcript taken MAY 30, 2019, and the same is true and

·7· accurate except for any changes and/or corrections, if

·8· any, as follows:

·9· PAGE/LINE· · · · · · ·CORRECTION· · · · · ·REASON

10· ______________________________________________________

11· ______________________________________________________

12· ______________________________________________________

13· ·_____________________________________________________

14· ______________________________________________________

15· ______________________________________________________

16· ______________________________________________________

17· ______________________________________________________

18· ______________________________________________________

19· ______________________________________________________

20· ______________________________________________________

21· ______________________________________________________

22· · · · · · · · ·Signed at _______________, Washington,

23· ·on this date: _____________________________________

24
· · · · · · · · · ·____________________________________
25· · · · · · · · · · · · · · · GREG BINGHAM
Case 3:17-cv-05806-RJB Document 338 Filed 11/20/19 Page 210 of 210
     GREG BINGHAM; May 23, 2019                                      207


·1· · · · · · · · ·REPORTER'S CERTIFICATE

·2

·3· · · ·I, CATHERINE A. DECKER, the undersigned Certified

·4· Court Reporter, pursuant to RCW 5.28.010 authorized to

·5· administer oaths and affirmations in and for the state

·6· of Washington, do hereby certify that the sworn

·7· testimony and/or proceedings, a transcript of which is

·8· attached, was given before me at the time and place

·9· stated therein; that any and/or all witness(es) were by

10· me duly sworn to tell the truth; that the sworn

11· testimony and/or proceedings were by me

12· stenographically recorded and transcribed under my

13· supervision, to the best of my ability; that the

14· foregoing transcript contains a full, true, and

15· accurate record of all the sworn testimony and/or

16· proceedings given and occurring at the time and place

17· stated in the transcript; that a review of which was

18· requested; that I am in no way related to any party to

19· the matter, nor to any counsel, nor do I have any

20· financial interest in the event of the cause.

21· · · ·WITNESS MY HAND this 10th day of June 2019.

22

23

24· CATHERINE A. DECKER,
· · Washington State Certified Court Reporter, #1975
25· cdecker@yomreporting.com
